     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             1 of 145
                                                                   PagePage
                                                                        1 of 145
                                                                             ID #:201



 1

 2

 3                                                                                  ~,.,
                                                                                      _.- Tr,
                                                                                          _~  U~T
 4                                                                     "~1Y ~
                                                                                ~2019
 5                                                            B~

                                                                       ~CA~~Ir~ r;,
 6                                                                                ,iy, /,,
                                                                        ~  .Fp(,

 7

 8                             UNITED STATES DISTRICT COURT

 9                       FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                                October 2018 Grand Jury

11    UNITED STATES OF AMERICA,                 CR ~               ~                  _

12               Plaintiff,                     I N D I C T M~               ~o           ~Lj

13               v.                             [18 U.S.C. ~ 1956(h): Conspiracy
                                                to Engage in Money Laundering; 18
14   VALENTINE IRO,                             U.S.C. ~ 1349: Conspiracy to
       a ka "Iro Enterprises,"                  Commit Wire Fraud, Mail Fraud, and
15     a ka "Valentine Obinna Iro,"             Bank Fraud; 18 U.S.C. ~ 1343: Wire
       aka "Obinna Iro,"                        Fraud; 18 U.S.C. ~ 1344(2): Bank
16     a ka "Obinna Nassa,"                     Fraud; 18 U.S.C.
     CHUKWUDI CHRISTOGUNUS IGBOKWE,             ~ 1956(a)(1)(B) (i): Money
17     a ka "Christogunus C.                    Laundering; l8 U.S.C. ~ 1957:
           Igbokwe,"                            Engaging in Monetary Transactions
18     a ka "Chris Kudon,"                      in Property Derived from Specified
       a ka "Atete,"                            Unlawful Activity; 18 U.S.C.
19     a ka "Still Kudon,"                      ~~ 1960(a), (b) (1) (A), (b) (1) (B),
     JERRY ELO IKOGHO,                          (b)(1)(C): Operating an Unlicensed
20     a ka ~~J Man,"                           Money Transmitting Business; 18
     IZUCHUKWU KINGSLEY UMEJESI,                U.S.C. ~ 2232(a): Destruction of
21     a ka ~~Kingsley Umejesi,"                Property to Prevent Seizure; 18
       a ka ~~Armenian Man,"                    U.S.C. ~ 1001(a)(2): False
22     a ka ~~Kingsley LA,"                     Statements; 18 U.S.C.
       a ka "Izuking Aka Aku,"                  ~ 1028A(a)(1): Aggravated Identity
23   ADEGOKE MOSES OGUNGBE,                     Theft; 18 U.S.C. ~ 2(a): Aiding
       a ka ~~P & P Motors,"                    and Abetting; 18 U.S.C. ~~ 981 and
24     a ka ~~Pp,"                              982 and 28 U.S.C. ~ 2461(c):
     ALBERT LEWIS CATHEY,                       Criminal Forfeiture]
25     a ka "Alb,"
                                                                        Ifeanyichukwu Oluwadamilare Agwuegbo
       a ka "Abert Jag,"                         4:19mj1565
26     a ka ~~Al,"                                   United States Courts Defendant #55
     TITYAYE MARINA MANSBANGURA,                   Southern District of Texas
27     a ka ~~Tityaye Igbokwe,"
                                                            FILED
       a ka ~~Marina Mansour,"
28     aka "Marina Mansaray,"                           August 22, 2019
                                                                 
                                                 David J. Bradley, Clerk of Court
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             2 of 145
                                                                   PagePage
                                                                        2 of 145
                                                                             ID #:202



 1       aka "Marina Tityaye Mans
             Bangura,"
 2    CHUKWUDI COLLINS AJAEZE,
         a ka "Thank You Jesus"
 3    EKENE AUGUSTINE EKECHUKWU,
         aka "Ogedi Power,"
 4       a ka `Power,"
      CHUKS EROHA,
 5       a ka "Chuks Nassa Iro,"
         a ka ~~Nassa,"
 6       a ka "Prince Chuddy,"
         a ka "Nurse Chuddy,"
 7    COLLINS NNAEMEKA OJIMBA,
        aka "Collins Emeka Ojimba,"
 8      a ka `~Oj imba Collins,"
        a ka "Charly.Africa,"
 9    FNU LNU,
        a ka `~Xplora G,"
10    UCHENNA OCHIAGHA,
        a ka "Urch Agu,"
11      a ka "Advanced Mega Plus Ltd,"
     NNAMDI THEOJOSEPH DURU,
12      a ka "Duru Theo Joseph
            Nnamdi,"
13      a ka "Williams High School,"
        a ka "Ifytyns,"
14   ERICSON UCHE OFORKA,
        a ka "Oforka,"
15      a ka "Eric Oforka,"
     MARK IFEANYI CHUKWUOCHA,
16      a ka "Mark Iheanyi
            Chukwuocha,"
17      a ka `~Chukwu Mark,"
        a ka "Markife,"
18   AUGUSTINE NNAMDI,
        a ka "Nnamdi Augustine,"
19      aka "Jazz,"
     CHIEMEZIE CHRISTOPHER CHILAKA,
20      a ka "Fanta,"
     CHARLES OHAJIMKPO,
21      a ka "Giggs,"
        a ka "Ryan Giggs,"
22      a ka "Charles,"
     STANLEY UGOCHUKWU UCHE,
23      a ka "Ugo Law,"
        a ka "Uche Stanley,"
24      a ka "He is risen.Happy
            Easter!,"
25   CHIKA AUGUSTINE ODIONYENMA,
       a ka ~~Tony Augustin
26          Odionyenma,"
       a ka "Chika Tony,"
27     a ka ~~CTA Finance Source
            Intl,"
28   PASCHAL CHIMA OGBONNA,
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             3 of 145
                                                                   PagePage
                                                                        3 of 145
                                                                             ID #:203



 1       aka "Chima,"
         aka "Paschal,"
 2    SAMUEL NNAMDI ONWUASOANYA,
        aka "Sammy Lee Nnamdi,"
 3      aka "Onwuasoanya Samuel
            Nnamdi,"
 4      aka "Enugu Ogo,"
      MACWILLIAM CHINONSO CHUKWUOCHA,
 5      aka "ChiBoy,"
      EMMANUEL ONYEKA UZOKA,
 6      aka "Emmanuel Mansion,"
        aka "Mansion,"
 7      aka "Son of God,"
        a ka "Ezirim Uzoma,"
 8    JOSHUA ANIEFIOK AWAK,
        a ka "Joe Awk,"
 9      a ka ~~Kwee Tin Law,"
     GEORGE UGOCHUKWU EGWUMBA,
10      aka "George Ugo,"
        a ka "Ugo Aunty Scholar,"
11   UCHECHUKWU SOLOMON EZIRIM,
        a ka "Uche Nwanne,"
12      a ka "Uche Ezirim,"
     AUGUSTINE IFEANYI OKAFOR,
13      a ka "Zero,"
        a ka "St.Austine,"
14      a ka "Austine,"
        a ka "Ifeanyichukwu Okafor,"
15   FNU LNU,
        a ka "Okay Sam Mal,"
16   LESLIE N. MBA,
        a ka "Mystical,"
17      aka "Nwachinemere Leslie,"
     OGOCHUKWU INNOCENT IKEWESI,
18      a ka "Ogoo UK,"
        a ka "Innocent Ikewesi,"
19   EMMANUEL UZOMA OGANDU,
        aka "Nwachinaemere,"
20      a ka "Uzoma,"
     AMARACHUKWU HARLEY ANYANWU,
21      aka "GodisGod,"
        a ka ~~War B,"
22   BRIGHT IFEANYI AZUBUIKE,
        aka "Bright Bauer Azubuike,"
23      a ka ~~Ifeanyi Jnr,"
     EMEKA MOSES NWACHUKWU,
24      aka "All Man,"
       a ka "Omalitoto,"
25   FNU LNU,
       a ka ~~Donatus Izunwanne,"
26     a ka ~~Izunwanne Donatus
           Chibuikem,"
27     a ka "Deworlddonmax,"
     CHINWENDU KENNETH OSUJI,
28     a ka ~~Father,"

                                               3
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             4 of 145
                                                                   PagePage
                                                                        4 of 145
                                                                             ID #:204



 1    EUSEBIUS UGOCHUKWU ONYEKA,
        a ka "Ugo UK,"
 2      a ka "slyl9 sly,"
      CHIDI ANUNOBI,
 3      a ka "Anunobi Chidi,"
        aka "Chidioo,"
      ANTHONY NWABUNWANNE OKOLO,
        a ka "Eric West,"
        a ka "Erci West,"
        a ka "Code,"
      OBINNA CHRISTIAN ONUWA,
        a ka "Papa Chukwuezugo,"
        a ka "Obinna Onuwa Abala,"
        a ka "Obyno Abala,"
      CHIJIOKE CHUKWUMA ISAMADE,
        a ka ~~Mr CJ,"
 9      aka `I CJ,"
     LINUS NNAMDI MADUFOR,
10      a ka "Madufor Nnamdi,"
     CHRYSAUGONUS NNEBEDUM,
11      a ka "Cris,"
     UGOCHUKWU OKEREKE,
12      a ka "Blade,"
        aka ~~Kingsly Cris,"
13      a ka "Okereke Ugochukwu,"
     FIDEL LEON ODIMARA,
14      aka "Fiedel Odimara,"
        a ka "Ndaa,"
15      a ka "Dee Dutchman,"
     KINGSLEY CHINEDU ONUDOROGU,
16      a ka "OBJ,"
     DESSI NZENWAH,
17      a ka "Desmond Sage,"
        aka ~~Des Nzenwa,"
18      aka "Saga Lounge,"
     CHIMAROKE OBASI,
19      aka "Chima Russia"
     JAMES CHIGOZIE AGUBE,
20      aka "Smart,"
        a ka "Smart Agube,"
21      aka "Smart Chigozie Agube"
     CHIMAOBI UZOZIE OKORIE,
22     a ka "Omaobi,"
       aka "Mobility,"
23   OGOCHUKWU OHIRI,
       a ka `~Ogomegbulam Ohiri,"
24     a ka "Ologbo,"
     KENNEDY CHIBUEZE UGWU,
25     a ka "Kennedy David,"
     IFEANYICHUKWU OLUWADAMILARE
26        AGWUEGBO,
       a ka ~~B~$$ IFFY,"
27   VICTOR IFEANYI CHUKWU,
        a ka `~Ifeannyi Soccer,"
28      a ka "Vic Chux,"
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             5 of 145
                                                                   PagePage
                                                                        5 of 145
                                                                             ID #:205



 1    CHIDI EMMANUEL MEGWA,
         a ka "Cantr,"
 2       a ka "Canta Jr.,"
      PRINCEWILL ARINZE DURU,
 3       a ka "Arnzi Prince Will,"
         a ka "Arinze,"
 4    DESMOND IWU,
         a ka "Desmond Chigozie Iwu,"
 5       a ka "Lalaw,"
         a ka "Odo Desmond,"
 6    ONYEKA VINCENT CHIKA,
        a ka "Chyco,"
 7      a ka "Chika Ejima,"
        a ka "Vincent Chika Onyeka,"
 8    IFEANYI KINGSLEY MEZIENWA,
        a ka "Ifeanyi Ali,"
 9      a ka "Ifeanyichukwu Mezienwa,"
      VICTOR UCHENNA AGUH,
10      a ka "Orch Sod,"
        a ka ~~Uche SP,"
11      a ka ~~Rich Homie Urch,"
     KEVIN AMARACHI ESHIMBU,
12      a ka "Humble,"
        a ka "Humble Amarachukwu,"
13      a ka "Dato Humble,"
     VITALIS KELECHI ANOZIE,
14      a ka ~~Kelechi Vitalis Anozie,"
        a ka "Kelechi Anozieh,"
15      a ka ~~Pastor Kel Anozie,"
        a ka ~~Pastor Kc,"
16      aka "Choice,"
     WILLIAMS OBIORA AGUNWA,
17      aka "Don Williams,"
     GEORGE CHIMEZIE DIKE,
18      a ka "Chimekros,"
        a ka "Slim Dad...No...l,"
19   MUNACHISO KYRIAN UKACHUKWU,
        aka ~~Muna,"
20   NWANNEBUIKE OSMUND,
        a ka ~~Osmund Nwannebuike,"
21      a ka ~~Olivite,"
        a ka ~~Nikky Bro.,"
22   CHIDIEBERE FRANKLIN NWANGWU,
        a ka ~~Frank Chidi,"
23      aka ~~Franklin Nwangwu,"
       a ka ~~Agogo,"
24   DAMIAN UCHECHUKWU AJAH,
       a ka ~~Uche Ajah,"
25     a ka ~~Ajah Damian Uchechukwu,"
       a ka ~~Uchechukwu Demian Ajah,"
26   EMEKA P. EJIOFOR,
       a ka "Ejiofor Emeka,"
27   LAWRENCE CHUKWUMA UBASINEKE,
       a ka ~~Ubasineke Chuks,"
28     a ka ~~Chukwuma Ubasineke,"
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             6 of 145
                                                                   PagePage
                                                                        6 of 145
                                                                             ID #:206



 1    CHINEDU BRIGHT IBETO,
        a ka "Doggy,"
 2      aka "Doggy Lucino,"
      VALENTINE AMARACHI NWANEGWO,
 3      a ka `~Satis,"
        a ka "Satis Amarachi Satis,"
 4    EMMANUEL CHIDIEBERE DIKE,
        a ka `~Emmanet,"
 5    JEREMIAH UTIEYIN EKI,
        a ka "Uti,"
 6    CHINAKA DAVIDSON IWUGHA,
        a ka "Tmrw Afrika Will Wake
 7          Up "
        a ka "Cookie,"
 8      a ka "All Africa Media
            Network,"
 9    CHIMA DARLINGTON DURU,
        a ka "Kajad,"
10      aka ~~Kaj ad Jesus,"
      IKENNA CHRISTIAN IHEJIUREME,
11      aka "Piper,"
        a ka "Am Happy!,"
12    OBI ONYEDIKA MADEKWE,
        aka ~~Odu Investment,"
13
                 Defendants.
14

15         The Grand Jury charges:

16                               INTRODUCTORY ALLEGATIONS

17         At times relevant to this Indictment:

18   A.    Defendants

19         1.    Defendants VALENTINE IRO, also known as (~~aka") ~~Iro

20   Enterprises," aka "Valentine Obinna Iro," aka "Obinna Iro," aka

21   ~~Obinna Nassa" (~~IRO"); JERRY ELO IKOGHO, aka ~~J Man" ("IKOGHO");

22   IZUCHUKWU KINGSLEY UMEJESI, aka ~~Kingsley Umejesi," aka ~~Armenian

23   Man," aka ~~Kingsley LA," aka ~~Izuking Aka Aku" (~~UMEJESI"); ADEGOKE

24   MOSES OGUNGBE, aka ~~P & P Motors," aka ~~Pp" (~~OGUNGBE"); ALBERT LEWIS

25   CATHEY, aka ~~Alb," aka ~~Abert Jag," aka ~~Al" (~~CATHEY"); TITYAYE

26   MARINA MANSBANGURA, aka ~~Tityaye Igbokwe," aka ~~Marina Mansour," aka

27   ~~Marina Mansaray," aka ~~Marina Tityaye Mans Bangura" (~~MANSBANGURA");

28   EKENE AUGUSTINE EKECHUKWU, aka ~~Ogedi Power," aka ~~Power"

                                              6                                         i
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             7 of 145
                                                                   PagePage
                                                                        7 of 145
                                                                             ID #:207



 1    ("EKECHUKWU"); COLLINS NNAEMEKA OJIMBA, aka ~~Collins Emeka Ojimba,"

 2    aka ~~Ojimba Collins," aka `~Charly.Africa" (~~OJIMBA"); GEORGE

 3 i UGOCHUKWU EGWUMBA, aka ~~George Ugo," aka ~~Ugo Aunty Scholar"

 4    (~~EGWUMBA"); VICTOR IFEANYI CHUKWU, aka ~~Ifeannyi Soccer," aka ~~Vic

 5    Chux" (~~CHUKWU"); CHIDI EMMANUEL MEGWA, aka ~~Cantr," aka ~~Canta Jr."

 6    (~~MEGWA"); and NWANNEBUIKE OSMUND, aka ~~Osmund Nwannebuike," aka

 7   "Olivite," aka ~~Nikky Bro." ("OSMUND"), resided within the Central

 8    District of California.

 9          2.    Defendant CHUKWUDI CHRISTOGUNUS IGBOKWE, aka ~~Christogunus

10    C. Igbokwe," aka "Chris Kudon," aka `~Atete," aka "Still Kudon"

11    ("IGBOKWE") resided in Nigeria until on or about January 17, 2017,

12    and thereafter resided within the Central District of California.

13          3.    Defendant CHUKWUDI COLLINS AJAEZE, aka ~~Thank You Jesus"

14    ("AJAEZE") resided in Nigeria until on or about June 19, 2017, and

15   thereafter resided within the Central District of California.

16          4.    Defendant CHUKS EROHA, aka ~~Chuks Nassa Iro," aka ~~Nassa,"

17   a ka "Prince Chuddy," aka "Nurse Chuddy" ("EROHA") resided within the

18   Central District of California until on or about July 29, 2017, and

19   thereafter resided outside the United States.

20         5.     Defendant MACWILLIAM CHINONSO CHUKWUOCHA, aka ~~ChiBoy"

21   (~~MACWILLIAM CHUKWUOCHA"); EMMANUEL ONYEKA UZOKA, aka ~~Emmanuel

22   Mansion," aka "Mansion," aka "Son of God," aka "Ezirim Uzoma"

23   (~~UZOKA"); CHIJIOKE CHUKWUMA ISAMADE, aka ~~Mr CJ," aka ~~CJ"

24   (~~ISAMADE");    FIDEL LEON ODIMARA, aka ~~Fiedel Odimara," aka ~~Ndaa,"

25   a ka ~~Dee Dutchman" (~~ODIMARA"); KENNEDY CHIBUEZE UGWU, aka ~~Kennedy

26   David" (~~UGWU"); IFEANYICHUKWU OLUWADAMILARE AGWUEGBO, aka ~~B~$$
27   IFFY" (~~AGWUEGBO"); PRINCEWILL ARINZE DURU, aka ~~Arnzi Prince Will,"

28   a ka ~~Arinze" (~~P. DURU"); and MUNACHISO KYRIAN UKACHUKWU, aka ~~Muna"

                                               7
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             8 of 145
                                                                   PagePage
                                                                        8 of 145
                                                                             ID #:208



 1 ~~ (~~UKACHUKWU") resided in the United States, outside the Central

 2 IlDistrict of California.

 3          6.    CHIEMEZIE CHRISTOPHER CHILAKA, aka ~~Fanta" (~~CHILAKA")

 4 ~~resided within the United States, outside the Central District of

 5 l California, between on or about January 17, 2017 and March 18, 2017,

 6 L and otherwise resided outside of the United States.

 7          7.    Defendant JOSHUA ANIEFIOK AWAK, aka ~~Joe Awk," aka "Kwee

 8 I Tin Law" (`~AWAK") resided in Nigeria until on or about August 25,

 9 X 2018, and thereafter resided within the Central District of

10 ( California.

11          8.    Defendants First Name Unknown (`~FNU") Last Name Unknown

12    (~~LNU"), aka ~~Xplora G" (`~XPLORA G"); UCHENNA OCHIAGHA, aka "Urch

13    Agu," aka ~~Advanced Mega Plus Ltd" (~~OCHIAGHA"); NNAMDI THEOJOSEPH

14    DURU, aka ""Duru Theo Joseph Nnamdi," aka "Williams High School," aka

15    ~~Ifytyns" (~~N. DURU"); ERICSON UCHE OFORKA, aka ~~Oforka," aka ~~Eric

16    Oforka" (~~OFORKA");     MARK IFEANYI CHUKWUOCHA, aka ~~Mark Iheanyi

17    Chukwuocha," aka "Chukwu Mark," aka "Markife" ("MARK CHUKWUOCHA");

18    AUGUSTINE NNAMDI, aka ~~Nnamdi Augustine," aka ~~Jazz" (~~NNAMDI");

19    CHARLES OHAJIMKPO, aka ~~Giggs," aka ~~Ryan Giggs," aka ~~Charles"

20    (~~OHAJIMKPO"); STANLEY UGOCHUKWU UCHE, aka "Ugo Law," aka ~~Uche

21   Stanley," aka ~~He is risen.Happy Easter!" (~~UCHE"); CHIKA AUGUSTINE

22   ODIONYENMA, aka "Tony Augustin Odionyenma," aka "Chika Tony," aka

23   ~~CTA Finance Source Intl" (~~ODIONYENMA"); PASCHAL CHIMA OGBONNA, aka

24   ~~Chima," aka ~~Paschal" (~~OGBONNA"); SAMUEL NNAMDI ONWUASOANYA, aka

25   "Sammy Lee Nnamdi," aka "Onwuasoanya Samuel Nnamdi," aka "Enugu Ogo"

26   (~~ONWUASOANYA"); UCHECHUKWU SOLOMON EZIRIM, aka ~~Uche Nwanne," aka

27   ~~Uche Ezirim" (~~EZIRIM"); AUGUSTINE IFEANYI OKAFOR, aka ~~Zero," aka

28   "St.Austine," aka "Austine," aka "Ifeanyichukwu Okafor" ("OKAFOR");
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             9 of 145
                                                                   PagePage
                                                                        9 of 145
                                                                             ID #:209



 1    FNU LNU, aka ~~Okay Sam Mal" (~~SAM MAL"); LESLIE N. MBA, aka

 2    ~~Mystical," aka ~~Nwachinemere Leslie" (~~MBA"); OGOCHUKWU INNOCENT

 3    IKEWESI, aka ~~Ogoo UK," aka ~~Innocent Ikewesi" (~~IKEWESI"); EMMANUEL

 4    UZOMA OGANDU, aka ~~Nwachinaemere," aka ~~Uzoma" (~~OGANDU");

 5    AMARACHUKWU HARLEY ANYANWU, aka ~~GodisGod," aka ~~War B" (~~ANYANWU");

 6    BRIGHT IFEANYI AZUBUIKE, aka ~~Bright Bauer Azubuike," aka ~~Ifeanyi

 7    Jnr" (~~AZUBUIKE"); EMEKA MOSES NWACHUKWU, aka ~~All Man," aka

 8    ~~Omalitoto" (`~NWACHUKWU"); FNU LNU aka ~~Donatus Izunwanne," aka

      ~~Izunwanne Donatus Chibuikem," aka ~~Deworlddonmax" (`~IZUNWANNE");

10    CHINWENDU KENNETH OSUJI, aka ~~Father" (~~OSUJI"); EUSEBIUS UGOCHUKWU

11    ONYEKA, aka ~~Ugo UK," aka ~~slyl9 sly" (~~ONYEKA"); CHIDI ANUNOBI, aka

12    ~~Anunobi Chidi," aka ~~Chidioo" (~~ANUNOBI"); ANTHONY NWABUNWANNE

13    OKOLO, aka ~~Eric West," aka ~~Erci West," aka ~~Code" (~~OKOLO"); OBINNA

14    CHRISTIAN ONUWA, aka ~~Papa Chukwuezugo," aka ~~Obinna Onuwa Abala,"

15    a ka ~~Obyno Abala" (~~ONUWA"); LINUS NNAMDI MADUFOR, aka ~~Madufor

16    Nnamdi" (~~MADUFOR"); CHRYSAUGONUS NNEBEDUM,          aka ~~Cris" (~~NNEBEDUM");

17    UGOCHUKWU OKEREKE, aka ~~Blade," aka ~~Kingsly Cris," aka ~~Okereke

18    Ugochukwu" (~~OKEREKE"); KINGSLEY CHINEDU ONUDOROGU, aka ~~OBJ"

19    (~~ONUDOROGU"); DESSI NZENWAH, aka `Desmond Sage," aka ~~Des Nzenwa,"

20    a ka ~~Saga Lounge" (~~NZENWAH"); CHIMAROKE OBASI, aka ~~Chima Russia"

21    (~~OBASI"); JAMES CHIGOZIE AGUBE, aka ~~Smart," aka ~~Smart Agube," aka

22    ~~Smart Chigozie Agube" (~~AGUBE"); CHIMAOBI UZOZIE OKORIE, aka

23    ~~Omaobi," aka ~~Mobility" (~~OKORIE"); OGOCHUKWU OHIRI, aka

24    ~~Ogomegbulam Ohiri," aka ~~Ologbo" ("OHIRI"); DESMOND IWU, aka

25   "Desmond Chigozie Iwu," aka "Lalaw," aka "Odo Desmond" ("IWU");

26   ONYEKA VINCENT CHIKA, aka ~~Chyco," aka ~~Chika Ejima," aka ~~Vincent

27   Chika Onyeka" (~~CHIKA"); IFEANYI KINGSLEY MEZIENWA, aka ~~Ifeanyi

28   Ali," aka "Ifeanyichukwu Mezienwa" (~~MEZIENWA"); VICTOR UCHENNA AGUH,

                                               D
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             10 ofPage
                                                                  145 10
                                                                       Page
                                                                         of 145
                                                                            ID #:210



 1     aka ~~Orch Sod," aka ~~Uche SP," aka ~~Rich Homie Urch" ("AGUH"); KEVIN

 2    AMARACHI ESHIMBU, aka ~~Humble," aka ~~Humble Amarachukwu," aka ~~Dato

 3    Humble" (~~ESHIMBU"); VITALIS KELECHI ANOZIE, aka ~~Kelechi Vitalis

 4    Anozie," aka ~~Kelechi Anozieh," aka ~~Pastor Kel Anozie," aka ~~Pastor

 5    Kc," aka ~~Choice" (~~ANOZIE"); WILLIAMS OBIORA AGUNWA, aka ~~Don

 6    Williams" ("AGUNWA"); GEORGE CHIMEZIE DIKE,          aka "Chimekros," aka

 7    ~~Slim Dad...No...l" (~~G. DIKE"); CHIDIEBERE FRANKLIN NWANGWU, aka

 8    "Frank Chidi," aka "Franklin Nwangwu," aka "Agogo" ("NWANGWU");

 9    DAMIAN UCHECHUKWU AJAH, aka ~~Uche Ajah," aka ~~Ajah Damian

10    Uchechukwu," aka ~~Uchechukwu Demian Ajah" (~~AJAH"); EMEKA P. EJIOFOR,

11    a ka ~~Ejiofor Emeka" (~~EJIOFOR"); LAWRENCE CHUKWUMA UBASINEKE, aka

12    ~~Ubasineke Chuks," aka ~~Chukwuma Ubasineke" (~~UBASINEKE"); CHINEDU

13    BRIGHT IBETO, aka ~~Doggy," aka ~~Doggy Lucino" (`~IBETO"); VALENTINE

14    AMARACHI NWANEGWO, aka ~~Satis," aka `~Satis Amarachi Satis"

15    (~~NWANEGWO"); EMMANUEL CHIDIEBERE DIKE, aka ~~Emmanet" (~~E. DIKE");

16    JEREMIAH UTIEYIN EKI, aka ~~Uti" (~~EKI"); CHINAKA DAVIDSON IWUGHA, aka

17    "Tmrw Afrika Will Wake Up," aka "Cookie," aka "All Africa Media

18    Network" (~~IWUGHA"); CHIMA DARLINGTON DURU, aka ~~Kajad," aka ~~Kajad

19    Jesus" (~~C. DURU");    and   IKENNA CHRISTIAN IHEJIUREME, aka ~~Piper,"

20    a ka ~~Am Happy!" (~~IHEJIUREME") resided outside of the United States.

21          9.    OBI ONYEDIKA MADEKWE, aka ~~Odu Investment" (~~MADEKWE")

22    resided in the United States until on or about April 18, 2017, and

23    thereafter resided outside the United States.

24    B.    Unindicted Coconspirators

25          10.   Unindicted Coconspirator #1 ("UICC 1"), UICC 2, UICC 7,

26    UICC 9, UICC 10, UICC 11, UICC 12, UICC 13, UICC 14, UICC 15, UICC

27    16, UICC 17, UICC 18, UICC 20, UICC 21, UICC 22, UICC 23, and UICC 24

28    resided within the Central District of California.

                                             10
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             11 ofPage
                                                                  145 11
                                                                       Page
                                                                         of 145
                                                                            ID #:211



 1          11.   UICC 8 and UICC 19 resided in the United States, outside

 2    the Central District of California.

 3          12.   UICC 3, UICC 4, UICC 5, UICC 6, UICC 25, and 26 resided

 4    outside of the United States.

 5    C.    Financial Institutions

 6          13.   At all times relevant to this Indictment, Bank of America

 7    N.A. ("BOA"), BBVA Compass Bancshares, Inc. (~~Compass Bank"), CalCom

 8    Federal Credit Union ("CalCom FCU"), Capital One Bank ("Capital

 9    One"), Citibank N.A. (~~Citibank"), Citizens Financial Group

10    (~~Citizens Bank"), Comerica Bank ("Comerica"), J.P. Morgan Chase N.A.

11    ("Chase"), PNC Bank, Regions Financial Corporation ("Regions Bank")

12    SunTrust Bank ("SunTrust"), TD Bank N.A. ("TD Bank"), US Bank N.A.

13    ("US Bank"), and Wells Fargo Bank, N.A. ("Wells Fargo") were

14    federally insured financial institutions.

15    D.    Terminology

16          14.   Business email compromise ("BEC") frauds may occur when a

17    hacker gains unauthorized access to a business email account, blocks

18    or redirects communications to and/or from the email account, and

19    then uses the compromised email account or a separate fraudulent

20    email account to communicate with personnel from a victim company,

21    attempting to trick them into making an unauthorized wire transfer.

22          15.   Escrow fraud is a variation of a BEC fraud scheme, in which

23    a hacker may gain unauthorized access to the email account of an

24    escrow company or real estate agent, and then communicate with an

25    unsuspecting person who is seeking to purchase property, directing

26    that person to make a down-payment for purchase of property to a

27   fraudulent bank account, rather than the legitimate bank account of

28    an escrow company.

                                             11
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             12 ofPage
                                                                  145 12
                                                                       Page
                                                                         of 145
                                                                            ID #:212



 1          16.   Romance scams target persons looking for romantic partners

 2    or friendship on dating websites and other social media platforms.

 3    The scammers may create profiles using fictitious or fake names,

 4    locations, images, and personas, allowing the scammers to cultivate

 5    relationships with prospective romance scam victims.            Victims may be

 6    convinced to provide money or gifts to the scammers, or may be asked

 7    to conduct transactions on behalf of the scammers.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              12
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             13 ofPage
                                                                  145 13
                                                                       Page
                                                                         of 145
                                                                            ID #:213



 1

 2
                                   [18 U.S.C. ~ 1956(h)]
 3
                                      [ALL DEFENDANTS]
 4
            17.    The Grand Jury re-alleges and incorporates paragraphs 1
 5
      through 16 of the Introductory Allegations of this Indictment here.
 6
      A.    OBJECTS OF THE CONSPIRACY
 7
            18.    Beginning on a date unknown to the Grand Jury, but no later
 8
      than October 7, 2014, and continuing through an unknown date, but no
 9
      earlier than on or about May 2, 2018, in Los Angeles County, within
10
      the Central District of California, and elsewhere, defendants IRO,
11
      IGBOKWE, IKOGHO, UMEJESI, OGUNGBE, CATHEY, MANSBANGURA, AJAEZE,
12
      EKECHUKWU, EROHA, OJIMBA, XPLORA G, OCHIAGHA, N. DURU, OFORKA, MARK
13
      CHUKWUOCHA, NNAMDI, CHILAKA, OHAJIMKPO, UCHE, ODIONYENMA, OGBONNA,
14
      ONWUASOANYA, MACWILLIAM CHUKWUOCHA, UZOKA, AWAK, EGWUMBA, EZIRIM,
15
      OKAFOR, SAM MAL, MBA, IKEWESI, OGANDU, ANYANWU, AZUBUIKE, NWACHUKWU,
16
      IZUNWANNE, OSUJI, ONYEKA, ANUNOBI, OKOLO, ONUWA, ISAMADE, MADUFOR,
17
      NNEBEDUM, OKEREKE, ODIMARA, ONUDOROGU, NZENWAH, OBASI, AGUBE, OKORIE,
18
      OHIRI, UGWU, AGWUEGBO, CHUKWU, MEGWA, P. DURU, IWU, CHIKA, MEZIENWA,
19
      AGUH, ESHIMBU, ANOZIE, AGUNWA, G. DIKE, UKACHUKWU, OSMUND, NWANGWU,
20
      AJAH, EJIOFOR, UBASINEKE, IBETO, NWANEGWO, E. DIKE, EKI, IWUGHA,
21
      C. DURU, IHEJIUREME, and MADEKWE, together with UICC 1 through UICC
22
      26 and others known and unknown to the Grand Jury, knowingly
23
      conspired:
24
                  a.   to conduct and attempt to conduct, financial
25
      transactions, affecting interstate and foreign commerce, knowing that
26
      the property involved in the financial transactions represented the
27
      proceeds of some form of unlawful activity, which, in fact, involved
28

                                             13
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             14 ofPage
                                                                  145 14
                                                                       Page
                                                                         of 145
                                                                            ID #:214



 1     the proceeds of specified unlawful activity — namely, wire fraud, in

 2     violation of Title 18, United States Code, Section 1343; mail fraud,

 3    in violation of Title 18, United States Code, Section 1341; and bank

 4    fraud, in violation of Title 18, United States Code, Section 1344(2)

 5    — and knowing that the transactions were designed in whole and in

 6    part to conceal and disguise the nature, location, source, ownership,

 7    and control of the proceeds, in violation of Title 18, United States

 8    Code, Section 1956(a) (1) (B) (i);

 w                b.    to transport, transmit, and transfer, and attempt to

10    transport, transmit, and transfer, funds from a place in the United

11    States to a place outside of the United States, knowing that the

12    property involved in the financial transactions represented the

13    proceeds of some form of unlawful activity, and which property was,

14    in fact, the proceeds of specified unlawful activity — namely, wire

15    fraud, in violation of Title 18, United States Code, Section 1343;

16    mail fraud, in violation of Title 18, United States Code, Section

17    1341; and bank fraud, in violation of Title 18, United States Code,

18   ( Section 1344(2) — and knowing that the transactions were designed in

19    whole and in part to conceal and disguise the nature, location,

20    source, ownership, and control of the proceeds, in violation of Title

21    18, United States Code, Section 1956(a)(2)(B)(i); and

22                c.    to engage and attempt to engage in monetary

23    transactions involving criminally derived property of a value greater

24    than $10,000, affecting interstate and foreign commerce, which was

25    derived from specified unlawful activity — namely, wire fraud, in

26    violation of Title 18, United States Code, Section 1343; mail fraud,

27    in violation of Title 18, United States Code, Section 1341; and bank

28 I fraud, in violation of Title 18, United States Code, Section 1344(2)

                                              14
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             15 ofPage
                                                                  145 15
                                                                       Page
                                                                         of 145
                                                                            ID #:215



 1     — and knowing that the funds represented the proceeds of some form of

 2     unlawful activity, in violation of Title 18, United States Code,

 3     Section 1957.

 4    B.    MEANS BY WHICH THE OBJECTS OF THE CONSPIRACY WERE TO BE

 5          ACCOMPLISHED

 6          19.   The objects of the conspiracy were to be accomplished, in

 7    substance, as follows:

 8                a.    Defendants UMEJESI, OGUNGBE, EKECHUKWU, XPLORA G,

 9    OCHIAGHA, N. DURU, OFORKA, MARK CHUKWUOCHA, NNAMDI, CHILAKA,

10    OHAJIMKPO, UCHE, ODIONYENMA, OGBONNA, ONWUASOANYA, MACWILLIAM

11    CHUKWUOCHA, UZOKA, AWAK, EGWUMBA, EZIRIM, OKAFOR, SAM MAL, MBA,

12    IKEWESI, OGANDU, ANYANWU, AZUBUIKE, NWACHUKWU, IZUNWANNE, OSUJI,

13    ONYEKA, ANUNOBI, OKOLO, ONUWA, ISAMADE, MADUFOR, NNEBEDUM, OKEREKE,

14    ODIMARA, ONUDOROGU, NZENWAH, OBASI, AGUBE, OKORIE, OHIRI, UGWU,

15    AGWUEGBO, CHUKWU, MEGWA, IWU, CHIKA, MEZIENWA, AGUH, ESHIMBU, ANOZIE,

16    AGUNWA, G. DIKE, UKACHUKWU, OSMUND, NWANGWU, AJAH, EJIOFOR,

17    UBASINEKE, IBETO, NWANEGWO, E. DIKE, EKI, IWUGHA, C. DURU, and

18    IHEJIUREME would ask defendants IRO, IGBOKWE, and EROHA for a bank

19    account or money service account into which they could fraudulently

20    induce a victim to deposit funds from a BEC fraud, escrow fraud,

21    romance scam, or other fraudulent scheme.

22                b.    In response to such a request, defendants IRO,

23    IGBOKWE, and EROHA would (i) select a bank account or money service

24    account that had previously been opened in order to receive

25    fraudulently-obtained funds, which could receive the fraudulently-

26    obtained funds; (ii) request that a coconspirator, including

27    defendants UMEJESI, CATHEY, MANSBANGURA, AJAEZE, EKECHUKWU, OJIMBA,

28    ISAMADE, MEGWA, IKEWESI, ONYEKA, NZENWAH, P. DURU, and OBASI, provide

                                              15
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             16 ofPage
                                                                  145 16
                                                                       Page
                                                                         of 145
                                                                            ID #:216



 1    the account information for a bank account or money service account,

 2    which could receive the fraudulently-obtained funds; or (iii) cause a

 3    bank account or money service account to be opened, which could

 4    receive the fraudulently-obtained funds.

 5                      i.    For a bank account that was to be opened,

 6    defendants IRO and IGBOKWE would request that a coconspirator,

 7    including defendants UMEJESI, CATHEY, MANSBANGURA, AJAEZE, EKECHUKWU,

 8    OJIMBA, ISAMADE, and P. DURU, open or cause to be opened a bank

 9    account, which these coconspirators and others acting at their

10    direction would do through use of false or fraudulent pretenses,

11    representations, and promises, and concealment of material facts.

12                      ii.   For a bank account opened in a business name,

13    defendants IRO, IGBOKWE, EROHA, UMEJESI, CATHEY, MANSBANGURA, AJAEZE,

14    EKECHUKWU, OJIMBA, AWAK, ISAMADE, and P. DURU would file, or would

15    cause to be filed, a false and fraudulent Fictitious Business Name

16    Statement at the Los Angeles County Registrar-Recorder/County Clerk's

17    Office.

18                c.    Defendants IRO, IGBOKWE, and EROHA would send

19    defendants UMEJESI, OGUNGBE, EKECHUKWU, XPLORA G, OCHIAGHA, N. DURU,

20    OFORKA, MARK CHUKWUOCHA, NNAMDI, CHILAKA, OHAJIMKPO, UCHE,

21    ODIONYENMA, OGBONNA, ONWUASOANYA, MACWILLIAM CHUKWUOCHA, UZOKA, AWAK,

22    EGWUMBA, EZIRIM, OKAFOR, SAM MAL, MBA, IKEWESI, OGANDU, ANYANWU,

23    AZUBUIKE, NWACHUKWU, IZUNWANNE, OSUJI, ONYEKA, ANUNOBI, OKOLO, ONUWA,

24    ISAMADE, MADUFOR, NNEBEDUM, OKEREKE, ODIMARA, ONUDOROGU, NZENWAH,

25    OBASI, AGUBE, OKORIE, OHIRI, UGWU, AGWUEGBO, CHUKWU, MEGWA, IWU,

26    CHIKA, MEZIENWA, AGUH, ESHIMBU, ANOZIE, AGUNWA, G. DIKE, UKACHUKWU,

27   OSMUND, NWANGWU, AJAH, EJIOFOR, UBASINEKE, IBETO, NWANEGWO, E. DIKE,

28   EKI, IWUGHA, C. DURU, and IHEJIUREME the account information for the

                                             16
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             17 ofPage
                                                                  145 17
                                                                       Page
                                                                         of 145
                                                                            ID #:217



 1     bank account or money service account that could be used to receive

 2    fraudulently-obtained funds.        For such a bank account, defendants

 3     IRO, IGBOKWE, and EROHA would, at a minimum, send the account number

 4 ~~and the routing number.

 5                d.    Defendants IRO, IGBOKWE, and EROHA would come to an

 6    agreement with defendants UMEJESI, OGUNGBE, EKECHUKWU, XPLORA G,

 7    OCHIAGHA, N. DURU, OFORKA, MARK CHUKWUOCHA, NNAMDI, CHILAKA,

 8    OHAJIMKPO, UCHE, ODIONYENMA, OGBONNA, ONWUASOANYA, MACWILLIAM

 9    CHUKWUOCHA, UZOKA, AWAK, EGWUMBA, EZIRIM, OKAFOR, SAM MAL, MBA,

10    IKEWESI, OGANDU, ANYANWU, AZUBUIKE, NWACHUKWU, IZUNWANNE, OSUJI,

11    ONYEKA, ANUNOBI, OKOLO, ONUWA, ISAMADE, MADUFOR, NNEBEDUM, OKEREKE,

12    ODIMARA, ONUDOROGU, NZENWAH, OBASI, AGUBE, OKORIE, OHIRI, UGWU,

13    AGWUEGBO, CHUKWU, MEGWA, IWU, CHIKA, MEZIENWA, AGUH, ESHIMBU, ANOZIE,

14    AGUNWA, G. DIKE, UKACHUKWU, OSMUND, NWANGWU, AJAH, EJIOFOR,

15    UBASINEKE, IBETO, NWANEGWO, E. DIKE, EKI, IWUGHA, C. DURU, and

16    IHEJIUREME regarding the percentage of the fraudulently-obtained

17    funds that defendants IRO, IGBOKWE, IKOGHO, UMEJESI, OGUNGBE, CATHEY,

18    MANSBANGURA, AJAEZE, EKECHUKWU, EROHA, OJIMBA, ISAMADE, MEGWA, and P.

19    DURU would receive for their receiving and laundering services.

20                e.    Defendants UMEJESI, OGUNGBE, EKECHUKWU, XPLORA G,

21    OCHIAGHA, N. DURU, OFORKA, MARK CHUKWUOCHA, NNAMDI, CHILAKA,

22    OHAJIMKPO, UCHE, ODIONYENMA, OGBONNA, ONWUASOANYA, MACWILLIAM

23    CHUKWUOCHA, UZOKA, AWAK, EGWUMBA, EZIRIM, OKAFOR, SAM MAL, MBA,

24    IKEWESI, OGANDU, ANYANWU, AZUBUIKE, NWACHUKWU, IZUNWANNE, OSUJI,

25    ONYEKA, ANUNOBI, OKOLO, ONUWA, ISAMADE, MADUFOR, NNEBEDUM, OKEREKE,

26    ODIMARA, ONUDOROGU, NZENWAH, OBASI, AGUBE, OKORIE, OHIRI, UGWU,

27    AGWUEGBO, CHUKWU, MEGWA, IWU, CHIKA, MEZIENWA, AGUH, ESHIMBU, ANOZIE,

28    AGUNWA, G. DIKE, UKACHUKWU, OSMUND, NWANGWU, AJAH, EJIOFOR,

                                             17
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             18 ofPage
                                                                  145 18
                                                                       Page
                                                                         of 145
                                                                            ID #:218



 1    UBASINEKE, IBETO, NWANEGWO, E. DIKE, EKI, IWUGHA, C. DURU, and

 2    IHEJIUREME, or their coconspirators, would, through false or

 3    fraudulent pretenses, representations, and promises, and concealment

 4    of material facts, persuade a victim to deposit, wire, or transfer

 5    funds into a bank account or money service accounts identified by

 6    defendants IRO, IGBOKWE, and EROHA.

 7                f.    Defendants and coconspirators would also make false or

 8    fraudulent statements, representations, and promises, and conceal

 9    material facts, in order to avoid discovery of the fraudulent nature

10 H of the deposit, wire, or transfer.

11                g.    Defendants IRO, IGBOKWE, IKOGHO, UMEJESI, OGUNGBE,

12    CATHEY, MANSBANGURA, AJAEZE, EKECHUKWU, EROHA, OJIMBA, ISAMADE,

13    MEGWA, and P. DURU would withdraw, and attempt to withdraw, the

14    fraudulently-obtained funds from a bank account or money service

15    account, including through cash withdrawals, wire transfers, teller

16    transfers, check cashing, and deposits into further accounts used by

17    or under the control of defendants IRO, IGBOKWE, IKOGHO, UMEJESI,

18    OGUNGBE, CATHEY, MANSBANGURA, AJAEZE, EKECHUKWU, EROHA, OJIMBA,

19    ISAMADE, MEGWA, and P. DURU, and other coconspirators working at

20    their direction, before the victim became aware of the fraudulent

21    nature of the transactions, so as to obtain the money and so as to

22    conceal and disguise the nature, location, source, ownership and

23    control of the proceeds.

24                h.   When a bank would question the source of the funds or

25    nature of a transaction, defendants IRO, IGBOKWE, IKOGHO, UMEJESI,

26    OGUNGBE, CATHEY, MANSBANGURA, AJAEZE, EKECHUKWU, EROHA, OJIMBA,

27    ISAMADE, MEGWA, and P. DURU, and others acting at their direction,

28    would lie and make material omissions about their ownership of and
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             19 ofPage
                                                                  145 19
                                                                       Page
                                                                         of 145
                                                                            ID #:219



 1 ~~entitlement to the funds, or the source of the funds, so as to obtain

 2 ~~the money and so as to avoid detection and conceal the fact that the

 3 ~~funds were fraudulently obtained from a victim.

 4                i.     Defendants IRO, IGBOKWE, UMEJESI, CATHEY, and

 5    MANSBANGURA would, on occasion, deposit funds, or cause funds to be

 6    deposited, into the bank account of an illicit and unlicensed money

 7 l exchanger, including defendants IKOGHO, OGUNGBE, and MADEKWE, who

 8    would then transfer other funds from Nigerian bank accounts that they

 9    controlled to the Nigerian bank accounts of coconspirators.

10    Alternatively, defendants IRO and IGBOKWE would, on occasion, direct

11    UICC 3, UICC 4, UICC 5, and UICC 6 to transfer other funds from

12    Nigerian bank accounts that they controlled to the Nigerian bank

13    accounts of coconspirators.

14    C.    OVERT ACTS

15          20.   In furtherance of the conspiracy, and to accomplish its

16    objects, defendants IRO, IGBOKWE, IKOGHO, UMEJESI, OGUNGBE, CATHEY,

17    MANSBANGURA, AJAEZE, EKECHUKWU, EROHA, OJIMBA, XPLORA G, OCHIAGHA, N.

18    DURU, OFORKA, MARK CHUKWUOCHA, NNAMDI, CHILAKA, OHAJIMKPO, UCHE,

19    ODIONYENMA, OGBONNA, ONWUASOANYA, MACWILLIAM CHUKWUOCHA, UZOKA, AWAK,

20    EGWUMBA, EZIRIM, OKAFOR, SAM MAL, MBA, IKEWESI, OGANDU, ANYANWU,

21    AZUBUIKE, NWACHUKWU, IZUNWANNE, OSUJI, ONYEKA, ANUNOBI, OKOLO, ONUWA,

22    ISAMADE, MADUFOR, NNEBEDUM, OKEREKE, ODIMARA, ONUDOROGU, NZENWAH,

23    OBASI, AGUBE, OKORIE, OHIRI, UGWU, AGWUEGBO, CHUKWU, MEGWA, P. DURU,

24    IWU, CHIKA, MEZIENWA, AGUH, ESHIMBU, ANOZIE, AGUNWA, G. DIKE,

25    UKACHUKWU, OSMUND, NWANGWU, AJAH, EJIOFOR, UBASINEKE, IBETO,

26    NWANEGWO, E. DIKE, EKI, IWUGHA, C. DURU, IHEJIUREME, and MADEKWE,

27    together with others known and unknown to the Grand Jury, on or about

28    the dates set forth below, committed and caused to be committed

                                             19
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             20 ofPage
                                                                  145 20
                                                                       Page
                                                                         of 145
                                                                            ID #:220



 1     various overt acts, in the Central District of California and

 2     elsewhere, including, but not limited to, the following:

 3                                       Victim M.S.

 4          Overt Act No. l:        On or about September 3, 2015, defendant IRO

 5    sent defendant OGBONNA account information, including the account

 6 ' number and the routing number, for a Chase checking account ending in

 7    9837 of defendant IRO, doing business as ("dba") "VOI Enterprises,"

 8    in Carson, California ("Chase 9837 Account"), with the instruction to

 9    have victim M.S. include the following payment information in the

10    notes of the wire transfer:       "INV: VOI53753."

11          Overt Act No. 2:        On or about September 3, 2015, an unknown

12    coconspirator fraudulently induced M.S. to send a wire transfer of

13    approximately $23,000 from her BOA account in Monterey Park,

14    California to IRO's Chase 9837 Account, with the wire transfer notes

15    reading ~~OTHER INVOICE N0. VOI53753."

16          Overt Act No. 3:        On or about September 4, 2015, defendant IRO

17    withdrew approximately $14,000 from the Chase 9837 Account and wrote

18    on the withdrawal slip, "for Lexus RX330 and RX300."

19          Overt Act No. 4:       On or about September 4, 2015, defendant IRO

20    wrote a check to a relative for approximately $1,500 from the Chase

21    9837 Account, and wrote on the memo line, "2002 Nissan Optima."

22          Overt Act No. 5:       On or about September 8, 2015, an unknown

23    coconspirator fraudulently induced M.S. to send a wire transfer of

24    approximately $46,500 from her BOA account in Monterey Park,

25    California to defendant IRO's Chase 9837 Account.

26          Overt Act No. 6:       On or about September 8, 2015, defendant IRO

27    withdrew approximately $8,000 from the Chase 9837 Account and wrote

28    on the withdrawal slip, "Mercedes 2011 and Lexis RX 350 2008."

                                             20
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             21 ofPage
                                                                  145 21
                                                                       Page
                                                                         of 145
                                                                            ID #:221



 1          Overt Act No. 7:        On or about September 10, 2015, defendant

 2 ' IRO withdrew approximately $30,000 from the Chase 9837 Account and

 3     wrote on the withdrawal slip, "for Acura MDX 2007."

 4          Overt Act No. 8:        On or about September 10, 2015, defendant

 5    IRO withdrew approximately $9,000 from the Chase 9837 Account.

 6          Overt Act No. 9:        On or about September 10, 2015, an unknown

 7    coconspirator fraudulently induced M.S. to send a wire transfer of

 8    approximately $4,700 from her BOA account in Monterey Park,

 9    California to defendant IRO's Chase 9837 Account.

10          Overt Act No. 10:       On or about September 11, 2015, defendant

11    IRO wrote a check to an acquaintance for approximately $7,700, and

12    wrote on the memo line, "Camry 207 and Camry 05."

13          Overt Act No. 11:       On or about September 14, 2015, defendant

14    IRO sent OGBONNA the instruction to have victim M.S. include the

15    following payment information in the notes of the wire transfer:

16    ~~Invoice number: VO100462 R MODEL 89."

17          Overt Act No. 12:      On or about September 14, 2015, an unknown

18    coconspirator fraudulently induced M.S. to send a wire transfer of

19    approximately $17,000 from her BOA account in Monterey Park,

20    California to defendant IRO's Chase 9837 Account, with a wire

21    transfer note reading ~~INVOICE N0. VOI 00462 R MODEL 89."

22          Overt Act No. 13:      On or about September 17, 2015, defendant

23    IRO withdrew approximately $10,000 from the Chase 9837 Account.

24          Overt Act No. 14:      On or about September 17, 2015, defendant

25    IRO withdrew approximately $20,000 from the Chase 9837 Account.

26          Overt Act No. 15:      On or about September 17, 2015, defendant

27    IRO withdrew approximately $5,000 from the Chase 9837 Account.

28

                                             21
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             22 ofPage
                                                                  145 22
                                                                       Page
                                                                         of 145
                                                                            ID #:222



 1                                    Victim Company 2

 2          Overt Act No. 16:       On or about February 12, 2016, an unknown

 3     coconspirator fraudulently induced Victim Company 2 to send a wire

 4    transfer of approximately $186,686 from its United Bank of Africa

 5    account to defendant IRO's Chase 9837 Account.

 6          Overt Act No. 17:       On or about February 12, 2016, defendant IRO

 7    transferred approximately $188,600 from the Chase 9837 Account to a

 8    Chase savings account ending in 0820 of defendant IRO, dba "VOI

 9    Enterprises," in Carson, California (`Chase 0820 Account").

10          Overt Act No. 18:       On or about February 12, 2016, defendant IRO

11    transferred approximately $161,700 from the Chase 0820 Account to the

12    Chase 9837 Account.

13          Overt Act No. 19:       On or about February 16, 2016, defendant IRO

14    sent a wire transfer of approximately $132,950 from the Chase 9837

15    Account to a Wells Fargo account ending in 6061 of defendant IRO, dba

16    "Irva Auto Sales & Equip Broker LLC," in Carson, California ("Wells

17    Fargo 6061 Account"), with a wire transfer note reading "Invoice:

18    Mack Rd Model 2010 X."

19          Overt Act No. 20:       On or about February 16, 2016, defendant IRO

20    sent a wire transfer of approximately $28,670 from the Chase 9837

21    Account to the bank account ending in 3107 of UICC 7 at CalCom FCU,

22    in Torrance, California ("CalCom 3107 Account"), with the wire

23    transfer note reading "Menhien Auction On Wednesday."

24          Overt Act No. 21:      On or about February 16, 2016, UICC 7

25    attempted to send a wire transfer of approximately $27,500 from the

26    CalCom 3107 Account to the Wells Fargo 6061 Account, with the wire

27    transfer note reading "Invoice for IRVA4646."

28

                                             22
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             23 ofPage
                                                                  145 23
                                                                       Page
                                                                         of 145
                                                                            ID #:223



 1          Overt Act No. 22:       On or about February 16, 2016, defendant IRO

 2    sent a wire transfer of approximately $50,000 from the Wells Fargo

 3    6061 Account to a BOA account ending in 1829.

 4          Overt Act No. 23:       On or about February 16, 2016, defendant IRO

 5    withdrew approximately $50,000 from the Wells Fargo 6061 Account.

 6          Overt Act No. 24:       On or about February 18, 2016, defendant IRO

 7    sent a wire transfer of approximately $30,500 from the Chase 9837

 8    Account to a Chase account ending in 1279 of UICC 8.

 9                                       Victim R.B.

10          Overt Act No. 25:       On or about March 31, 2016, an unknown

11    coconspirator fraudulently induced R.B. to send a wire transfer of

12    approximately $18,000 from her Wells Fargo account in Panama City

13    Beach, Florida, to a bank account at Comerica ending in 2663 of

14    defendant IRO, dba ~~IRVA Auto Sales & Equip Broker LLC," in Carson,

15    California (~~Comerica 2663 Account").

16          Overt Act No. 26:      On or about March 31, 2016, defendant

17    ODIONYENMA emailed to defendant IRO a photograph of the wire transfer

18    request for approximately $18,000 submitted by R.B., which wire

19    transfer request contained R.B.'s name, Florida driver's license

20    number, address, phone number, and Wells Fargo bank account number.

21          Overt Act No. 27:      On or about April 4, 2016, an unknown

22    coconspirator fraudulently induced R.B. to send a wire transfer of

23    approximately $39,000 from her Wells Fargo account in Panama City

24    Beach, Florida, to the Comerica 2663 Account.

25         Overt Act No. 28:       On or about April 4, 2016, defendant

26    ODIONYENMA sent an email titled ~~Payment Receipt $39,000," and a

27    thumbnail photograph, to defendant IRO.

28

                                             23
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             24 ofPage
                                                                  145 24
                                                                       Page
                                                                         of 145
                                                                            ID #:224



 1           Overt Act No. 29:      On or about April 7, 2016, an unknown

 2    coconspirator fraudulently induced R.B. to send a wire transfer of

 3    approximately $30,000 from her Wells Fargo account in Panama City

 4    Beach, Florida, to a Wells Fargo account ending in 7410.

 5           Overt Act No. 30:      On or about April 12, 2016, defendant

 6    ODIONYENMA sent defendant IRO a photograph of the wire transfer

 7    request for approximately $30,000 from the Wells Fargo account of

 8    R.B.

 9           Overt Act No. 31:      On or about April 13, 2016, defendant IRO

10    emailed to defendant AWAK a photograph of the wire transfer request

11    b y R.B. for approximately $18,000 and a photograph of wire transfer

12    information for the wire by R.B. of approximately $39,000, and asked

13    defendant AWAK to make a receipt "relating to equipment."

14           Overt Act No. 32:      On or about April 14, 2016, defendant AWAK

15    emailed to defendant IRO a file containing a purported invoice from

16    ~~IRVA Auto Sales Equipment Broker LLC" to R.B., which invoice falsely

17    purported to be for two payments in January and February 2019,

18    totaling approximately $39,000.

19                                      Victim F.K.

20           Overt Act No. 33:     On or about May 30, 2016, an unknown

21    coconspirator fraudulently induced F.K. to send a wire transfer of

22    approximately $6,824 from a bank account in Japan to a Chase account

23    ending in 1577 of UICC 2, in Los Angeles, California (the "Chase 1577

24    Account").

25           Overt Act No. 34:     On or about July 13, 2016, an unknown

26    coconspirator fraudulently induced F.K. to send a wire transfer of

27    approximately $33,128.26 from a bank account in Japan to a Chase

28

                                             24
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             25 ofPage
                                                                  145 25
                                                                       Page
                                                                         of 145
                                                                            ID #:225



 1    account ending in 0655 of UICC 1, in Los Angeles, California (the

 2    "Chase 0655 Account").

 3           Overt Act No. 35:      On or about October 12, 2016, an unknown

 4    coconspirator fraudulently induced victim F.K. to travel to Los

 5    Angeles to assist in releasing the funds that F.K. sent to the Chase

 6    0655 Account.

 7           Overt Act No. 36:      On or about October 13, 2016, defendant

 8    MANSBANGURA took F.K. to a Chase branch in Los Angeles in an attempt

 9    to have Chase release the funds that F.K. sent to the Chase 0655

10    Account.

11           Overt Act No. 37:      On or about October 13, 2016, defendant

12    MANSBANGURA sent defendant IGBOKWE a photograph of F.K. in Los

13    Angeles, and told defendant IGBOKWE that she had just dropped off

14    F.K.

15           Overt Act No. 38:     On an unknown date, an unknown coconspirator

16    fraudulently induced victim F.K. to send him a photograph of the wire

17   . transfer request of approximately $33,128.26 to the Chase 0655

18    Account, which listed F.K.'s name and address, and UICC 1's account

19    number, routing number, and address.

20           Overt Act No. 39:     On or about March 24, 2017, defendant

21    ANUNOBI asked defendant IGBOKWE about the funds that F.K. sent

22    through a wire transfer to the Chase 0655 Account, and sent defendant

23    IGBOKWE the photograph of the wire transfer request of approximately

24    $33,128.26 to the Chase 0655 Account, which listed F.K.'s name and

25    address, and UICC 1's account number, routing number, and address.

26           Overt Act No. 40:     On or about March 27, 2017, defendant

27    IGBOKWE sent to defendant MANSBANGURA the photograph of the wire

28    transfer request of approximately $33,128.26 to the Chase 0655

                                             25
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             26 ofPage
                                                                  145 26
                                                                       Page
                                                                         of 145
                                                                            ID #:226



 1 (Account, which listed F.K.'s name and address, and UICC 1's account

 2    number, routing number, and address, and requested that defendant

 3    MANSBANGURA call Chase to inquire about the funds.

 4                                       Victim J.G.

 5          Overt Act No. 41:       On or about October 26, 2016, an unknown

 6    coconspirator fraudulently induced victim J.G. to send a wire

 7    transfer of approximately $30,000 from a bank account at Heritage

 8    Bank of Nevada to a US Bank account ending in 2669 of UICC 1, in Los

 9    Angeles, California (the ~~US Bank 2669 Account").

10          Overt Act No. 42:       On or about October 27, 2016, defendants

11    IGBOKWE and MANSBANGURA caused a check for approximately $5,500 to be

12    issued from the US Bank 2669 Account to defendant MANSBANGURA.

13          Overt Act No. 43:       On or about October 27, 2016, defendants

14    IGBOKWE and MANSBANGURA caused a check for approximately $7,580 to be

15    issued from the US Bank 2669 Account to UICC 2.

16          Overt Act No. 44:      On or about October 28, 2016, defendants

17    IGBOKWE and MANSBANGURA caused a check for approximately $8,845 to be

18    issued from the US Bank 2669 Account to UICC 2.

19          Overt Act No. 45:      On or about October 31, 2016, defendants

20    IGBOKWE and MANSBANGURA caused a check for approximately $7,500 to be

21    issued from the US Bank 2669 Account to defendant MANSBANGURA.

22                                   Victim Company 3

23          Overt Act No. 46:      On or about December 19, 2016, an unknown

24    coconspirator fraudulently induced Victim Company 3 to send a wire

25    transfer of approximately $18,457.13 from its Chase account in

26    Oklahoma to a US Bank account ending in 2982 of UICC 2, in Los

27    Angeles, California ("US Bank 2982 Account").

28

                                             26
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             27 ofPage
                                                                  145 27
                                                                       Page
                                                                         of 145
                                                                            ID #:227



 1          Overt Act No. 47:       On or about December 20, 2016, defendants

 2     IGBOKWE and MANSBANGURA caused approximately $8,500 to be withdrawn

 3     as cash from the US Bank 2982 Account.

 4                                       Victim B.Z.

 5          Overt Act No. 48:       On or about February 24, 2017, defendant

 6    IGBOKWE sent defendant ONUWA the account information for a Chase

 7    account ending in 7605 of UICC 1, in Los Angeles, California (the

 8    "Chase 7605 Account"), including the name of UICC 1, the account

 9    number, and the routing number.

10          Overt Act No. 49:       On or about March 14, 2017, defendant ONUWA

11    told defendant IGBOKWE that he wanted to use the Chase 7605 Account,

12    which defendant IGBOKWE said was ~~Ok."

13          Overt Act No. 50:       On or about March 16, 2017, an unknown

14    coconspirator fraudulently induced victim B.Z. to send a wire

15    transfer of approximately $11,900 from his Chemical Bank account in

16    Michigan to the Chase 7605 Account.

17          Overt Act No. 51:       On or about March 16, 2017, defendant ONUWA

18    sent defendant IGBOKWE a photograph showing an application and

19    agreement for a wire transfer from B.Z.'s Chemical Bank account to

20    the Chase 7605 Account.

21          Overt Act No. 52:      On or about March 22, 2017, defendants

22    IGBOKWE and ONUWA discussed how defendants IGBOKWE and MANSBANGURA

23    would withdraw the funds fraudulently obtained from B.Z.

24          Overt Act No. 53:      On or about March 24, 2017, defendant

25    IGBOKWE told defendant ONUWA that the funds fraudulently obtained

26    from B.Z. were "out," and defendant ONUWA provided defendant IGBOKWE

27    with his Nigerian bank account number.

28

                                             27
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             28 ofPage
                                                                  145 28
                                                                       Page
                                                                         of 145
                                                                            ID #:228



 1          Overt Act No. 54:       On or about March 27, 2017, defendant

 2    MANSBANGURA caused a check for approximately $4,000 to be issued from

 3    the Chase 7605 Account, with the memo line indicating that the check

 4    was for "Rent."

 5          Overt Act No. 55:       On or about April 4, 2017, defendant IGBOKWE

 6    provided defendant ONUWA's name and Nigerian bank account number to

 7    UICC 4, with the instruction to pay approximately 3,123,000 naira to

 8    the account.

 9          Overt Act No. 56:       On or about April 6, 2017, defendant IGBOKWE

10    provided defendant ONUWA's name and Nigerian bank account number to

11    defendant IRO, with the request that he pay approximately 1,000,000

12    naira to the account.

13          Overt Act No. 57:       On or about April 6, 2017, defendant IRO

14    provided defendant ONUWA's name and Nigerian bank account number to

15    UICC 3, with the request that he pay approximately 1,000,000 naira to

16    the account.

17                                    Victim Company 4

18          Overt Act No. 58:      On or about March 27, 2017, defendant

19    UMEJESI sent defendant IGBOKWE the account information for a Wells

20    Fargo account ending in 7245 of UICC 9 (the "Wells Fargo 7245

21    Account"), including the name of UICC 9, the account number, and the

22    routing number.

23          Overt Act No. 59:      On or about March 29, 2017, an unknown

24    coconspirator fraudulently induced Victim Company 4 to send a wire

25    transfer of approximately $29,679.17 from Banco Bilbao Vizcaya

26    Argentaria, S.A., in Colombia, to the Wells Fargo 7245 Account.

27

28
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             29 ofPage
                                                                  145 29
                                                                       Page
                                                                         of 145
                                                                            ID #:229



 1          Overt Act No. 60:       On or about March 29, 2017, defendant

 2    IGBOKWE sent defendant UMEJESI a screenshot of a wire transfer

 3    confirmation from Victim Company 4 for $29,679.17.

 4          Overt Act No. 61:       On or about March 30, 2017, defendant

 5    UMEJESI told defendant IGBOKWE that he was going to the bank, told

 6    defendant IGBOKWE the username and password for online access to the

 7    Wells Fargo 7245 Account, and sent defendant IGBOKWE the name of UICC

 8    9.

 9          Overt Act No. 62:       On or about March 31, 2017, defendants

10    IGBOKWE and UMEJESI caused a check of approximately $11,160 to be

11    issued in the name of defendant UMEJESI from the Wells Fargo 7245

12    Account.

13          Overt Act No. 63:      On or about March 31, 2017, defendants

14    IGBOKWE and UMEJESI caused a check of approximately $16,520 to be

15    issued in the name of defendant OJIMBA from the Wells Fargo 7245

16    Account.

17          Overt Act No. 64:      On or about March 31, 2017, defendant

18    UMEJESI sent defendant IGBOKWE a photograph of a deposit slip showing

19    a deposit of approximately $11,160 to a Chase account ending in 7290,

20    in Inglewood, California.

21          Overt Act No. 65:      On or about March 31, 2017, defendant

22    UMEJESI sent defendant IGBOKWE a photograph of a deposit slip showing

23    the deposit of a check issued by UICC 9 to defendant OJIMBA in the

24    amount of approximately $16,520 to a Chase account ending 1767, in

25    Inglewood, California.

26         Overt Act No. 66:       On or about April 1, 2017, defendant IGBOKWE

27   told defendant UMEJESI that they were entitled to 40 percent of the

28

                                             29
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             30 ofPage
                                                                  145 30
                                                                       Page
                                                                         of 145
                                                                            ID #:230



 1    amount received from Victim Company 4, which was approximately

 2    $11,840.

 3                                    Victim Company 5

 4          Overt Act No. 67:       On or about February 17, 2017, defendant IRO

 5    told defendant IGBOKWE to have defendant MANSBANGURA take UICC 1 to a

 6    bank to open a bank account in the name of Victim Company 5.

 7          Overt Act No. 68:       On or about February 17, 2017, defendant

 8    IGBOKWE sent defendant MANSBANGURA the message from defendant IRO

 9    about taking UICC 1 to a bank to open a bank account in the name of

10    Victim Company 5.

11          Overt Act No. 69:       On or about February 22, 2017, defendant

12    MANSBANGURA caused UICC 1 to open a bank account at Chase ending in

13    5027 in a name similar to that of Victim Company 5 (the "Chase 5027

14    Account").

15          Overt Act No. 70:      On or about March 20, 2017, defendant

16    IGBOKWE sent to defendant IRO the account information for the Chase

17    5027 Account, including the account number and the routing number.

18          Overt Act No. 71:      On or about April 4, 2017, Wells Fargo

19    received a letter purporting to be from Victim Company 5, which

20    included a notarized letter and forged signature of the Chief

21    Executive Officer of Victim Company 5, requesting the closure of

22    Victim Company 5's Wells Fargo account and the transfer of the

23    current balance — which at the time was approximately $17,300,844.58

24    — to the Chase 5027 Account.

25          Overt Act No. 72:      On or about June 5, 2017, Wells Fargo

26    received a letter by U.S. Mail purporting to be from Victim Company

27    5, requesting the closure of Victim Company 5's Wells Fargo account

28

                                             30
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             31 ofPage
                                                                  145 31
                                                                       Page
                                                                         of 145
                                                                            ID #:231



 1    and transfer of the current balance — which at the time was

 2    approximately $12,760,922.93 — to the Chase 5027 Account.

 3                                       Victim A.V.

 4          Overt Act No. 73:       On or about April 10, 2017, defendants

 5    IGBOKWE and CHILAKA discussed a payment from A.V. anticipated to

 6    arrive in a Wells Fargo account ending in 1147 of UICC 26, in Los

 7    Angeles, California (the "Wells Fargo 1147 Account"), including

 8    discussion of the name of UICC 26, the account number, and the

 9    routing number.

10          Overt Act No. 74:       On or about April 11, 2017, an unknown

11    coconspirator fraudulently induced A.V. to request a wire transfer of

12    approximately $8,035 from her Capital One account in Maryland to the

13    Wells Fargo 1147 Account.

14          Overt Act No. 75:      On or about April 11, 2017, defendant

15    CHILAKA sent defendant IGBOKWE a copy of a wire transfer request

16 ' submitted by A.V. on April 11, 2017, requesting transfer of

17    approximately $8,035 from her Capital One account in Maryland to the

18    Wells Fargo 1147 Account.

19          Overt Act No. 76:      On or about April 17, 2017, after defendant

20    IGBOKWE sent defendant CHILAKA the account information for a BOA

21    account ending in 3037 of UICC 26, defendant CHILAKA asked for a bank

22    account that did not use a Nigerian name.

23          Overt Act No. 77:      On or about April 17, 2017, defendant

24    IGBOKWE sent defendant CHILAKA the account information for the Chase

25    5027 Account, including the name of UICC 1, the account number, and

26    the routing number.

27         Overt Act No. 78:       On or about April 27, 2017, an unknown

28    coconspirator fraudulently induced A.V. to send a wire transfer of

                                             31
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             32 ofPage
                                                                  145 32
                                                                       Page
                                                                         of 145
                                                                            ID #:232



 1     approximately $2,700 from her Capital One account in Maryland to the

 2     Chase 5027 Account.

 3          Overt Act No. 79:       On or about April 27, 2017, defendant

 4     MANSBANGURA sent defendant IGBOKWE photographs of a Chase banking

 5     application on a phone showing that an approximately $2,700 wire

 6    transfer from A.V. was pending in the Chase 5027 Account.

 7          Overt Act No. 80:       On or about April 27, 2017, defendant

 8    IGBOKWE sent defendant CHILAKA photographs of a Chase banking

 9    application on a phone showing that an approximately $2,700 wire

10    transfer from A.V. was pending in the Chase 5027 Account.

11          Overt Act No. 81:       On or about May 1, 2017, an unknown

12    coconspirator fraudulently induced A.V. to send a wire transfer of

13    approximately $3,360 from her Capital One account in Maryland to the

14    Chase 5027 Account.

15          Overt Act No. 82:       On or about May 1, 2017, defendant

16    MANSBANGURA sent defendant IGBOKWE a photograph of a Chase banking

17    application on a phone showing that an approximately $3,360 wire

18    transfer from A.V. was pending in the Chase 5027 Account.

19          Overt Act No. 83:       On or about April 27, 2017, defendant

20    IGBOKWE sent defendant CHILAKA photographs of a Chase banking

21    application on a phone showing that an approximately $3,360 wire from

22    A.V, was pending in the Chase 5027 Account.

23          Overt Act No. 84:      On or about May 8, 2017, defendant

24    MANSBANGURA told defendant IGBOKWE not use the Chase 5027 Account to

25    receive transactions from Capital One because Chase was scrutinizing

26    transactions from Capital One for fraud.

27          Overt Act No. 85:      On or about June 2, 2017, defendant CHILAKA

28    sent defendant IGBOKWE a voicemail from A.V. for a purported "Mr.

                                              32
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             33 ofPage
                                                                  145 33
                                                                       Page
                                                                         of 145
                                                                            ID #:233



 1     Davis," in which A.V. discussed having spoken to her Chase banker

 2    about the release of the $3,360 wire.

 3          Overt Act No. 86:       On or about June 2, 2017, defendant IGBOKWE

 4    sent defendant CHILAKA an audio recording of defendant MANSBANGURA

 5    calling Chase while posing as UICC 1, and asking about the status of

 6    the $3,360 wire.

 7                                Victims Je.F. and Jo.F.

 8          Overt Act No. 87:       On or about April 17, 2017, an unknown

 9    coconspirator fraudulently induced Je.F. to send a wire transfer of

10    approximately $135,800 from the BMO Harris Bank account of Je.F. and

11    Jo.F. in Illinois to a Chase account ending in 6217 of UICC 24, in

12    Hawthorne, California ("Chase 6217 Account").

13          Overt Act No. 88:       On or about April 18, 2017, defendant IRO

14    sent defendant EKECHUKWU the account information for the Chase 6217

15    Account, including the account number and the routing number, and

16    told him "Check this. Something is inside[.]"

17          Overt Act No. 89:      On or about April 19 and 20, 2017, defendant

18    IRO discussed with defendant ANOZIE information from defendant

19    AZUBUIKE related to defrauding Je.F. and Jo.F.

20          Overt Act No. 90:      On or about April 19, 2017, defendant IRO

21    complained to defendant EKECHUKWU that, after a call by Chase to UICC

22    24, UICC 24 stated that he wanted to send the $135,800 back.

23                                   Victim Company 6

24          Overt Act No. 91:      On or about April 10, 2017, defendant NNAMDI

25    asked defendant IRO to open a bank account in the name of a specific

26    Chinese company ("Chinese Company 1") with which Victim Company 6 had

27    a business relationship.

28

                                             33
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             34 ofPage
                                                                  145 34
                                                                       Page
                                                                         of 145
                                                                            ID #:234



 1          Overt Act No. 92:       On or about April 10, 2017, defendant IRO

 2    asked defendant CATHEY to open a bank account in the name of Chinese

 3    Company 1.

 4          Overt Act No. 93:       On or about April 12, 2017, defendant CATHEY

 5    sent defendant IRO the account information for a PNC Bank account

 6    ending in 7988, opened by UICC 10 in the name of Chinese Company 1,

 7    in Atlanta, Georgia (the ~~PNC Bank 7988 Account").

 8          Overt Act No. 94:       On or about April 17, 2017, after defendant

 9    NNAMDI told defendant IRO that he had emailed defendant IRO a copy of

10    the "invoice" sent to Victim Company 6, defendant IRO told defendant

11    CATHEY that Victim Company 6 was expected to pay $900,000 to the PNC

12    Bank 7988 Account.

13          Overt Act No. 95:       On or about April 18, 2017, an unknown

14    coconspirator fraudulently induced Victim Company 6 to send a wire

15    transfer of approximately $900,000 from its Commerce State Bank

16    account in Wisconsin to the PNC Bank 7988 Account.

17          Overt Act No. 96:      On or about April 18, 2017, defendant IRO

18    sent defendant CATHEY a screenshot of a wire confirmation page

19 ' containing details for the $900,000 wire ordered by Victim Company 6

20    to the PNC Bank 7988 Account, and wrote, ~~Done [y[] Hahahaha."

21          Overt Act No. 97:      On or about April 19, 2017, defendant CATHEY

22    told defendant IRO how defendant CATHEY had flown to Atlanta to

23    oversee withdrawal of the funds fraudulently obtained from Victim

24    Company 6.

25          Overt Act No. 98:      On or about April 24, 2017, defendant CATHEY

26    sent defendant IRO account information for a Chase account ending in

27    5899, opened in the name of Chinese Company 1 in Los Angeles,

28

                                             34
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             35 ofPage
                                                                  145 35
                                                                       Page
                                                                         of 145
                                                                            ID #:235



 1    California ("Chase 5899 Account"), which defendant IRO said he would

 2     keep for use later.

 3                                    Victim Company 7

 4          Overt Act No. 99:       On or about April 21, 2017, an unknown

 5    coconspirator fraudulently induced Victim Company 7 to send a wire

 6    transfer of approximately $23,789, intended for Victim Company 8,

 7    from Victim Company 7's BOA account in North Carolina to the Chase

 8    checking account ending in 7866 of UICC 25, in Carson, California

 9    (the `Chase 7866 Account").

10          Overt Act No. 100:      On or about April 21, 2017, defendant IRO

11    caused approximately $2,700 to be transferred from the Chase 7866

12    Account to the Chase savings account ending in 9927 of UICC 25, in

13    Carson, California (the "Chase 9927 Account").

14          Overt Act No. 101:      On or about April 24, 2017, defendant IRO

15    caused a wire transfer of approximately $18,598 to be sent from the

16    Chase 7866 Account to a SunTrust account of "B&B Motors of Tampa Bay

17    Inc.," with the wire notes saying "This payment is for car purchase

18    of Mr. Brown's; Payment For Mr Brown's Car Buy."

19          Overt Act No. 102:     On or about April 24, 2017, defendant IRO

20    caused approximately $500 to be withdrawn from the Chase 7866 Account

21    as cash through an ATM.

22          Overt Act No. 103:     On or about April 25, 2017, defendant IRO

23    caused a wire transfer of approximately $1450 to be sent from the

24    Chase 7866 Account to a U.S. Bank account ending in 0953.

25          Overt Act No. 104:     On or about April 26, 2017, defendant IRO

26    sent defendant ANOZIE photographs of a phone showing a Chase banking

27    application containing information related to the wire of

28    approximately $23,789 from Victim Company 7.

                                             35
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             36 ofPage
                                                                  145 36
                                                                       Page
                                                                         of 145
                                                                            ID #:236



 1                                       Victim D.J.

 2          Overt Act No. 105:      On or about January 20, 2017, defendants

 3    IGBOKWE and MANSBANGURA assisted defendant P. DURU in filing an

 4    application for a Fictitious Business Name Statement with the Los

 5    Angeles County Registrar-Recorder/County Clerk's Office in the name

 6    ~~PD Enterprise."

 7          Overt Act No. 106:      On or about March 14, 2017, defendant

 8    P. DURU sent defendant IGBOKWE account information for a Wells Fargo

 9    account ending in 4859 of defendant P. DURU, dba `BPD Enterprise," in

10    Sacramento, California (the ~~BOA 4859 Account").

11          Overt Act No. 107:      On or about April 7, 2017, in response to

12    defendant IGBOKWE's request that defendant P. DURU open a bank

13    account at Wells Fargo, defendant P. DURU sent defendant IGBOKWE

14    account information for a Wells Fargo account ending in 4899 of

15    defendant P. DURU, dba "PD Enterprise," in San Francisco, California

16   , (the "Wells Fargo 4899 Account").

17          Overt Act No. 108:     On or about April 24, 2017, defendant

18    IGBOKWE sent defendant ODIONYENMA the account information for the

19    Wells Fargo 4899 Account, including the account number and the

20    routing number.

21          Overt Act No. 109:     On or about May 3, 2017, defendant

22    ODIONYENMA asked defendant IGBOKWE to confirm that he could use the

23    Wells Fargo 4899 Account to receive a romance scam payment of

24    approximately $25,000.

25          Overt Act No. 110:     On or about May 5, 2017, an unknown

26    coconspirator fraudulently induced D.J. to purchase a money order of

27    approximately $25,600 from United Southwest Bank in Minnesota and

28    deposit it into the Wells Fargo 4899 Account.

                                             36
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             37 ofPage
                                                                  145 37
                                                                       Page
                                                                         of 145
                                                                            ID #:237




 1          Overt Act No. -111:     On or about May 5, 2017, defendant

 2    ODIONYENMA sent defendant IGBOKWE a photograph of a check deposit

 3    receipt showing that approximately $25,600 had been deposited into

 4    the Wells Fargo 4899 Account.

 5          Overt Act No. 112:      On or about May 5 and 6, 2017, defendants

 6    ODIONYENMA and IGBOKWE discussed the exchange rate that defendant

 7    IGBOKWE would provide, with defendant ODIONYENMA ultimately providing

 8    a Nigerian bank account where defendant IGBOKWE was to deposit

 9    7,272,000 naira.

10          Overt Act No. 113:      On or about May 11, 2017, defendant P. DURU

11    complained to defendant IGBOKWE that receiving 10 percent of the

12    fraudulently-obtained funds — rather than his usual 20 percent for

13    romance scam laundering or 40 percent for BEC fraud laundering — was

14    insufficient given the "risk" involved, and defendant IGBOKWE

15    responded, "Lol."

16                                       Victim L.B.

17          Overt Act No. 114:     On or about May 1, 2.017, defendant IGBOKWE

18    sent defendant IRO the account information, including the account

19    number and the routing number, for a BOA account ending in 2660, in

20    Los Angeles, California (the "BOA 2660 Account") opened in defendant

21    IGBOKWE's name.

22          Overt Act No. 115:     On or about May 3, 2017, defendant IRO

23    provided defendant AWAK with defendant IGBOKWE's BOA 2660 Account to

24    receive an approximately $3,000 romance scam payment.

25          Overt Act No. 116:     On or about May 4, 2017, defendant AWAK sent

26    defendant IRO a photograph of a wire transfer request from L.B.'s

27    Wells Fargo account in Alabama to the BOA 2660 Account, but the wire

28    transfer request spelled defendant IGBOKWE's name incorrectly.

                                             37
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             38 ofPage
                                                                  145 38
                                                                       Page
                                                                         of 145
                                                                            ID #:238



 1          Overt Act No. 117:      On or about May 9, 2017, after defendant IRO

 2    sent defendant AWAK the correct account-holder name on the BOA 2660

 3    Account, defendant AWAK told defendant IRO that L.B. was at the bank

 4    re-sending a wire transfer.

 5          Overt Act No. 118:      On or about May 9, 2017, an unknown

 6    coconspirator fraudulently induced L.B. to send a wire transfer of

 7    approximately $3,000 from her Wells Fargo account to the BOA 2660

 8    Account.

 9          Overt Act No. 119:      On or about May 15, 2017, defendant IRO

10    instructed UICC 3 to pay 742,500 naira from his Nigerian bank account

11    to defendant AWAK's Nigerian bank account.

12          Overt Act No. 120:      On or about June 7, 2017, defendant IGBOKWE

13    used approximately $1,225 from the BOA 2660 Account' to pay the U.S.

14    Customs and Immigration Service in connection with his application

15    for lawful permanent residence.

16                                    Victim Company 9

17          Overt Act No. 121:     On or about April 24, 2017, defendant

18    IGBOKWE sent defendant UZOKA the account information for a BOA

19    account ending in 1004 of UICC 11, in Northridge, California (the

20   "BOA 1004 Account"), including the name of UICC 11, the account

21    number, and the routing number.

22          Overt Act No. 122:     On or about April 28, 2017, in response to

23    defendant UZOKA's inquiry about whether the BOA 1004 Account was

24   "still good," defendant IGBOKWE responded with a ~~thumbs up"

25    pictograph.

26          Overt Act No. 123:     On or about May 3, 2017, defendant UZOKA

27    sent defendant IGBOKWE an email that had been sent by an employee of

28    Victim Company 9 to a hacked email account of a Caribbean company
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             39 ofPage
                                                                  145 39
                                                                       Page
                                                                         of 145
                                                                            ID #:239



 1     with which Victim Company 9 was doing business, and defendant UZOKA

 2     also told defendant IGBOKWE that the fraudulent transaction would be

 3    approximately $220,000.

 4          Overt Act No. 124:      On or about May 10, 2017, an unknown

 5    coconspirator fraudulently induced Victim Company 9 to send a wire

 6    transfer of approximately $220,462.68 from its account at First

 7    Caribbean International Bank to the BOA 1004 Account.

 8          Overt Act No. 125:      On or about May 10, 2017, defendant UMEJESI

 9    sent defendant IGBOKWE a screenshot of a banking application

10    indicating that the fraudulent wire from Victim Company 9 had been

11    deposited into the BOA 1004 Account, which defendant IGBOKWE then

12    sent to defendant UZOKA.

13          Overt Act No. 126:      On or about May 11, 2017, defendant IKOGHO

14    sent defendant IRO the account information for a BOA account ending

15    in 5283 (the "BOA 5283 Account"), including the account number and

16    the routing number.

17          Overt Act No. 127:     On or about May 11, 2017, defendant OGUNGBE

18    sent defendant IRO the account information for a BOA account ending

19    in 9405 (the "BOA 9405 Account"), including the account number and

20    the routing number.

21          Overt Act No. 128:     On or about May 11, 2017, defendant IGBOKWE

22    sent defendant UMEJESI the account information for the BOA 5283

23    Account and the BOA 9405 Account, including the account numbers and

24    the routing numbers, which information defendant IGBOKWE had received

25    from defendant IRO.

26          Overt Act No. 129:     On or about May 11, 2017, defendant UMEJESI

27    caused a transfer of approximately $60,000 to be made from the BOA

28    1004 Account to the BOA 5283 Account, and sent defendant IGBOKWE a

                                             39
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             40 ofPage
                                                                  145 40
                                                                       Page
                                                                         of 145
                                                                            ID #:240



 1     photograph of a deposit slip reflecting the transfer, which defendant

 2     IGBOKWE, in turn, sent to defendant IRO.

 3          Overt Act No. 130:      On or about May 12, 2017, defendant UMEJESI

 4    caused a transfer of approximately $75,500 to be made from the BOA

 5    1004 Account to the BOA 9405 Account, and sent defendant IGBOKWE a

 6    photograph of a deposit slip reflecting the transfer, which defendant

 7    IGBOKWE, in turn, sent to defendant IRO.

 8          Overt Act No. 131:      On or about May 13, 2017, defendant IGBOKWE

 9    asked defendant IRO to make payments of approximately 21,300,000

10    naira and approximately 26,802,500 naira to the Nigerian bank account

11    of UICC 5.

12          Overt Act No. 132:      On or about May 13, 2017, defendant IRO

13    asked defendant IKOGHO to pay approximately 21,300,000 naira from his

14    Nigerian bank account to the Nigerian bank account of UICC 5.

15          Overt Act No. 133:      On or about May 15, 2017, defendant UMEJESI

16    caused a cashier's check of approximately $21,000, addressed to

17    defendant UMEJESI, to be purchased from the BOA 1004 Account.

18          Overt Act No. 134:     On or about May 15, 2017, defendant UMEJESI

19    caused a cashier's check of approximately $9,500, addressed to

20    defendant IGBOKWE, to be purchased from the BOA 1004 Account.

21          Overt Act No. 135:     On or about May 15, 2015, defendant UMEJESI

22    caused a transfer of approximately $30,000 to be made from the BOA

23    1004 Account to the BOA 9405 Account.

24          Overt Act No. 136:     On or about May 15, 2017, defendant IGBOKWE

25    asked UICC 5 to transfer approximately 7,750,000 naira from her

26    Nigerian bank account to the Nigerian bank account of defendant

27    UZOKA.

28

                                             .~
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             41 ofPage
                                                                  145 41
                                                                       Page
                                                                         of 145
                                                                            ID #:241



 1          Overt Act No. 137:      On or about May 16, 2017, after defendant

 2    OGUNGBE told defendant IRO that he was unable to transfer

 3    approximately 26,802,500 naira to the Nigerian bank account of UICC 4

 4    as defendant IRO had requested, defendant IRO requested that

 5    defendant OGUNGBE transfer the money to the Nigerian bank account of

 6    UICC 3.

 7          Overt Act No. 138:      On or about May 17, 2017, defendant IRO

 8    asked UICC 3 to pay approximately 17,500,000 naira to the Nigerian

 9    bank account of defendant UZOKA and approximately 9,152,500 naira to

10    the Nigerian bank account of UICC 5.

11          Overt Act No. 139:      On or about May 19, 2017, defendant IGBOKWE

12    asked UICC 5 to transfer approximately 8,000,000 naira from her

13    Nigerian bank account to the Nigerian bank account of defendant

14    UZOKA.

15          Overt Act No. 140:     On or about May 23, 2017, defendant IGBOKWE

16    asked UICC 5 to transfer approximately 3,150,000 naira from her

17    Nigerian bank account to the Nigerian bank account of defendant

18    UZOKA.

19                                    Victim Law Firm

20          Overt Act No. 141:'    On or about May 4, 2017, defendant IGBOKWE

21    asked defendant IRO whether he could use the Chase 5899 Account,

22    which account information defendant IRO had sent him earlier, to

23    receive a BEC fraud payment.

24          Overt Act No. 142:     On or about May 2, 2017, after defendant

25    IGBOKWE sent him the Chase 5899 Account and a U.S. Bank account

26    ending in 0362 of UICC 9 (the "US Bank 0362 Account"), defendant

27    OCHIAGHA confirmed that he would use both accounts to receive BEC

28    fraud payments totaling more than $400,000.

                                             41
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             42 ofPage
                                                                  145 42
                                                                       Page
                                                                         of 145
                                                                            ID #:242



 1          Overt Act No. 143:      On or about May 11, 2017, an unknown

 2     coconspirator fraudulently induced the Victim Law Firm to send a wire

 3    transfer of approximately $83,140.98 from its account at SunTrust in

 4    North Carolina to the Chase 5899 Account.

 5          Overt Act No. 144:      On or about May 11, 2017, defendant OCHIAGHA

 6    told defendant IGBOKWE that a fraudulent payment would arrive in the

 7    Chase 5899 Account.

 8          Overt Act No. 145:      On or about May 11, 2017, after defendant

 9    IRO told defendant CATHEY that a fraudulent payment would arrive in

10    the Chase 5899 Account, defendant CATHEY reported to defendant IRO

11    that $83,000 had arrived.

12          Overt Act No. 146:      On or about May 11, 2017, defendant IRO

13    reported to defendant IGBOKWE that $83,000 had arrived in the Chase

14    5899 Account.

15          Overt Act No. 147:      On or about May 12 and 13, 2017, defendants

16    IRO and CATHEY expressed concern to each other that the wire of

17    approximately $83,140.98 that had arrived was from a U.S. law firm,

18    and discussed requesting that Chase return the funds in order to

19    avoid further scrutiny for the transaction.

20                                      Victim D.V.

21          Overt Act No. 148:     On or about May 13, 2017, an unknown

22    coconspirator fraudulently induced D.V. to send approximately $500 by

23    Western Union to the account of UICC 1, in Los Angeles, California.

24          Overt Act No. 149:     On or about May 14, 2017, defendant IGBOKWE

25    sent defendant MANSBANGURA the information needed to receive the

26    funds that D.V. sent by Western Union on May 13, 2015, including

27    D.V.'s name, D.V.'s address, a unique tracking number needed to

28    receive the money, and UICC 1's name.

                                             42
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             43 ofPage
                                                                  145 43
                                                                       Page
                                                                         of 145
                                                                            ID #:243



 1          Overt Act No. 150:      On or about May 15, 2017, an unknown

 2    coconspirator fraudulently induced D.V. to send approximately $500 by

 3    Western Union to the account of UICC 1, in Los Angeles, California.

 4          Overt Act No. 151:      On or about May 15, 2017, defendant IGBOKWE

 5    sent defendant MANSBANGURA the information needed to receive the

 6    funds that D.V. sent by Western Union on May 15, 2015, including

 7    D.V.'s name, and D.V.'s address, and told defendant MANSBANGURA that

 8    the funds had been sent to UICC 1's account.

 9          Overt Act No. 152:      On or about May 15, 2017, defendant

10    MANSBANGURA caused $500 sent by D.V. to UICC 1 through Western Union

11    to be withdrawn in Los Angeles, California.

12          Overt Act No. 153:     On or about May 15, 2017, defendant

13    MANSBANGURA caused $500 sent by D.V. to UICC 1 through Western Union

14    to be withdrawn in Los Angeles, California.

15                                   Victim Company 10

16          Overt Act No. 154:     On or about May 11, 2017, defendant OCHIAGHA

17    requested that defendant IGBOKWE open a bank account in the name of a

18    U.S. company based in Pennsylvania (the "Pennsylvania Company") at a

19    bank other than First National Bank, where defendant OCHIAGHA said

20    the Pennsylvania Company held its legitimate bank account.

21          Overt Act No. 155:     On or about May 12, 2017, after defendant

22    IGBOKWE asked defendant IRO to open a bank account in the name of the

23    Pennsylvania Company, defendant IRO asked defendant CATHEY to open a

24    bank account in the name of the Pennsylvania Company.

25          Overt Act No. 156:     On or about May 15, 2017, defendant CATHEY

26    provided account information to defendant IRO for a Chase account

27    ending in 7262, opened in the name of the Pennsylvania Company by

28

                                             43
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             44 ofPage
                                                                  145 44
                                                                       Page
                                                                         of 145
                                                                            ID #:244



 1     UICC 12, in Inglewood, California ("Chase 7262 Account"), including

 2     the account number and the routing number.

 3          Overt Act No. 157:      On or about May 15, 2017, defendant IRO

 4    provided account information to defendant IGBOKWE for the Chase 7262

 5    Account, including the account number and the routing number, who

 6    then provided the account information to defendant OCHIAGHA.

 7          Overt Act No. 158:      On or about May 17, 2017, an unknown

 8    coconspirator fraudulently induced Victim Company 10 to send a wire

 9    transfer of approximately $301,201.20 from its account at China

10    Merchants Bank in China to the Chase 7262 Account.

11          Overt Act No. 159:      On or about May 17, 2017, defendant IGBOKWE

12    sent defendant IRO a screenshot showing a wire confirmation page for

13    the wire from Victim Company 10 to the Chase 7262 Account.

14          Overt Act No. 160:      On or about May 17, 2017, defendant IRO

15    instructed defendant CATHEY to begin to "service" the Chase 7262

16    Account, in anticipation of withdrawing the fraudulently-obtained

17    funds.

18          Overt Act No. 161:     On or about May 19, 2017, defendants IRO and

19    CATHEY discussed that Victim Company 10 had found out about the BEC

20    fraud scheme.

21                                      Victim T.P.

22          Overt Act No. 162:     On or about May 2, 2017, after defendant IRO

23    asked defendant CATHEY to open a bank account in the name of a

24    specific Chinese company ("Chinese Company 4"), defendant CATHEY sent

25    defendant IRO the account information for a Chase account ending in

26    7522, in Los Angeles, California (the `Chase 7522 Account"),

27    including the account number and routing number, and defendant IRO

28    sent that information to defendant NNAMDI.

                                              ~~
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             45 ofPage
                                                                  145 45
                                                                       Page
                                                                         of 145
                                                                            ID #:245



 1            Overt Act No. 163:    On or about June 5, 2017, defendant NNAMDI

 2     sent defendant IRO an email from T.P., which indicated that T.P. had

 3     been fraudulently induced to make a payment.

 4            Overt Act No. 164:    On or about June 5, 2017, an unknown

 5    coconspirator fraudulently-induced T.P. to send a wire transfer of

 6 , approximately $64,554 from an HSBC account in Hong Kong to the Chase

 7    7522 Account.

 8            Overt Act No. 165:    On or about June 5, 2017, defendant IRO told

 9    defendant NNAMDI that the exchange rate that defendant IRO could

10    provide was 60 to 100 naira below market rates because his money

11    exchangers had to "clean" the funds which carried "risk."

12            Overt Act No. 166:    On or about June 6, 2017, defendants IRO and

13    CATHEY caused approximately $8,500 to be withdrawn as cash from the

14    Chase 7522 Account.

15            Overt Act No. 167:    On or about June 7, 2017, defendants IRO and

16    CATHEY caused approximately $7,100 to be withdrawn as cash from the

17    Chase 7522 Account.

18            Overt Act No. 168:    On or about June 7, 2017, defendants IRO and

19    CATHEY caused an approximately $47,000 wire transfer to be sent from

20    the Chase 7522 Account to the Citibank account of a company in Hong

21    Kong.

22            Overt Act No. 169:   On or about June 7, 2017, defendant NNAMDI

23    sent defendant IRO account information for a Nigerian bank account to

24    which defendant IRO was to have his "exchanger" provide payment.

25          Overt Act No. 170:     On or about June 9, 2017, defendant IRO sent

26    defendant OGUNGBE the Nigerian bank account information that

27    defendant NNAMDI had provided to him, with the instruction to

28    ~~ [t]ransfer 7,965,000" naira and "[c]ount it as 27k usd."

                                              45
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             46 ofPage
                                                                  145 46
                                                                       Page
                                                                         of 145
                                                                            ID #:246



 1          Overt Act No. 171:      On or about June 10, 2017, defendant OGUNGBE

 2    confirmed that he had paid 7,965,000 naira to the Nigerian bank

 3    account that defendant NNAMDI had provided to defendant IRO.

 4                                   Victim Company 11

 5          Overt Act No. 172:      On or about May 25, 2017, defendant XPLORA G

 6    asked defendant IRO to open a bank account in the name of a U.S.

 7    company ("U.S. Company 1") in anticipation of an approximately

 8    $300,000 BEC fraud payment.

 9          Overt Act No. 173:      On or about May 26, 2017, after defendant

10    IRO asked defendant CATHEY to open a bank account in the name of U.S.

11    Company 1, defendant CATHEY caused UICC 12 to file a Fictitious

12    Business Name Statement in the name of U.S. Company 1 with the Los

13    Angeles County Registrar-Recorder/County Clerk's Office.

14          Overt Act No. 174:      On or about May 26, 2017, after defendant

15    IRO asked defendant CATHEY to open a bank account in the name of U.S.

16    Company 1, defendant CATHEY sent defendant IRO the account

17    information for a BOA account ending in 4180, opened by UICC 12 in

18    the name of U.S. Company 1, in Inglewood, California (the "BOA 4180

19    Account"), including the account number and the routing number.

20          Overt Act No. 175:     On or about May 26, 2017, defendant IRO sent

21    defendant XPLORA G the account information for the BOA 4180 Account,

22    including the account number and the routing number.

23          Overt Act No. 176:     On or about June 13, 2017, an unknown

24    coconspirator fraudulently induced Victim Company 11 to send a wire

25    transfer of approximately $297,617.11 from its account at Arab Bank

26    PLC in Lebanon to the BOA 4180 Account.

27

28

                                              ~~
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             47 ofPage
                                                                  145 47
                                                                       Page
                                                                         of 145
                                                                            ID #:247



 1          Overt Act No. 177:      On or about June 13, 2017, defendant

 2    XPLORA G told defendant IRO that Victim Company 11 had paid $297,000

 3    into the BOA 4180 Account.

 4          Overt Act No. 178:      On or about June 13, 2017, after defendant

 5    CATHEY told defendant IRO that BOA had closed the BOA 4180 Account,

 6    defendant IRO asked defendant CATHEY to reopen the account.

 7          Overt Act No. 179:      On or about June 14, 2017, defendant IRO

 8    asked defendant UMEJESI to open a bank account at Chase or Wells

 9    Fargo, but not BOA, in the name of U.S. Company 1.

10          Overt Act No. 180:      On or about June 15, 2017, defendant UMEJESI

11    caused UICC 13 to file a Fictitious Business Name Statement in the

12    name of U.S. Company 1 with the Los Angeles County Registrar-

13    Recorder/County Clerk's Office.

14          Overt Act No. 181:      On or about June 15, 2017, defendant UMEJESI

15    sent defendant IRO the account information for a Wells Fargo account

16    ending in 7984, opened by UICC 13, in Inglewood, California (the

17    "Wells Fargo 7984 Account"), including the account number and the

18    routing number.

19          Overt Act No. 182:     On or about June 16, 2017, an unknown

20    coconspirator fraudulently induced Victim Company 11 to send a wire

21    transfer of approximately $297,617.11 from its account at Arab Bank

22    PLC in Lebanon to the Wells Fargo 7984 Account.

23          Overt Act No. 183:     On or about June 22, 2017, after defendant

24    IRO asked defendant MADEKWE if he was able to launder the funds

25    fraudulently obtained from Victim Company 11 and they discussed the

26    exchange rate that defendant MADEKWE would provide, defendant MADEKWE

27    reported that he was unable to launder the funds because his Wells

28    Fargo account had been closed.

                                              C~7
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             48 ofPage
                                                                  145 48
                                                                       Page
                                                                         of 145
                                                                            ID #:248



 1          Overt Act No. 184:      On or about June 23, 2017, with defendant

 2    MADEKWE unable to launder the funds, defendant IRO told defendant

 3    UMEJESI to transfer $84,755 from the Wells Fargo 7984 Account to the

 4    Wells Fargo account ending in 8463 of R.L., which account

 5    information, including R.L.'s name and the account number, had been

 6    provided to defendant IRO by defendant IKOGHO.

 7          Overt Act No. 185:      On or about June 25, 2017, defendant IRO

 8    caused defendant EROHA to file a Fictitious Business Name Statement

 9    with the Los Angeles County Registrar-Recorder/County Clerk's Office,

10    in a name similar to that of U.S. Company 1.

11          Overt Act No. 186:      On or about June 25, 2017, defendant IRO

12    sent XPLORA G the account information for a BOA account ending in

13    3563 opened by defendant EROHA with a business name similar to that

14    of U.S. Company 1, in Inglewood, California (the "BOA 3563 Account").

15                                       Victim B.P.

16          Overt Act No. 187:     On or about June 23, 2017, defendant AGUNWA

17    told defendant IGBOKWE that a coconspirator would use the Chase 7605

18    Account to receive an approximately $750 fraud payment.

19          Overt Act No. 188:     On or about June 23, 2017, an unknown

20    coconspirator fraudulently induced B.P. to send a wire transfer of

21    approximately $750 from her First Hawaiian Bank account in Hawaii to

22    the Chase 7605 Account.

23          Overt Act No. 189:     On or about June 27, 2017, defendant IGBOKWE

24    instructed UICC 4 to make payments of 26,000 naira to defendant

25    AGUNWA's Nigerian bank account and 183,000 naira to the Nigerian bank

26    account of AGUNWA's coconspirator.

27          Overt Act No. 190:     On or about June 27, 2017, an unknown

28    coconspirator fraudulently induced B.P. to send a wire transfer of

                                             .;,
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             49 ofPage
                                                                  145 49
                                                                       Page
                                                                         of 145
                                                                            ID #:249



 1    approximately $1,500 from her First Hawaiian Bank account in Hawaii

 2    to the Chase 7605 Account.

 3          Overt Act No. 191:      On or about June 29, 2017, defendant

 4    MANSBANGURA checked the Chase 7605 Account for a payment from B.P.,

 5    at the request of defendant IGBOKWE.

 6          Overt Act No. 192:      On or about July 5, 2017, defendant IGBOKWE

 7    instructed UICC 4 to make payments of 50,000 naira to defendant

 8    AGUNWA's Nigerian bank account and 367,000 naira to the Nigerian bank

 9    account of AGUNWA's coconspirator.

10          Overt Act No. 193:      On or about July 13, 2017, an unknown

11    coconspirator fraudulently induced B.P. to send a wire transfer of

12    approximately $2,550 from her First Hawaiian Bank account in Hawaii

13    to the Chase 7605 Account.

14                                 Victim Solicitor Firm

15          Overt Act No. 194:     On or about June 20, 2017, defendant

16    OCHIAGHA asked defendant IGBOKWE for a bank account that could be

17    used to receive an approximately $200,000 BEC fraud payment from the

18    Victim Solicitor Firm.

19          Overt Act No. 195:     On or about June 21, 2017, in response to

20    defendant IGBOKWE's request to open a bank account that could receive

21    an approximately $200,000 BEC fraud payment, defendant IRO sent

22    defendant IGBOKWE the account information for a Chase account ending

23    in 7633 of UICC 14, in Culver City, California ("Chase 7633

24    Account"), including the account number and the routing number.

25          Overt Act No. 196:     On or about June 22, 2017, an unknown

26    coconspirator fraudulently induced the Victim Solicitor Firm to send

27    a wire transfer of approximately $199,960 from its account at Lloyds

28    Bank in the United Kingdom to the Chase 7633 Account.

                                             49
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             50 ofPage
                                                                  145 50
                                                                       Page
                                                                         of 145
                                                                            ID #:250



 1          Overt Act No. 197:      On June 22, 2017, after defendant CATHEY

 2     told defendant IRO that a payment of approximately $199,000 arrived

 3     in the Chase 7633 Account and asked about the cut he would receive,

 4     defendant IRO told him "[y]ou guys get 40k" and instructed him to

 5    `keep the acc ount] good" by servicing it.

 6          Overt Act No. 198:      On or about June 23, 2017, defendants IRO

 7    and CATHEY caused a sum of approximately $43,750 to be transferred

 8    from the Chase 7633 Account to a Chase account ending in 6781 of UICC

 9    15 in Los Angeles, California ("Chase 6781 Account"), which was

10    provided to defendant IRO by defendant IKOGHO.

11          Overt Act No. 199:      On or about June 24, 2017, defendants IRO

12    and CATHEY caused the purchase of a cashier's check of approximately

13    $9,150 from the Chase 7633 Account.

14                                   Victim Company 12

15          Overt Act No. 200:      On or about May 25, 2017, following a

16    request by defendant XPLORA G for a bank account in the name of a

17    specific South Korean company (the "Korean Company"), defendant IRO

18    asked defendant CATHEY to open a bank account in the name of the

19    Korean Company.

20          Overt Act No. 201:      On or about May 30, 2017, defendant CATHEY

21    sent defendant IRO the account information for a Chase account ending

22    in 6679 that had been opened in the name of the Korean Company, in

23    Inglewood, California (`Chase 6679 Account"), including the account

24    number and the routing number, which information defendant IRO

25    provided to defendant XPLORA G.

26          Overt Act No. 202:     On or about June 28, 2017, an unknown

27    coconspirator attempted to fraudulently induce Victim Company 12 to

28

                                             50
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             51 ofPage
                                                                  145 51
                                                                       Page
                                                                         of 145
                                                                            ID #:251



 1    send a wire transfer of approximately $2,502,585.30 from its account

 2    in Texas to the Chase 6679 Account.

 3          Overt Act No. 203:      On or about June 30, 2017, defendant

 4    XPLORA G told defendant IRO that the payment would be from Victim

 5    Company 12 to the Korean Company, and defendant IRO provided that

 6    information to defendant CATHEY.

 7                                       Victim D.A.

 8          Overt Act No. 204:      On or about June 16, 2017, an unknown

 9    coconspirator fraudulently induced D.A. to send a wire transfer of

10    approximately $500 from his Capital City Bank account in Kansas to

11    the Chase 5027 Account.

12          Overt Act No. 205:      On or about June 16, 2017, defendant NWANGWU

13    sent defendant IGBOKWE a wire transfer confirmation page for an

14    approximately $500 wire from D.A. to the Chase 5027 Account, which

15    listed D.A.'s name, address, and social security number.

16          Overt Act No. 206:     On or about June 16, 2017, defendant IGBOKWE

17    sent to defendant MANSBANGURA the wire confirmation page for the

18    approximately $500 wire from D.A. to the Chase 5027 Account, which

19    listed D.A.'s name, address, and social security number.

20                                      Victim M.G.

21          Overt Act No. 207:     On or about July 3, 2017, in response to

22    defendant MACWILLIAM CHUKWUOCHA's request for a bank account that

23    could receive an approximately $11,000 romance scam payment from

24    Mexico, defendant IGBOKWE provided defendant MACWILLIAM CHUKWUOCHA

25    with the account information for the BOA 3563 Account, including the

26    account number and the routing number.

27          Overt Act No. 208:     On or about July 6, 2017, an unknown

28    coconspirator fraudulently induced M.G. to send a wire transfer of

                                             ~
                                             'il
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             52 ofPage
                                                                  145 52
                                                                       Page
                                                                         of 145
                                                                            ID #:252



 1     approximately $11,000 from her HSBC account in Mexico to defendant

 2    EROHA's BOA 3563 Account.

 3          Overt Act No. 209:      On or about July 6, 2017, defendant

 4    MACWILLIAM CHUKWUOCHA told defendant IGBOKWE that the ~~client" had

 5    paid approximately $11,000, and sent a photograph of a computer

 6    screen showing a wire-transfer order.

 7          Overt Act No. 210:      On or about July 10, 2017, defendant IGBOKWE

 8    caused defendant EROHA to send a wire transfer of approximately

 9    $6,000 from the BOA 3563 Account to a Wells Fargo account ending in

10    5736 of defendant MACWILLIAM CHUKWUOCHA, in Orlando, Florida (the

11    "Wells Fargo 5736 Account").

12          Overt Act No. 211:      On or about July 11, 2017, defendant IGBOKWE

13    caused to be sent a wire transfer of approximately $2,800 from

14    defendant EROHA's BOA 3563 Account to the Wells Fargo 5736 Account.

15          Overt Act No. 212:     On or about July 17, 2017, an unknown

16    coconspirator fraudulently induced M.G. to send a wire transfer of

17    approximately $5,000 from her HSBC account in Mexico to defendant

18    EROHA's BOA 3563 Account.

19          Overt Act No. 213:     On or about July 17, 2017, defendants

20    IGBOKWE and EROHA caused approximately $5,000 to be withdrawn as cash

21    from the BOA 3563 Account and approximately $4,150 to be redeposited

22    into the Wells Fargo 5736 Account.

23          Overt Act No. 214:     On or about December 15, 2017, an unknown

24    coconspirator fraudulently induced M.G. to send a wire transfer of

25    approximately $5,500 from her HSBC account in Mexico to a BOA account

26    ending in 3349 of defendant AJAEZE in Harbor City, California (the

27   "BOA 3349 Account").

28
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             53 ofPage
                                                                  145 53
                                                                       Page
                                                                         of 145
                                                                            ID #:253



 1          Overt Act No. 215:      On or about December 22, 2017, an unknown

 2    coconspirator fraudulently induced M.G. to send a wire transfer of

 3    approximately $2,000 from her HSBC account in Mexico to the BOA 3349

 4    Account.

 5          Overt Act No. 216:      On or about May 2, 2018, an unknown

 6    coconspirator fraudulently induced M.G. to send a wire transfer of

 7    approximately $11,000 from her HSBC account in Mexico to a US Bank

 8    account ending in 2910 of defendant AJAEZE in Inglewood, California.

 9                                   Victim Company 13

10          Overt Act No. 217:      On or about July 9, 2017, defendant SAM MAL

11    asked defendant IRO to open a bank account in the name of a Chinese

12    company ("Chinese Company 2").

13          Overt Act No. 218:      On or about July 11, 2017, defendant IRO

14    asked defendant UMEJESI to open a bank account at BOA or Citibank in

15    the name of Chinese Company 2.

16          Overt Act No. 219:     On or about July 11, 2017, following a

17    request by defendant IRO to open a bank account at Chase in the name

18    of Chinese Company 2, defendant CATHEY sent defendant IRO account

19    information for a Chase account ending in 5092 of UICC 16 opened in

20    the name of Chinese Company 2, in Hawthorne, California (the "Chase

21    5092 Account").

22          Overt Act No. 220:     On or about July 12, 2017, following a

23    request by defendant IRO to open a bank account at Citibank or Wells

24    Fargo in the name of Chinese Company 2, defendant EKECHUKWU sent

25    defendant IRO account information for a Wells Fargo account ending in

26    4636 opened in the name of Chinese Company 2 (the "Wells Fargo 4636

27    Account")

28

                                             53
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             54 ofPage
                                                                  145 54
                                                                       Page
                                                                         of 145
                                                                            ID #:254



 1          Overt Act No. 221:      On or about July 17, 2017, defendant SAM MAL

 2    told defendant IRO that Victim Company 13 would be making a payment

 3    to Chinese Company 2, which defendant IRO then told defendant CATHEY

 4    on or about July 18, 2017.

 5          Overt Act No. 222:      On or about August 3, 2017, an unknown

 6    coconspirator fraudulently induced Victim Company 13 to send a wire

 7    transfer of approximately $382,295 from its account at Abu Dhabi

 8    Commercial Bank in Dubai to the Chase 5092 Account.

 9          Overt Act No. 223:      On or about August 5, 2017, defendants IRO

10    and CATHEY caused a cashier's check of approximately $47,606.40

11    addressed to the name of a United Kingdom company to be purchased

12    from the Chase 5092 Account.

13          Overt Act No. 224:     On or about August 5, 2017, defendants IRO

14    and CATHEY caused a cashier's check of approximately $52,602

15    addressed to the name of Chinese Company 1 to be purchased from the

16    Chase 5092 Account.

17          Overt Act No. 225:     On or about August 7, 2017, defendants IRO

18    and CATHEY caused a cashier's check of approximately $65,965

19    addressed to UICC 10 to be purchased from the Chase 5092 Account.

20          Overt Act No. 226:     On or about August 8, 2017, defendants IRO

21    and CATHEY caused a cashier's check of approximately $35,000

22    addressed to a name similar to an Indian company to be purchased from

23    the Chase 5092 Account.

24          Overt Act No. 227:     On or about August 9, 2017, defendants IRO

25    and CATHEY caused a cashier's check of approximately $35,000

26    addressed to a name similar to an Indian company ("Indian Company 1")

27    to be purchased from the Chase 5092 Account.

28

                                             54
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             55 ofPage
                                                                  145 55
                                                                       Page
                                                                         of 145
                                                                            ID #:255



 1          Overt Act No. 228:      On or about August 10, 2017, defendants IRO

 2    and CATHEY caused a cashier's check of approximately $35,000

 3    addressed to Indian Company 1 to be purchased from the Chase 5092

 4 II Account.

 5          Overt Act No. 229:      On or about August 10, 2017, defendants IRO

 6    and CATHEY caused approximately $60,000 to be sent through a wire

 7    transfer from the Chase 5092 Account to defendant IGBOKWE's BOA 2660

 8 ( Account.

 9          Overt Act No. 230:      On or about August 15, 2017, defendant

10    IGBOKWE sent a wire transfer of approximately $54,600 from his BOA

11    2660 Account to a Chase account ending in 9931 of defendant OGUNGBE,

12    dba ~~P and P Motors LLC" in Santa Fe Springs, California.

13          Overt Act No. 231:      On or about August l6, 2017, defendants IRO

14    and CATHEY caused a cashier's check of approximately $35,000 to

15    Indian Company 1 to be deposited into a Chase account ending in 5812,

16    opened by UICC 16 in the name of Indian Company 1, in Inglewood,

17    California (the "Chase 5812 Account").

18          Overt Act No. 232:     On or about August 22, 2017, defendants IRO

19    and CATHEY caused a cashier's check of approximately $35,000 to

20    Indian Company 1 to be deposited into the Chase 5812 Account.

21                                   Victim Company 14

22          Overt Act No. 233:     On or about January 12, 2018, defendant

23    AJAEZE filed a Fictitious Business Name Statement with the Los

24    Angeles County Registrar-Recorder/County Clerk's Office in the name

25    of a company in Mauritius (the "Mauritius Company").

26          Overt Act No. 234:     On or about January 12, 2018, defendant

27    AJAEZE opened a bank account at Chase ending in 0038 with the name of

28

                                             55
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             56 ofPage
                                                                  145 56
                                                                       Page
                                                                         of 145
                                                                            ID #:256



 1    the Mauritius Company as its business name, in Carson, California

 2     (the "Chase 0038 Account").

 3          Overt Act No. 235:      On or about January 18, 2018, an unknown

 4    coconspirator fraudulently induced Victim Company 14 to send a wire

 5    transfer of approximately $76,688.99 from its account at Commerzbank

 6    AG in Germany to defendant AJAEZE's Chase 0038 Account.

 7          Overt Act No. 236:      On or about January 19, 2018, defendant

 8    AJAEZE sent a wire transfer of approximately $27,455 from the Chase

 9    0038 Account to a Wells Fargo account in the name `~Cadon Auto

10    Corporation."

11          Overt Act No. 237:      On or about January 19, 2018, defendant

12    AJAEZE sent a wire transfer of approximately $51,865 from the Chase

13    0038 Account to a Mashregbank PSC account in the United Arab Emirates

14    in the name ~~Elite Auto Fze."

15          Overt Act No. 238:     On or about January 22, 2018, defendants IRO

16    and AJAEZE withdrew approximately $500 from the Chase 0038 Account

17    from an ATM in Los Angeles, California.

18          Overt Act No. 239:     On or about January 23, 2018, defendant

19    AJAEZE withdrew approximately $500 from the Chase 0038 Account from

20    an ATM in Carson, California.

21          Overt Act No. 240:     On or about January 30, 2018, an unknown

22    coconspirator fraudulently induced Victim Company 14 to send a wire

23    transfer of approximately $39,004.47 from its account at Commerzbank

24    AG in Germany to defendant AJAEZE's Chase 0038 Account.

25          Overt Act No. 241:     On or about January 30, 2018, defendant

26    AJAEZE withdrew approximately $500 from the Chase 0038 Account from

27    an ATM in Los Angeles, California.

28

                                             56
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             57 ofPage
                                                                  145 57
                                                                       Page
                                                                         of 145
                                                                            ID #:257



 1          Overt Act No. 242:      On or about February 1, 2018, defendant

 2    AJAEZE purchased a cashier's check of approximately $12,793 from the

 3    Chase 0038 Account.

 4          Overt Act No. 243:      On or about January 31, 2018, defendant

 5    AJAEZE sent a wire transfer of approximately $19,000 from the Chase

 6    0038 Account to the PNC Bank account of The George Washington

 7    University, to pay the Spring 2018 tuition of a student.

 8          Overt Act No. 244:      On or about February 5, 2018, defendant

 9    AJAEZE withdrew approximately $2,000 from the Chase 0038 Account from

10    a Chase bank branch in Carson, California.

11          Overt Act No. 245:      On or about February 5, 2018, defendant

12    AJAEZE withdrew approximately $500 from the Chase 0038 Account from

13    an ATM in Carson, California.

14                                   Victim Company 15

15          Overt Act No. 246:     On or about February 13, 2018, defendant

16    AJAEZE filed a Fictitious Business Name Statement with the Los

17    Angeles County Registrar-Recorder/County Clerk's Office in the name

18    of a Hong Kong-based company ("Chinese Company 3").

19          Overt Act No. 247:     On or about February 13, 2018, defendant

20    AJAEZE added the name of Chinese Company 3 as a business name on the

21    Chase 0038 Account.

22          Overt Act No. 248:      On or about February 14, 2018, an unknown

23    coconspirator fraudulently induced Victim Company 15 to send a wire

24    transfer of approximately $886,950 from its account at PT Bank

25    Mandiri Tbk in Indonesia to defendant AJAEZE's Chase 0038 Account.

26          Overt Act No. 249:     On or about February 15, 2018, defendant

27    AJAEZE sent a wire transfer of approximately $84,985 from the Chase

28    0038 Account to a BOA account ending in 5903.

                                             57
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             58 ofPage
                                                                  145 58
                                                                       Page
                                                                         of 145
                                                                            ID #:258



 1          Overt Act No. 250:      On or about February 16, 2018, defendant

 2    AJAEZE sent a wire transfer of approximately $189,000 from the Chase

 3    0038 Account to a Compass Bank account ending in 3681 of defendant

 4    IKOGHO, in Lynwood, California (the "Compass Bank 3681 Account").

 5          Overt Act No. 251:      On or about February 16, 2018, defendant

 6    IKOGHO cashed a check for approximately $8,000 from the Compass Bank

 7    3681 Account.

 8          Overt Act No. 252:      On or about February 16, 2018, defendant

 9 ~ IKOGHO purchased a cashier's check for approximately $35,000 from the

10    Compass Bank 3681 Account.

11          Overt Act No. 253:      On or about February 16, 2018, defendant

12    AJAEZE withdrew approximately $8,000 from the Chase 0038 Account from

13    a Chase bank branch in Carson, California.

14          Overt Act No. 254:      On or about February 17, 2018, defendant

15    AJAEZE withdrew approximately $500 from the Chase 0038 Account from

16    an ATM in Los Angeles, California.

17                                   Victim Company 16

18          Overt Act No. 255:       On or about January 22, 2018, defendant

19    AJAEZE opened a Wells Fargo account ending in 1849, in Carson,

20    California (the "Wells Fargo 1849 Account").

21          Overt Act No. 256:     On or about February 13, 2018, defendant

22    AJAEZE filed a Fictitious Business Name Statement with the Los

23    Angeles County Registrar-Recorder/County Clerk's Office in the name

24    of a Washington-based company (the "Washington Company").

25          Overt Act No. 257:     On or about February 15, 2018, an unknown

26    coconspirator fraudulently induced Victim Company 16 to send a wire

27    transfer of approximately $1,750,000 from its account at National

28

                                             .~'~:3
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             59 ofPage
                                                                  145 59
                                                                       Page
                                                                         of 145
                                                                            ID #:259



 1 I~Westminster Bank PLC, in the United Kingdom, to defendant AJAEZE's

 2 ~~Wells Fargo 1849 Account.

 3          Overt Act No. 258:      On or about February 16, 2018, defendant

 4    AJAEZE opened a Wells Fargo account ending in 7748, in Westchester,

 5    California, in the name of the Washington Company (the "Wells Fargo

 6    7748 Account").

 7          Overt Act No. 259:      On or about February 20, 2018, defendant

 8    AJAEZE made a wire transfer of approximately $200,000 from the Wells

 9    Fargo 1849 Account to the Wells Fargo 7748 Account.

10          Overt Act No. 260:      On or about February 20, 2018, defendant

11    AJAEZE made a wire transfer of approximately $500,000 from the Wells

12    Fargo 1849 Account to the Wells Fargo 7748 Account.

13          Overt Act No. 261:     On or about February 20, 2018, defendant

14    AJAEZE made a wire transfer of approximately $500,000 from the Wells

15    Fargo 1849 Account to the Wells Fargo 7748 Account.

16                                Additional Overt Acts

17          Overt Act No. 262:     On or about October 7, 2014, defendant IRO

18    told defendant IZUNWANNE that he could get personal and company bank

19    accounts "everywhere," including Malaysia, Indonesia, China, Hong

20    Kong, Italy, Germany, the United Kingdom, and India.

21          Overt Act No. 263:     On or about November 3, 2014, in response to

22    defendant IZUNWANNE's request for a bank account in the Ukraine that

23    could receive the proceeds of a BEC fraud, defendant IRO negotiated

24    the rate that he would charge — telling defendant IZUNWANNE "what

25    matter is         making sure your money come out without any story" —

26    and sent defendant IZUNWANNE the account information, including the

27    account number and correspondent bank account number, for the Private

28    Bank Dnepropetrovsk account of P.N.M.

                                             59
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             60 ofPage
                                                                  145 60
                                                                       Page
                                                                         of 145
                                                                            ID #:260



 1          Overt Act No. 264:      On or about December 4, 2014, defendant IRO

 2     sent defendant ONWUASOANYA the account information, including the

 3    account number and the routing number, for a BOA account ending in

 4    8074, opened by defendant IRO dba "Iro Enterprises," and defendants

 5    IRO and ONWUASOANYA discussed the rates that defendant IRO would

 6    charge for receiving and laundering the proceeds of BEC frauds and

 7    romance scams.

 8          Overt Act No. 265:      On or about March 29, 2016, defendant IRO

 9    asked defendant ISAMADE to open a bank account with a specific

10    company name at Chase or US Bank, but not Bank of America.

11          Overt Act No. 266:      On or about November 21, 2016, defendant

12    IGBOKWE sent defendant EZIRIM the account information for the US Bank

13    2982 Account, including the name of UICC 2, the account number, and

14    the routing number.

15          Overt Act No. 267:      On or about January 2, 2017, defendant UGWU

16    requested a bank account that could receive an approximately $500,000

17    BEC fraud payment from Turkey.

18          Overt Act No. 268:     On or about January 2, 2017, defendant

19    IGBOKWE sent defendant IWU the account information for the US Bank

20    2669 Account, including the name of UICC 1, the account number, and

21    the routing number.

22          Overt Act No. 269:     On or about January 16, 2017, defendant

23    IGBOKWE sent defendant UBASINEKE the account information for a

24    SunTrust account ending in 8108 of UICC 18 (the "SunTrust 8108

25    Account"), including the name of UICC 18, the account number, and the

26    routing number, to use in receiving a $150,000 BEC fraud payment.

27          Overt Act No. 270:     On or about January 18, 2017, defendant

28    MEZIENWA told defendant IGBOKWE that he was using the SunTrust 8108

                                             60
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             61 ofPage
                                                                  145 61
                                                                       Page
                                                                         of 145
                                                                            ID #:261



 1 ~~Account that defendant IGBOKWE had provided to him, including the

 2    name of UICC 18, the account number, and the routing number, to use

 3    in receiving a $200,000 fraudulent payment.

 4          Overt Act No. 271:      On or about January 18, 2017, in response to

 5 ( defendant ODIONYENMA's request for a bank account that could receive

 6    an approximately $10,000 BEC fraud payment, defendant IGBOKWE sent

 7    defendant ODIONYENMA the account information, including the name of

 8    UICC 9, the account numbers, and the routing numbers, for the US Bank

 9    0362 Account and the Wells Fargo 7245 Account.

10          Overt Act No. 272:      On or about January 21, 2017, in response to

11    defendant IKEWESI's request for a bank account that could receive an

12    approximately $500,000 BEC fraud payment, defendant IGBOKWE sent

13    defendant IKEWESI the account information for a Wells Fargo account

14    ending in 1243 of UICC 17 ("Wells Fargo 1243 Account") and for the US

15    Bank 0362 Account, including the account numbers and the routing

16 ( numbers.

17          Overt Act No. 273:     On or about January 21, 2017, in response to

18    defendant MEZIENWA's request for a bank account that could receive an

19    approximately $3,000 fraudulent payment, defendant IGBOKWE sent

20    defendant MEZIENWA the account information for the Chase 7605

21    Account, including the account number and the routing number.

22          Overt Act No. 274:     On or about January 23, 2017, in response to

23    defendant NZENWAH's request for a bank account that could receive an

24    approximately $250,000 BEC fraud payment, defendant IGBOKWE sent

25    defendant NZENWAH the account information for a TD Bank account

26    ending in 2396 of UICC 19 (the "TD Bank 2396 Account"), a Regions

27    Bank account ending in 6371 (the "Regions Bank 6371 Account"), and

28

                                              ~~
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             62 ofPage
                                                                  145 62
                                                                       Page
                                                                         of 145
                                                                            ID #:262



 1     the SunTrust 8108 Account, including the account numbers and the

 2     routing numbers.

 3          Overt Act No. 275:      On or about January 24, 2017, in response to

 4     defendant IBETO's request for a bank account that could receive an

 5     approximately $1,300 fraudulent payment, defendant IGBOKWE sent

 6    defendant IBETO the account information for the Chase 7605 Account,

 7    including the account number and the routing number.

 8          Overt Act No. 276:      On or about January 25, 2017, defendant

 9    MEGWA sent defendant IGBOKWE the account information for the US Bank

10    0362 Account, including the account number and the routing number.

11          Overt Act No. 277:      On or about January 25, 2017, defendant

12    IGBOKWE sent defendant IBETO the account information for the Wells

13    Fargo 7245 Account and the US Bank 0362 Account, including the

14    account numbers and the routing numbers, to use in receiving a

15    fraudulent payment.

16          Overt Act No. 278:      On or about January 26, 2017, defendant

17    MEGWA sent defendant IGBOKWE the account information for the Wells

18    Fargo 7245 Account, including the account number and the routing

19    number.

20          Overt Act No. 279:     On or about January 26, 2017, defendant

21    IGBOKWE sent defendant MEGWA the account information for the US Bank

22    0362 Account, including the account number and the routing number.

23          Overt Act No. 280:     On or about January 26, 2017, in response to

24    defendant IKEWESI's request for a BOA account that could receive an

25    approximately $500,000 BEC fraud payment, defendant IGBOKWE sent

26    defendant IKEWESI the account information for a BOA account ending in

27    2942 of UICC 20 (the "BOA 2942 Account"), including the account

28    number and the routing number.

                                             :~
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             63 ofPage
                                                                  145 63
                                                                       Page
                                                                         of 145
                                                                            ID #:263



 1          Overt Act No. 281:      On or about January 26, 2017, in response to

 2    defendant IKEWESI's request for a bank account that could receive an

 3    approximately $200,000 BEC fraud payment, defendant IGBOKWE sent

 4    defendant IKEWESI the account information for the SunTrust 8108

 5    Account, including the name of UICC 18, the account number, and the

 6    routing number.

 7          Overt Act No. 282:      On or about January 27, 2017, in response to

 8    defendant C. DURU's request for a bank account that could receive an

 9    approximately $7,000 fraudulent payment, defendant IGBOKWE sent

10    defendant C. DURU the account information for the Chase 7605 Account,

11    including the account number and the routing number.

12          Overt Act No. 283:      On or about February 3, 2017, in response to

13    defendant AGUBE's request for a bank account that could receive an

14    approximately $192,000 fraudulent payment, defendant IGBOKWE sent

15    defendant AGUBE the account information for the Chase 7605 Account,

16    including the account number and the routing number.

17          Overt Act No. 284:     On or about February 6, 2017, defendant

18    IGBOKWE sent defendant UGWU the account information for the US Bank

19    2982 Account, including the name of UICC 2, the account number, and

20    the routing number.

21          Overt Act No. 285:     On or about February 9, 2017, in response to

22    defendant OSUJI's request for a bank account that could receive an

23    approximately $20,000 fraudulent payment, defendant IGBOKWE sent

24    defendant OSUJI the account information for the Chase 7605 Account,

25    including the account number and the routing number.

26          Overt Act No. 286:     On or about February 10, 2017, in response

27    to defendant UCHE's request for a bank account that could receive an

28    approximately $50,000 romance scam payment, defendant IGBOKWE sent

                                             63
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             64 ofPage
                                                                  145 64
                                                                       Page
                                                                         of 145
                                                                            ID #:264



 1    defendant UCHE the account information for the Chase 7605 Account,

 2    including the account number and the routing number.

 3          Overt Act No. 287:      On or about February 11, 2017, after

 4    defendant IGBOKWE sent defendant MEGWA the account information for

 5    the US Bank 0362 Account and two Wells Fargo Accounts — including the

 6    account numbers and the routing numbers — defendant MEGWA told

 7    defendant IGBOKWE that the US Bank account was "alive" but that the

 8    Wells Fargo accounts had been closed.

 9          Overt Act No. 288:      On or about February 13, 2017, in response

10    to defendant ONUDOROGU's request for a bank account to receive an

11    approximately $6,000 fraudulent payment, defendant IGBOKWE sent

12    defendant ONUDOROGU the account information for the Chase 7605

13    Account, including the account number and the routing number.

14          Overt Act No. 289:     On or about February 15, 2017, defendant

15    IGBOKWE sent defendant IWUGHA the account information for the Chase

16    7605 Account, including the account number and the routing number,

17    for use in receiving fraudulent payments.

18          Overt Act No. 290:     On or about February 16, 2017, defendant

19    IGBOKWE sent defendant MEGWA the account information for the US Bank

20    2982 Account, including the name of UICC 2, the account number, and

21    the routing number.

22          Overt Act No. 291:     On or about February 20, 2017, in response

23    to defendant MARK CHUKWUOCHA's request for a bank account that could

24    receive an approximately $146,000 fraudulent payment, defendant

25    IGBOKWE sent defendant MARK CHUKWUOCHA the account information for

26    the US Bank 0362 Account, including the account number and the

27    routing number.

28

                                             .~
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             65 ofPage
                                                                  145 65
                                                                       Page
                                                                         of 145
                                                                            ID #:265



 1          Overt Act No. 292:      On or about February 21, 2017, in response

 2     to defendant MACWILLIAM CHUKWUOCHA's request for a bank account that

 3     could receive a fraudulent wire of approximately $100,000 from Qatar,

 4    defendant IGBOKWE provided defendant MACWILLIAM CHUKWUOCHA the

 5    account information for a Chase account ending in 3228 of UICC 21

 6    (the "Chase 3228 Account"), including the account number and the

 7    routing number.

 8          Overt Act No. 293:      On or about February 21, 2017, after

 9    defendant MARK CHUKWUOCHA told defendant IGBOKWE that approximately

10    $8,304.57 had been deposited to the Wells Fargo 1243 Account,

11    defendant IGBOKWE told him that the account had been closed due to

12    fraudulent transactions.

13          Overt Act No. 294:      On or about February 22, 2017, in response

14    to defendant OHAJIMKPO's request for a credit card to use in

15    receiving approximately $850,000 in fraudulent funds, defendant

16    IGBOKWE responded, in part, "if use my card FBI will come 4 me."

17          Overt Act No. 295:     On or about February 23, 2017, in response

18    to defendant EJIOFOR's request for a bank account that could receive

19    an approximately $16,000 fraudulent payment, defendant IGBOKWE sent

20    defendant EJIOFOR the account information for the Wells Fargo 7245

21    Account, including the name of UICC 9, the account number, and the

22    routing number.

23          Overt Act No. 296:     On or about February 24, 2017, in response

24    to defendant EZIRIM's request for a bank account that could receive

25    an approximately $100,000 BEC fraud payment from Korea, defendant

26    IGBOKWE provided defendant EZIRIM the account information for the

27    Chase 3228 Account, including the account number and the routing

28    number.

                                             65
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             66 ofPage
                                                                  145 66
                                                                       Page
                                                                         of 145
                                                                            ID #:266



 1          Overt Act No. 297:      On or about February 25, 2017, defendant IRO

 2    sent defendant CHUKWU the account information for a Wells Fargo

 3    account ending in 6969 of defendant EKECHUKWU (the "Wells Fargo 6969

 4    Account"), including the account number and the routing number.

 5          Overt Act No. 298:      On or about February 28, 2017, in response

 6    to defendant UCHE's request for a bank account that could receive an

 7    approximately $60,000 fraudulent payment, defendant IGBOKWE sent

 8    defendant UCHE the account information for the US Bank 0362 Account,

 9    including the account number and the routing number.

10          Overt Act No. 299:      On or about March 1, 2017, defendant UMEJESI

11    sent defendant IGBOKWE the account information for the US Bank 0362

12    Account, including the account number and the routing number.

13          Overt Act No. 300:     On or about March 1, 2017, defendant IGBOKWE

14    sent defendant UCHE the account information for the US Bank 0362

15    Account, including the account number and the routing number.

16          Overt Act No. 301:     On or about March 1, 2017, defendant IGBOKWE

17    sent defendant UCHE the account information for the US Bank 2982

18    Account, including the name of UICC 2, the account number, and the

19    routing number.

20          Overt Act No. 302:     On or about March 1, 2017, in response to a

21    request by defendant OFORKA in coded language for a bank account that

22    could receive a fraudulent payment of approximately $28,000,

23    defendant IRO sent defendant OFORKA the account information for the

24    Wells Fargo 6969 Account, including the account number and the

25    routing number.

26          Overt Act No. 303:     On or about March 2, 2017, defendant IGBOKWE

27    sent defendant IWU the account information for a Wells Fargo account

28    ending in 6307 of UICC 2 (the "Wells Fargo 6307 Account"), including

                                             66
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             67 ofPage
                                                                  145 67
                                                                       Page
                                                                         of 145
                                                                            ID #:267



 1 ~~the account number and the routing number, to receive fraudulent

 2    payments.

 3          Overt Act No. 304:      On or about March 3, 2017, in response to

 4    defendant MBA's request for a bank account that could receive an

 5    approximately $32,000 BEC fraud payment, defendant IGBOKWE sent

 6    defendant MBA the account information for the Wells Fargo 6307

 7    Account, including the account number and the routing number.

 8          Overt Act No. 305:      On or about March 5, 2017, defendant IGBOKWE

 9   . sent defendant OHAJIMKPO the account information for the Wells Fargo

10    7245 Account, including the name of UICC 9, the account number, and

11    the routing number.

12          Overt Act No. 306:     On or about March 6, 2017, in response to

13    defendant MBA's request for a bank account that could receive an

14    approximately $25,000 BEC fraud payment, defendant IGBOKWE sent

15    defendant MBA the account information for the Wells Fargo 7245

16    Account, including the name of UICC 9, the account number, and the

17    routing number.

18          Overt Act No. 307:     On or about March 6, 2017, in response to

19    defendant CHUKWU's request for a bank account that could receive an

20    approximately $50,000 romance scam payment, defendant IGBOKWE sent

21    defendant CHUKWU the account information for the BOA 2942 Account,

22    including the account number and the routing number.

23          Overt Act No. 308:     On or about March 6, 2017, defendant IGBOKWE

24    told defendant IWU that he could use the Wells Fargo 6307 Account to

25    receive a romance scam payment.

26         Overt Act No. 309:      On an unknown date, no later than March 7,

27    2017, defendant UKACHUKWU gave defendant AGWUEGBO the phone number of

      defendant IGBOKWE.

                                             67
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             68 ofPage
                                                                  145 68
                                                                       Page
                                                                         of 145
                                                                            ID #:268



 1          Overt Act No. 310:      On or about March 7, 2017, after defendant

 2     AGWUEGBO told defendant IGBOKWE that he needed Wells Fargo accounts

 3     to receive BEC fraud payments from China, defendant IGBOKWE sent

 4    defendant AGWUEGBO the account information for a US Bank account

 5    ending in 9570 (`SUS Bank 9570 Account), including the account number

 6    and the routing number.

 7          Overt Act No. 311:      On or about March 7, 2017, defendant IGBOKWE

 8    sent defendant UCHE the account information for the US Bank 9570

 9    Account, including the account number and the routing number.

10          Overt Act No. 312:      On or about March 9, 2017, in response to

11    defendant MADUFOR's request for a bank account that could receive an

12    approximately $130,000 fraudulent payment, defendant IGBOKWE sent

13    defendant MADUFOR the account information for the TD Bank 2396

14    Account, including the account number and the routing number.

15          Overt Act No. 313:      On or about March 10, 2017, in response to

16    defendant OKORIE's request for a bank account that could receive an

17    approximately $9,000 romance scam payment, defendant IGBOKWE sent

18    defendant OKORIE the account information for the Chase 7605 Account,

19    including the account number and the routing number.

20          Overt Act No. 314:      On or about March 10, 2017, defendant

21    IGBOKWE sent defendant IBETO the account information for the US Bank

22    9570 Account, including the account number and the routing number.

23          Overt Act No. 315:     On or about March 10, 2017, defendant

24    IGBOKWE sent defendant EJIOFOR the account information for the Chase

25    3228 Account, including the account number and the routing number, to

26    use in receiving a fraudulent transaction.

27

28

                                             .
                                             :
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             69 ofPage
                                                                  145 69
                                                                       Page
                                                                         of 145
                                                                            ID #:269



 1          Overt Act No. 316:      On or about March 14, 2017, defendant

 2    IGBOKWE sent defendant UMEJESI the account information for the BOA

 3    4859 Account, including the account number and the routing number.

 4          Overt Act No. 317:      On or about March 14, 2017, defendant

 5    IGBOKWE sent defendant ISAMADE the account information for the BOA

 6    4859 Account, including the account number and the routing number, to

 7    receive romance scam payments, which defendant ISAMADE expected to

 8    total approximately $59,000.

 9          Overt Act No. 318:      On or about March 14, 2017, in response to

10    defendant AGWUEGBO's request for a bank account that could receive an

11    approximately $100,000 fraudulent transaction, defendant IGBOKWE sent

12    defendant AGWUEGBO the account information for the US Bank 0362

13    Account, including the account number and the routing number.

14          Overt Act No. 319:     On or about March 16, 2017, in response to

15    defendant UCHE's request for a bank account that could receive a

16    fraudulent payment of approximately $1,300,000 from Tanzania,

17    defendant IGBOKWE provided defendant UCHE the account information for

18    the Chase 5027 Account, including the account number and the routing

19    number.

20          Overt Act No. 320:     On or about March 16, 2017, defendant

21    IGBOKWE sent defendant UKACHUKWU the account information for the BOA

22    4859 Account, including the account number and the routing number.

23          Overt Act No. 321:     On or about March 16, 2017, defendant

24    IGBOKWE sent defendant MBA the account information for the Wells

25    Fargo 7245 Account, including the account number and the routing

26    number.

27         Overt Act No. 322:      On or about March 16, 2017, in response to

28    defendant OHIRI's request for a bank account that could receive an

                                             69
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             70 ofPage
                                                                  145 70
                                                                       Page
                                                                         of 145
                                                                            ID #:270



 1    approximately $5,000 romance scam payment, defendant IGBOKWE sent

 2    defendant OHIRI the account information for the US Bank 2982 Account,

 3    including the account number and the routing number.

 4          Overt Act No. 323:      On or about March 17, 2017, defendant

 5    UMEJESI sent defendant IRO the account information for the Wells

 6    Fargo 7245 Account, including the account number and the routing

 7    number.

 8          Overt Act No. 324:      On or about March 17, 2017, in response to

 9    defendant OKAFOR's request for a bank account that could receive an

10    approximately $88,000 BEC fraud payment, defendant IRO sent defendant

11    OKAFOR the account information for the Wells Fargo 7245 Account,

12    including the account number and the routing number.

13          Overt Act No. 325:      On or about March 20, 2017, defendant

14    IGBOKWE sent defendant ONUWA the account information for the Chase

15   ' 5027 Account, including the name of UICC 1, the account number, and

16    the routing number.

17          Overt Act No. 326:     On or about March 21, 2017, in response to

18    defendant OGBONNA's request for a bank account that could receive an

19    approximately $700,000 romance scam payment, defendant IRO sent

20    defendant OGBONNA the account information for the Chase 5027 Account,

21    including the account number and the routing number.

22          Overt Act No. 327:     On or about March 21, 2017, defendant IRO

23    sent defendant OKAFOR the account information for the Chase 5027

24    Account, including the account number and the routing number, for use

25    in a romance scam scheme.

26          Overt Act No. 328:     On or about March 22, 2017, defendant IRO

27    sent defendant OGUNGBE the account information for the Chase 5027

28

                                             70
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             71 ofPage
                                                                  145 71
                                                                       Page
                                                                         of 145
                                                                            ID #:271



 1    Account, including the account number and the routing number, to

 2    receive an approximately $3,000,000 transaction from the Philippines.

 3          Overt Act No. 329:      On or about March 23, 2017, defendant IRO

 4    sent defendant ANOZIE an audio recording of himself on the phone with

 5    a Chase representative, in which defendant IRO purported to be

 6    defendant IGBOKWE while inquiring about a Chase account ending in

 7    0595, opened by defendant IGBOKWE.

 8          Overt Act No. 330:      On or about March 29, 2017, defendant NNAMDI

 9    DURU created an email account at the request of defendant IRO, which

10    email account used the name of UICC 25.

11          Overt Act No. 331:      On or about March 29, 2017, in response to

12    defendant OKAFOR's request for a bank account that could receive an

13    approximately $100,000 BEC fraud payment, defendant IRO sent

14    defendant OKAFOR the account information for a BOA account ending in

15    0358 (the "BOA 0358 Account"), including the account number and the

16    routing number.

17          Overt Act No. 332:     On or about March 30, 2017, defendant

18    IGBOKWE sent defendant OBASI the account information for a Citibank

19    account ending in 0126 of UICC 2, including the account number and

20    the routing number, to receive a BEC fraud payment.

21          Overt Act No. 333:     On or about April 2, 2017, in response to

22    defendant ANYANWU's request for a bank account that could receive

23    approximately $59,000 in BEC fraud payments, defendant IRO sent

24    defendant ANYANWU the account information for a Wells Fargo account

25    ending in 7276 of UICC 21 (the "Wells Fargo 7276 Account"), including

26    the account number and the routing number.

27         Overt Act No. 334:      On or about April 2, 2017, in response to

28 I defendant OBASI's request for a bank account that could receive an

                                             71
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             72 ofPage
                                                                  145 72
                                                                       Page
                                                                         of 145
                                                                            ID #:272



 1    approximately $159,000 BEC fraud payment, defendant IGBOKWE sent

 2    defendant OBASI the account information for the Wells Fargo 7276

 3    Account, including the account number and the routing number.

 4          Overt Act No. 335:      On or about April 3, 2017, defendant IRO

 5    sent defendant NNAMDI DURU photographs of banking documents in the

 6    name of UICC 25, including the Chase 7866 Account and the Chase 9927

 7    Account.

 8          Overt Act No. 336:      On or about April 3, 2017, in response to

 9    defendant OKAFOR's request for a bank account that could receive an

10    approximately $70,000 BEC fraud payment, defendant IRO sent defendant

11    OKAFOR the account information for a BOA account ending in 8560 of

12    UICC 10 in Forest Park, Georgia (the "BOA 8560 Account"), including

13    the account number and the routing number.

14          Overt Act No. 337:      On or about April 3, 2017, defendant IRO

15    assisted defendant NNAMDI DURU in purchasing a list of email

16    addresses of real estate agents in New York State for use in sending

17    emails intended to disseminate malicious software in furtherance of

18    fraudulent schemes.

19          Overt Act No. 338:     On or about April 3, 2017, in response to

20    defendant OHAJIMKPO's request for a bank account that could receive

21    an approximately $98,000 BEC fraud payment from China, defendant

22    IGBOKWE sent defendant OHAJIMKPO the account information for the BOA

23    1004 Account, including the account number and the routing number.

24          Overt Act No. 339:     On or about April 4, 2017, defendant OJIMBA

25    opened a bank account at the request of defendant IRO, and assured

26    defendant IRO that his work for defendant would remain a "secret."

27          Overt Act No. 340:     On or about April 4, 2017, in response to

      defendant OFORKA's request in coded language for a bank account that

                                             72
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             73 ofPage
                                                                  145 73
                                                                       Page
                                                                         of 145
                                                                            ID #:273



 1    could receive an approximately $600,000 BEC fraud payment, with total

 2    anticipated BEC fraud payments of approximately $12,000,000,

 3    defendant IRO sent defendant OFORKA the account information for a BOA

 4    account ending in 4560 of UICC 22 (the "BOA 4560 Account"), including

 5 . the account number and the routing number.

 6          Overt Act No. 341:      On or about April 4, 2017, in response to

 7    defendant NNAMDI DURU's request for a bank account that could receive

 8    a fraudulent payment of approximately $1,700,000 from Dubai,

 9    defendant IRO sent defendant NNAMDI DURU the account information for

10    the BOA 8560 Account, including the account number and the routing

11 I number.

12          Overt Act No. 342:      On or about April 7, 2017, in response to

13    defendant OHAJIMKPO's request for a bank account to receive an

14    approximately $150,000 romance scam payment, defendant IGBOKWE sent

15    defendant OHAJIMKPO the account information for the Chase 5027

16    Account, including the account number and the routing number.

17          Overt Act No. 343:     On or about April 10, 2017, defendant NNAMDI

18    DURU told defendant IRO about a Brazilian company that would be

19    making a fraudulent payment.

20          Overt Act No. 344:     On or about April 12, 2017, defendant

21    IGBOKWE sent defendant MBA the account information for the Wells

22    Fargo 4899 Account of defendant P. DURU, including the account number

23    and the routing number, and told defendant MBA to use the bank

24    account for "big money."

25          Overt Act No. 345:     On or about April 12, 2017, in response to

26    defendant ANYANWU's request for a bank account that could receive an

27    approximately $100,000 BEC fraud payment, defendant IRO sent

28

                                             73
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             74 ofPage
                                                                  145 74
                                                                       Page
                                                                         of 145
                                                                            ID #:274



 1    defendant ANYANWU the account information for the BOA 8560 Account,

 2    including the account number and the routing number.

 3          Overt Act No. 346:      On or about April 12, 2017, in response to

 4    defendant ANYANWU's request for a bank account that could receive an

 5    approximately $80,000 romance scam payment, defendant IRO sent

 6    defendant ANYANWU the account information for the Chase 7866 Account,

 7    including the name of UICC 25, the account number, and the routing

 8    number.

 9          Overt Act No. 347:      On or about April 12, 2017, in response to

10    defendant E. DIKE's request for a bank account that could receive

11    approximately $3,000 in romance scam payments, defendant IRO sent

12    defendant E. DIKE the account information for the Chase 7866 Account,

13    including the name of UICC 25, the account number, and the routing

14    number.

15          Overt Act No. 348:     On or about April 13, 2017, defendant

16    ODIMARA asked defendant IGBOKWE for multiple bank accounts to receive

17    fraudulent payments totaling more than $450,000.

18          Overt Act No. 349:     On or about April 13, 2017, in response to a

19    request from defendant AWAK for a bank account that could receive the

20    proceeds of a romance scam, defendant IRO sent defendant AWAK the

21    account information for the Chase 7866 Account, including the name of

22    UICC 25, the account number, and the routing number.

23          Overt Act No. 350:     On or about April 13, 2017, defendant OJIMBA

24    sent defendant IRO the account information for a BOA account ending

25    in 7032 of UICC 22 (the "BOA 7032 Account"), including the name of

26    UICC 22, the account number, and the routing number, and asked

27    defendant IRO not to use that account again because BOA told UICC 22

      it was investigating the account.

                                             74
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             75 ofPage
                                                                  145 75
                                                                       Page
                                                                         of 145
                                                                            ID #:275



 1          Overt Act No. 351:      On or about April 13, 2017, defendant IRO

 2     advised defendant OJIMBA to attempt to reopen the BOA 7032 Account at

 3    Chase or US Bank, and to use the same business name as the BOA 7032

 4    Account.

 5          Overt Act No. 352:      On or about April 14, 2017, defendant OJIMBA

 6    sent defendant IRO the account information for a US Bank account

 7    ending in 1789 (the "US Bank 1789 Account"), including the name of

 8    UICC 22, the account number, and the routing number.

 9          Overt Act No. 353:      On or about April 14, 2017, after defendant

10    NNAMDI DURU requested a bank account that could receive $200,000,000

11    in fraudulent funds, defendant IRO sent defendant NNAMDI DURU the

12    account information for the BOA 8560 Account and the Wells Fargo 4899

13    Account, but then sent the account information for the Chase 5027

14    Account, which defendant IRO said was `stronger."

15          Overt Act No. 354:      On or about April 14, 2017, defendant

16    IGBOKWE sent defendant OCHIAGHA the account information for the Wells

17    Fargo 4899 Account and the BOA 1004 Account, including the account

18    numbers and the routing numbers, and told defendant OCHIAGHA that the

19    BOA 1004 Account could be used to receive a BEC fraud payment.

20          Overt Act No. 355:     On or about April 16, 2017, in response to

21    defendant OGBONNA's request for a bank account that could receive an

22    approximately $25,000 romance scam payment, defendant IRO sent

23    defendant OGBONNA the account information for the Chase 7866 Account,

24    including the name of UICC 25, the account number, and the routing

25    number.

26          Overt Act No. 356:     On or about April 16, 2017, in response to

27    defendant CHIKA's request for a bank account that could receive an

28    approximately $10,000 romance scam payment, defendant IRO sent

                                             75
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             76 ofPage
                                                                  145 76
                                                                       Page
                                                                         of 145
                                                                            ID #:276



 1     defendant CHIKA the account information for the Chase 7866 Account,

 2     including the name of UICC 25, the account number, and the routing

 3     number.

 4          Overt Act No. 357:      On or about April 17, 2017, after defendant

 5    CHILAKA requested a bank account that could receive the proceeds of a

 6    BEC fraud, defendant IGBOKWE sent defendant CHILAKA the account

 7    information for the BOA 4859 Account, including the account number

 8    and the routing number.

 9          Overt Act No. 358:      On or about April 20, 2017, defendant

10    IGBOKWE sent defendant UMEJESI the account information for the Wells

11    Fargo 4899 Account, including the account number and the routing

12    number.

13          Overt Act No. 359:      On or about April 20, 2017, defendant

14    IGBOKWE sent defendant UZOKA the account information for the Wells

15    Fargo 4899 Account, including the account number and the routing

16    number.

17          Overt Act No. 360:      On or about April 20, 2017, defendant

18    IGBOKWE sent defendant ODIONYENMA the account information for the

19    Wells Fargo 4899 Account, including the account number and the

20    routing number.

21          Overt Act No. 361:     On or about April 24, 2017, defendant

22    IGBOKWE sent defendant ONUWA the account information for the Chase

23    5027 Account, including the name of UICC 1, the account number, and

24    the routing number.

25          Overt Act No. 362:     On or about April 24, 2017, in response to

26    defendant MADUFOR's request for a bank account that could receive an

27    approximately $150,000 BEC fraud payment, defendant IGBOKWE sent

28    defendant MADUFOR the account information for the Wells Fargo 4899

                                             76
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             77 ofPage
                                                                  145 77
                                                                       Page
                                                                         of 145
                                                                            ID #:277



 1    Account and the BOA 1004 Account, including the account numbers and

 2    the routing numbers.

 3          Overt Act No. 363:      On or about April 25, 2017, defendant IRO

!
~ told defendant OJIMBA to "start servicing" the US Bank 1789 account

 5    because he was expecting a payment of approximately $1,700,000 to

 6    arrive in the account.

 7          Overt Act No. 364:      On or about April 25, 2017, in response to a

 8    request from defendant ISAMADE for a bank account that could receive

 9    a BEC fraud payment, defendant IGBOKWE sent defendant ISAMADE the

10    account information for a Wells Fargo account ending in 5309 of UICC

11    23 ("Wells Fargo 5309 Account"), including the name of UICC 23, the

12    account number, and the routing number.

13          Overt Act No. 365:     On or about April 25, 2017, defendant

14    IGBOKWE sent defendant NNEBEDUM the account information for the Wells

15    Fargo 5309 Account, including the account-holder's name, the account

16    number, and the routing number, to receive fraudulent transactions

17    totaling approximately $157,000.

18          Overt Act No. 366:     On or about April 27, 2017, defendant

19    IGBOKWE sent defendant UGWU the account information for the BOA 1004

20    Account, including the name of UICC 11, the account number, and the

21    routing number.

22          Overt Act No. 367:     On or about April 28, 2017, defendants

23    ODIMARA and IGBOKWE discussed a fraudulent payment of approximately

24    $36,274 made to the Wells Fargo 7276 Account.

25         Overt Act No. 368:      On or about April 29, 2017, defendant

26    IGBOKWE sent defendant ONYEKA the account information for the US Bank

27   0362 Account, including the account number and the routing number.

28

                                             77
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             78 ofPage
                                                                  145 78
                                                                       Page
                                                                         of 145
                                                                            ID #:278



 1          Overt Act No. 369:      On or about May 2, 2017, in response to

 2    defendant OKOLO's request for a bank account that could receive an

 3    approximately $766,000 BEC fraud payment, defendant IGBOKWE sent

 4    defendant OKOLO the account information for the Chase 5899 Account,

 5    including the account number and the routing number.

 6          Overt Act No. 370:      On or about May 4, 2017, defendant IRO sent

 7    defendant E. DIKE the account information for the BOA 2660 Account,

 8    including the account number and the routing number, for use in

 9    receiving a romance scam payment and told him how to avoid having his

10    victim learn the money would be deposited to a bank account in

11    California.

12          Overt Act No. 371:      On or about May 5, 2017, defendant IGBOKWE

13    sent defendant ONUWA the account information for the Chase 5027

14    Account, including the name of UICC 1, the account number, and the

15    routing number.

16          Overt Act No. 372:     On or about May 8, 2017, in response to a

17    request from defendant UZOKA for a bank account that could receive an

18    approximately $300,000 BEC fraud payment, defendant IGBOKWE sent

19    defendant UZOKA the account information for the Chase 5899 Account,

20    including the account number and the routing number.

21          Overt Act No. 373:     On or about May 15, 2017, in response to

22    defendant ONWUASOANYA's request for a bank account that could receive

23    a romance scam payment totaling approximately $200,000, defendant IRO

24    sent defendant ONWUASOANYA the account information for defendant

25    IGBOKWE's BOA 2660 Account, including the account number and the

26    routing number.

27          Overt Act No. 374:     On or about May 17, 2017, in response to a

28    request by defendant AZUBUIKE for a bank account that could receive

                                             78
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             79 ofPage
                                                                  145 79
                                                                       Page
                                                                         of 145
                                                                            ID #:279



 1    an approximately $70,000 romance scam payment, defendant IGBOKWE sent

 2    defendant AZUBUIKE the account information for a Wells Fargo account

 3    ending in 4216 (the "Wells Fargo 4216 Account"), including the name

 4    of UICC 22, the account number, and the routing number.

 5          Overt Act No. 375:      On or about May 17, 2017, defendant IGBOKWE

 6    sent defendant UGWU the account information for a Chase account

 7    ending in 3995 of UICC 22 (the "Chase 3995 Account"), including the

 8    name of UICC 22, the account number, and the routing number.

 9          Overt Act No. 376:      On or about May 17, 2017, in response to

10    defendant OKEREKE's request for a bank account that could receive an

11    approximately $35,000 romance scam payment, defendant IGBOKWE sent

12    defendant OKEREKE the account information for the Wells Fargo 1147

13    Account, including the account number and the routing number.

14          Overt Act No. 377:     On or about May 17, 2017, defendant IGBOKWE

15    sent defendant OKEREKE the account information for the Chase 5027

16    Account, including the name of UICC 1, the account number, and the

17    routing number, to receive an approximately $2,000 romance scam

18    payment.

19          Overt Act No. 378:     On or about May 19, 2017, in response to a

20    request by defendant UZOKA for a bank account that could receive an

21    approximately $350,000 romance scam payment, defendant IGBOKWE sent

22    defendant UZOKA the account information for the Chase 7605 Account,

23    including the name the account number and the routing number.

24          Overt Act No. 379:     On or about May 23, 2017, defendant AGUH

25    told defendant IGBOKWE that he was using the BOA 2660 Account that

26    defendant IGBOKWE had provided to him, including the account number,

27    and the routing number, to use in receiving a fraudulent payment.



                                             79
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             80 ofPage
                                                                  145 80
                                                                       Page
                                                                         of 145
                                                                            ID #:280



 1          Overt Act No. 380:      On or about May 23, 2017, defendants IRO and

 2     EKI discussed whether the Chase 7866 Account had received a

 3    fraudulent payment.

 4          Overt Act No. 381:      On or about May 26, 2017, in response to

 5    defendant OFORKA's request for a bank account that could receive a

 6    fraudulent payment of approximately $100,000, defendant IRO sent

 7    defendant OFORKA the account information for the Chase 5027 Account,

 8    including the account number and the routing number.

 9          Overt Act No. 382:      On or about May 29, 2017, in response to

10    defendant OKOLO's request for a bank account that could receive an

11    approximately $92,000 BEC fraud payment, defendant IGBOKWE sent

12    defendant OKOLO the account information for the Wells Fargo 5309

13    Account and the Chase 3995 Account, including the account numbers and

14    the routing numbers.

15          Overt Act No. 383:      On or about June 1, 2017, defendant IGBOKWE

16    sent defendant ODIMARA the account information for the Wells Fargo

17    5309 Account, including the account number and the routing number.

18          Overt Act No. 384:      On or about June 1, 2017, in response to

19    defendant OSUJI's request for a bank account that could receive an

20    approximately $4,000 fraudulent payment, defendant IGBOKWE sent

21    defendant OSUJI the account information for the Chase 7605 Account,

22    including the name of UICC 1, the account number, and the routing

23    number.

24          Overt Act No. 385:     On or about June 2, 2017, defendant IGBOKWE

25    sent defendant ONUDOROGU the account information for the BOA 2660

26    Account, including the account number and the routing number, to use

27    in receiving a fraudulent payment of approximately $12,593.

28
                                             .~
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             81 ofPage
                                                                  145 81
                                                                       Page
                                                                         of 145
                                                                            ID #:281



 1          Overt Act No. 386:      On or about June 3, 2017, defendant IGBOKWE

 2    sent defendant NWANEGWO the account information for the Chase 7605

 3    Account, including the name of UICC 1, the account number, and the

 4    routing number, for use in receiving a fraudulent transaction.

 5          Overt Act No. 387:      On or about June 6, 2017, in response to

 6    defendant G. DIKE's request for a bank account that could receive an

 7    approximately $100,000 fraudulent payment, defendant IGBOKWE sent

 8    defendant G. DIKE the account information for the BOA 7032 Account,

 9    including the account number and the routing number.

10          Overt Act No. 388:      On or about June 7, 2017, in response to a

11    request by defendant AZUBUIKE for a bank account that could receive

12    an approximately $50,000 BEC fraud payment, defendant IGBOKWE sent

13    defendant AZUBUIKE the account information for the Wells Fargo 4216

14    Account, including the account number and the routing number.

15          Overt Act No. 389:      On or about June 7, 2017, in response to

16    defendant OFORKA's request for a bank account that could receive an

17    approximately $5,000 romance scam payment, defendant IGBOKWE sent

18    defendant OFORKA the account information for the Chase 5027 Account,

19    including the account number and the routing number.

20          Overt Act No. 390:     On or about June 8, 2017, in response to

21    defendant EZIRIM's request for a bank account that could receive an

22    approximately $100,000 fraudulent payment, defendant IGBOKWE provided

23    defendant EZIRIM the account information for the Chase 5027 Account,

24    including the account number and the routing number.

25          Overt Act No. 391:     On or about June 8, 2017, defendants IRO and

26    OKAFOR discussed the closure of the Wells Fargo 4216 Account.

27

28

                                              :E ~il
         CaseCase
             2:19-cr-00380-FMO
                  4:19-mj-01565 Document 30
                                         1 Filed
                                            Filedon
                                                  06/27/19
                                                    08/22/19Page
                                                            in TXSD
                                                                 82 ofPage
                                                                      145 82
                                                                           Page
                                                                             of 145
                                                                                ID #:282



     1 ~~        Overt Act No. 392:     On or about June 9, 2017, defendant IGBOKWE

     2      sent defendant OFORKA the account information for the US Bank 0362

     3      Account, including the account number and the routing number.

     4           Overt Act No. 393:     On or about June 11, 2017, defendant IGBOKWE

     5      sent defendant ODIMARA the account information for the Chase 7605

     6      Account, including name of UICC 1, the account number, and the

     7      routing number.

     8           Overt Act No. 394:     On or about June 12, 2017, in response to

     9      defendant ONYEKA's request for a bank account that could receive a

 10         BEC fraud payment, defendant IGBOKWE sent defendant ONYEKA the

 11         account information for the BOA 1004 Account, including the account

 12         number and the routing number.

13               Overt Act No. 395:    On or about June 13, 2017, in response to

14          defendant AWAK's request for a bank account that could receive an

15          approximately $50,000 romance scam payment, defendant IRO sent

16          defendant AWAK the account information for the BOA 2660 Account,

17          including the account number and the routing number.

18               Overt Act No. 396:    On or about June 13, 2017, defendant IGBOKWE

19          sent defendant NWANEGWO the account information for the BOA 2660

20          Account, including the account number and the routing number, to use

21        in receiving a fraudulent payment.

22              Overt Act No. 397:     On or about June 15, 2017, in response to

23        defendant OFORKA's request for a bank account that could receive a

24        fraudulent payment of approximately $18,000, defendant IGBOKWE sent

25        defendant OFORKA the account information for the Chase 5027 Account,

26        including the account number and the routing number.

27              Overt Act No. 398:     On or about June 17, 2017, defendant IGBOKWE

f~        sent defendant ESHIMBU the account information for the BOA 2660
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             83 ofPage
                                                                  145 83
                                                                       Page
                                                                         of 145
                                                                            ID #:283



 1     Account, including the account number and the routing number, to use

 2    in receiving a fraudulent payment.

 3          Overt Act No. 399:      On or about June 18, 2017, in response to a

 4    request by defendant EGWUMBA for a Chase bank account that could

 5    receive an approximately $2,000,000 fraudulent wire, defendant IRO

 6    sent defendant EGWUMBA the account information for the Chase 5027

 7    Account, including the account number and the routing number, and

 8    told defendant EGWUMBA that the coconspirator conducting the fraud

 9    would receive 400 of the proceeds, that the person who opened the

10    bank account would receive 400, and that defendants IRO and EGWUMBA

11    would split the remaining 200.

12          Overt Act No. 400:      On or about June 18, 2017, in response to

13    defendant OHIRI's      request for a bank account that could receive an

14    approximately $500,000 BEC fraud payment, defendant IGBOKWE sent

15    defendant OHIRI the account information for a Citizens Bank account

16    ending in 7430 (the "Citizens Bank 7430 Account"), including the

17    account number and the routing number.

18          Overt Act No. 401:     On or about June 19, 2017, in response to

19    defendant OGANDU's request for a bank account that could receive an

20    approximately $50,000 romance scam payment, defendant IGBOKWE sent

21    defendant OGANDU the account information for the Chase 7605 Account,

22    including the name of UICC 1, the account number, and the routing

23    number.

24          Overt Act No. 402:     On or about June 19, 2017, in response to a

25    request by defendant NWACHUKWU for a bank account that could receive

26    an approximately $130,000 fraudulent payment, defendant IRO sent

27    defendant NWACHUKWU the account information for the Chase 5027

28    Account, including the account number and the routing number.

                                             83
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             84 ofPage
                                                                  145 84
                                                                       Page
                                                                         of 145
                                                                            ID #:284



 1          Overt Act No. 403:      On or about June 21, 2017, defendant IRO

 2    told defendant NNAMDI that the exchange rate that defendant IRO

 3    provided was low given that his money exchangers provided a low

 4    exchange rate to him because they helped "clean" the funds.

 5          Overt Act No. 404:      On or about June 22, 2017, defendant IGBOKWE

 6    sent defendant AGWUEGBO the account information for the Wells Fargo

 7    5309 Account, including the name of UICC 23, the account number, and

 8    the routing number.

 9          Overt Act No. 405:      On or about June 22, 2017, defendant IGBOKWE

10    sent defendant IWUGHA the account information for the BOA 2660

11    Account, including the account number and the routing number, to use

12    in receiving a fraudulent payment.

13          Overt Act No. 406:     On or about June 25, 2017, defendant AGUH

14    told defendant IGBOKWE that he was using the Chase 7605 Account that

15    defendant IGBOKWE had provided to him, including the name of UICC 1,

16    the account number, and the routing number, to use in receiving a

17    fraudulent payment.

18          Overt Act No. 407:     On or about June 26, 2017, in response to

19    defendant G. DIKE's request for a MoneyGram account that could

20    receive a fraudulent payment, defendant IGBOKWE sent defendant

21    G. DIKE the name of UICC 1.

22          Overt Act No. 408:     On or about June 27, 2017, after defendant

23    OSMUND asked for a bank account that could receive romance scam

24    funds, defendant IGBOKWE sent defendant OSMUND the account

25    information for the Chase 7605 Account, including the account number

26    and the routing number.

27         Overt Act No. 409:      On or about June 28, 2017, in response to a

28    request by defendant OGANDU for a bank account that could receive an

                                             84
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             85 ofPage
                                                                  145 85
                                                                       Page
                                                                         of 145
                                                                            ID #:285



 1    approximately 43,000 euro BEC payment, defendant IGBOKWE sent

 2    defendant OGANDU the account information for the BOA 7032 Account,

 3    including the name of UICC 22, the account number, and the routing

 4    number; and the Chase 7003 Account, including the account number and

 5 ' the routing number.

 6          Overt Act No. 410:      On or about June 28, 2017, in response to

 7    defendant ONYEKA's request for a bank account that could receive an

 8    approximately $200,000 BEC fraud payment, defendant IGBOKWE sent

 9    defendant ONYEKA the account information for a BOA account ending in

10    0307 (the "BOA 0307 Account"), including the account number and the

11    routing number.

12          Overt Act No. 411:      On or about June 29, 2017, in response to a

13    request by defendant EGWUMBA for a bank account that could receive a

14    BEC fraud payment, defendant IRO sent defendant EGWUMBA the account

15    information for the US Bank 1789 Account, including the name of

16    UICC 22, the account number, and the routing number.

17          Overt Act No. 412:     On or about July 2, 2017, in response to a

18    request by defendant NWACHUKWU for a bank account that could receive

19   p an approximately $3,000 romance scam payment, defendant IRO sent

20    defendant NWACHUKWU the account information for a BOA account ending

21    in 0305 (the "BOA 0305 Account"), including the name of UICC 25, the

22    account number, and the routing number.

23          Overt Act No. 413:     On or about July 5, 2017, defendant IRO sent

24    defendant CHIKA the account information for the BOA 3563 Account,

25    including the account number and the routing number, and the account

26    information for the BOA 0305 Account, including the name of UICC 25,

27    the account number, and the routing number, .for use in receiving

28    romance scam payments.
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             86 ofPage
                                                                  145 86
                                                                       Page
                                                                         of 145
                                                                            ID #:286



 1 ~~        Overt Act No. 414:     On or about July 5, 2017, defendant IRO sent

 2      defendant EKI the account information for the BOA 3563 Account,

 3      including the account number and the routing number, and the account

 4      information for the BOA 0305 Account, including the name of UICC 25,

 5      the account number, and the routing number, for use in receiving

 6      romance scam payments.

 7           Overt Act No. 415:     On or about July 6, 2017, in response to a

 8      request by defendant AZUBUIKE for a bank account that could receive

 9      an approximately $370,000 payment, defendant IGBOKWE sent defendant

10 I AZUBUIKE the account information for four BOA accounts, including the

11      account numbers and the routing numbers.

12           Overt Act No. 416:     On or about July 7, 2017, in response to

13      defendant AJAH's request for a bank account that could receive

14      approximately $15,000 in romance scam payments, defendant IRO sent

15      defendant AJAH the account information for the BOA 0305 Account,

16      including the name of UICC 25, the account number, and the routing

17      number, and the BOA 3563 Account, including the account number and

18      the routing number.

19           Overt Act No. 417:     On or about July 8, 2017, defendant IGBOKWE

20      sent defendant IHEJIUREME the account information for a Wells Fargo

21      account ending in 0848, to use in receiving a fraudulent payment.

22           Overt Act No. 418:    On or about July 9, 2017, in response to a

23      request by defendant EKECHUKWU for a bank account that could receive

24      a fraudulent wire of approximately $500,000, defendant IGBOKWE sent

25    defendant EKECHUKWU the account information for the Wells Fargo 5309

26    Account, including the name of UICC 23, the account number, and the

27    routing number.

28

                                             :.
      CaseCase
          2:19-cr-00380-FMO
               4:19-mj-01565 Document 30
                                      1 Filed
                                         Filedon
                                               06/27/19
                                                 08/22/19Page
                                                         in TXSD
                                                              87 ofPage
                                                                   145 87
                                                                        Page
                                                                          of 145
                                                                             ID #:287



  1          Overt Act No. 419:      On or about July 11, 2017, in response to

  2    defendant UCHE's request for a bank account that could receive an

  3    approximately $300,000 BEC fraud payment, defendant IGBOKWE sent

  4    defendant UCHE the account information for the Wells Fargo 5309

  5    Account and then sent him the account information for a Chase account

  6    ending in 7003 of UICC 11 (the "Chase 7003 Account").

  7          Overt Act No. 420:      On or about July 11, 2017, in response to a

  8    request by defendant MACWILLIAM CHUKWUOCHA for a bank account that

  9    could receive a fraudulent wire of approximately $280,000, defendant

10     IGBOKWE sent defendant MACWILLIAM CHUKWUOCHA the account information

11     for the Wells Fargo 5309 Account, including the name of UICC 23, the

12     account number, and the routing number.

13           Overt Act No. 421:      On or about July 12, 2017, in response to a

14     request by defendant AWAK for a bank account that could receive a

15     fraudulent wire of approximately $500,000, defendant IRO sent

16     defendant AWAK the account information for the BOA 3563 Account,

17     including the account number and the routing number.

18           Overt Act No. 422:     On or about July 12, 2017, defendant EGWUMBA

19     discussed with defendant EROHA how defendant EGWUMBA had been using a

20     computer virus.

21           Overt Act No. 423:     On or about July 12, 2017, defendant IRO

22     told defendant EROHA that for receiving and laundering the proceeds

23     of BEC transactions he would charge a rate of 450-60o and for romance

24     schemes he could charge 200-250, and defendant EROHA provided that

25     information to defendant EGWUMBA.

26           Overt Act No. 424:     On or about January 12, 2017, defendant

27 II IGBOKWE sent defendant IHEJIUREME the name of defendant MANSBANGURA
~S3
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             88 ofPage
                                                                  145 88
                                                                       Page
                                                                         of 145
                                                                            ID #:288



 1     as the money service account to which defendant IHEJIUREME could

 2    direct a fraudulent payment.

 3            Overt Act No. 425:    On or about July 13, 2017, defendant IGBOKWE

 4    sent defendant ESHIMBU the account information for defendant

 5    IGBOKWE's BOA account ending in 2673 (the "BOA 2673 Account"),

 6    including the account number and the routing number, to use in

 7    receiving a fraudulent payment.

 8            Overt Act No. 426:    On or about July 15, 2017, defendant IGBOKWE

 9    sent defendant ODIMARA the account information for a BOA 4560

10    Account, including the account number and the routing number.

11                   Additional Transfers to Nigerian Bank Accounts

12            Overt Act No. 427:    On or about February 7, 2017, defendant IRO

13    instructed UICC 3 to transfer approximately 28,800,000 naira from his

14    Nigerian bank account to the Nigerian bank account of defendant

15    OGUNGBE, and noted that those funds were to ~~buy usd."

16            Overt Act No. 428:    On or about April 4, 2017, defendant IRO

17    instructed UICC 3 to transfer approximately 3,300,000 naira from his

18    Nigerian bank account to the Nigerian bank account of defendant MBA.

19            Overt Act No. 429:   On or about May 8, 2017, defendant OGUNGBE

20    confirmed to defendant IRO that he had paid approximately 5,000,000

21    naira to the Nigerian bank account of UICC 3 on or about April 16,

22    2017.

23            Overt Act No. 430:   On or about April 19, 2017, defendant IRO

24    instructed defendant IKOGHO to transfer funds from his Nigerian bank

25    account to the Nigerian bank account of UICC 3 and two other Nigerian

26    bank accounts.

27

28

                                             ::~
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             89 ofPage
                                                                  145 89
                                                                       Page
                                                                         of 145
                                                                            ID #:289



 1          Overt Act No. 431:      On or about April 24, 2017, defendant IRO

 2    instructed defendant IKOGHO to transfer funds from his Nigerian bank

 3    account to the Nigerian bank account of UICC 3.

 4          Overt Act No. 432:      On or about April 25, 2017, defendant IRO

 5    instructed defendant IKOGHO to transfer approximately 1,250,510 naira

 6    from his Nigerian bank account to the Nigerian bank account of UICC

 7    3.

 8          Overt Act No. 433:      On or about April 25, 2017, defendant IRO

 9    instructed defendant IKOGHO to transfer approximately 6,532,000 naira

10    from his Nigerian bank account to the Nigerian bank account of

11    defendant AZUBUIKE.

12          Overt Act No. 434:      On or about April 28, 2017, defendant IRO

13    instructed defendant OGUNGBE to transfer approximately $3,550,000

14    from his Nigerian bank account to the Nigerian bank account of UICC

15    3.

16          Overt Act No. 435:     On or about May 3, 2017, defendant IRO

17    instructed UICC 3 to transfer approximately 5,000,000 naira from his

18    Nigerian bank account to the Nigerian bank account of defendant

19    N. DURU.

20          Overt Act No. 436:     On or about May 8, 2017, defendant IRO

21    instructed defendant IKOGHO to transfer funds from his Nigerian bank

22    account to the Nigerian bank account of defendant N. DURU.

23          Overt Act No. 437:     On or about May 9, 2017, defendant IRO

24    instructed defendant IKOGHO to transfer approximately 26,927,500

25    naira from his Nigerian bank account to the Nigerian bank account of

26    defendant N. DURU.

27          Overt Act No. 438:     On or about May 9, 2017, defendant IRO

28    instructed defendant IKOGHO to transfer approximately 11,791,200

                                             89
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             90 ofPage
                                                                  145 90
                                                                       Page
                                                                         of 145
                                                                            ID #:290



 1    naira from his Nigerian bank account to the Nigerian bank account of

 2    UICC 3.

 3          Overt Act No. 439:      On or about May 9, 2017, defendant IRO

 4    instructed defendant IKOGHO to transfer approximately 1,600,000 naira

 5    from his Nigerian bank account to the Nigerian bank account of

 6    defendant NNAMDI.

 7          Overt Act No. 440:      On or about May 9, 2017, defendant IRO

 8    instructed defendant IKOGHO to transfer approximately 3,960,000 naira

 9    from his Nigerian bank account to the Nigerian bank account of UICC

10    5.

11          Overt Act No. 441:      On or about May 9, 2017, defendant IRO

12    instructed defendant IKOGHO to transfer approximately 4,440,200 naira

13    from his Nigerian bank account to the Nigerian bank account of UICC

14    3.

15          Overt Act No. 442:     On or about May 13, 2017, defendant IRO

16    instructed defendant IKOGHO to transfer approximately 21,300,000

17    naira from his Nigerian bank account to the Nigerian bank account of

18    UICC 5.

19          Overt Act No. 443:     On or about May 15, 2017, defendant IRO

20    instructed UICC 3 to transfer approximately 24,700,000 naira from his

21    Nigerian bank account to the Nigerian bank account of defendant

22    N. DURU.

23          Overt Act No. 444:     On or about May 15, 2017, defendant IRO

24    instructed UICC 3 to transfer approximately 742,500 naira from his

25    Nigerian bank account to the Nigerian bank account of defendant AWAK.

26          Overt Act No. 445:     On or about May 15, 2017, defendant IRO

27    instructed UICC 3 to transfer approximately 200,000 naira from his

28
                                             .~
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             91 ofPage
                                                                  145 91
                                                                       Page
                                                                         of 145
                                                                            ID #:291



 1    Nigerian bank account to the Nigerian bank account of defendant

 2    AZUBUIKE.

 3          Overt Act No. 446:      On or about May 7, 2017, defendant OGUNGBE

 4    confirmed to defendant IRO that he had paid approximately 5,000,000

 5    naira to the Nigerian bank account of UICC 3.

 6          Overt Act No. 447:      On or about July 12, 2017, defendants IRO

 7    and OGUNGBE discussed a transfer of approximately 2,626,500 to the

 8    Nigerian bank account of defendant AJAH.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             91
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             92 ofPage
                                                                  145 92
                                                                       Page
                                                                         of 145
                                                                            ID #:292



 1

 2                                   [18 U.S.C. ~ 1349]

 3                                    [ALL DEFENDANTS]

 4          21.   The Grand Jury re-alleges and incorporates paragraphs 1

 5    through 16 of the Introductory Allegations of this Indictment here.

 6    A.    OBJECTS OF THE CONSPIRACY

 7          22.   Beginning on a date unknown to the Grand Jury, but no later

 8    than October 7, 2014, and continuing through an unknown date, but no

 9    earlier than on or about May 2, 2018, in Los Angeles County, within

10    the Central District of California, and elsewhere, defendants IRO,

11    IGBOKWE, IKOGHO, UMEJESI, OGUNGBE, CATHEY, MANSBANGURA, AJAEZE,

12    EKECHUKWU, EROHA, OJIMBA, XPLORA G, OCHIAGHA, N. DURU, OFORKA, MARK

13    CHUKWUOCHA, NNAMDI, CHILAKA, OHAJIMKPO, UCHE, ODIONYENMA, OGBONNA,

14    ONWUASOANYA, MACWILLIAM CHUKWUOCHA, UZOKA, AWAK, EGWUMBA, EZIRIM,

15    OKAFOR, SAM MAL, MBA, IKEWESI, OGANDU, ANYANWU, AZUBUIKE, NWACHUKWU,

16    IZUNWANNE, OSUJI, ONYEKA, ANUNOBI, OKOLO, ONUWA, ISAMADE, MADUFOR,

17    NNEBEDUM, OKEREKE, ODIMARA, ONUDOROGU, NZENWAH, OBASI, AGUBE, OKORIE,

18    OHIRI, UGWU, AGWUEGBO, CHUKWU, MEGWA, P. DURU, IWU, CHIKA, MEZIENWA,

19    AGUH, ESHIMBU, ANOZIE, AGUNWA, G. DIKE, UKACHUKWU, OSMUND, NWANGWU,

20    AJAH, EJIOFOR, UBASINEKE, IBETO, NWANEGWO, E. DIKE, EKI, IWUGHA,

21    C. DURU, IHEJIUREME, and MADEKWE, together with UICC 1 through UICC

22    26 and others known and unknown to the Grand Jury, knowingly

23    conspired to commit the following offenses:

24                a.    wire fraud, in violation of Title 18, United States

25    Code, Section 1343;

26                b.   mail fraud, in violation of Title 18, United States

27    Code, Section 1341; and

28

                                             92
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             93 ofPage
                                                                  145 93
                                                                       Page
                                                                         of 145
                                                                            ID #:293



 1                c.    bank fraud, in violation of Title 18, United States

 2    Code, Section 1344(2).

 3    B.    THE MANNER AND MEANS OF THE CONSPIRACY

 4          23.   The objects of the conspiracy were to be accomplished, in

 5    substance, as follows:

 6                a.    Defendants UMEJESI, OGUNGBE, EKECHUKWU, XPLORA G,

 7    OCHIAGHA, N. DURU, OFORKA, MARK CHUKWUOCHA, NNAMDI, CHILAKA,

 8    OHAJIMKPO, UCHE, ODIONYENMA, OGBONNA, ONWUASOANYA, MACWILLIAM

 9    CHUKWUOCHA, UZOKA, AWAK, EGWUMBA, EZIRIM, OKAFOR, SAM MAL, MBA,

10    IKEWESI, OGANDU, ANYANWU, AZUBUIKE, NWACHUKWU, IZUNWANNE, OSUJI,

11    ONYEKA, ANUNOBI, OKOLO, ONUWA, ISAMADE, MADUFOR, NNEBEDUM, OKEREKE,

12    ODIMARA, ONUDOROGU, NZENWAH, OBASI, AGUBE, OKORIE, OHIRI, UGWU,

13    AGWUEGBO, CHUKWU, MEGWA, IWU, CHIKA, MEZIENWA, AGUH, ESHIMBU, ANOZIE,

14    AGUNWA, G. DIKE, UKACHUKWU, OSMUND, NWANGWU, AJAH, EJIOFOR,

15    UBASINEKE, IBETO, NWANEGWO, E. DIKE, EKI, IWUGHA, C. DURU, and

16    IHEJIUREME, or their coconspirators, would identify a potential

17    victim of a BEC fraud, escrow fraud, romance scam, or other

18    fraudulent scheme.

19                      i.    As to a potential BEC fraud and escrow fraud

20    victim, this would be done in part by hacking into the email system

21    of either the potential BEC fraud victim or a party with whom the

22    potential BEC fraud victim was communicating, intercepting

23    communications, and directly communicating with the potential victim.

24                      ii.   As to a potential romance scam victim, this would

25    be done by employing false and fraudulent personas to virtually meet

26    a potential victim on online dating or social media platforms and

27    attempting to cultivate relationships such that the potential victim

28

                                             93
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             94 ofPage
                                                                  145 94
                                                                       Page
                                                                         of 145
                                                                            ID #:294



 1     would incorrectly believe herself or himself to be in a relationship

 2    or to be friends with the false and fraudulent persona.

 3                b.     The Grand Jury re-alleges and incorporates paragraphs

 4    19.a through 19.i of Section B of Count One of this Indictment here.

 5   ~ C.   OVERT ACTS

 6          24.   In furtherance of the conspiracy, and to accomplish its

 7    objects, defendants IRO, IGBOKWE, IKOGHO, UMEJESI, OGUNGBE, CATHEY,

 8    MANSBANGURA, AJAEZE, EKECHUKWU, EROHA, OJIMBA, XPLORA G, OCHIAGHA, N.

 9    DURU, OFORKA, MARK CHUKWUOCHA, NNAMDI, CHILAKA, OHAJIMKPO, UCHE,

10    ODIONYENMA, OGBONNA, ONWUASOANYA, MACWILLIAM CHUKWUOCHA, UZOKA, AWAK,

11    EGWUMBA, EZIRIM, OKAFOR, SAM MAL, MBA, IKEWESI, OGANDU, ANYANWU,

12   ' AZUBUIKE, NWACHUKWU, IZUNWANNE, OSUJI, ONYEKA, ANUNOBI, OKOLO, ONUWA,

13    ISAMADE, MADUFOR, NNEBEDUM, OKEREKE, ODIMARA, ONUDOROGU, NZENWAH,

14    OBASI, AGUBE, OKORIE, OHIRI, UGWU, AGWUEGBO, CHUKWU, MEGWA, P. DURU,

15    IWU, CHIKA, MEZIENWA, AGUH, ESHIMBU, ANOZIE, AGUNWA, G. DIKE,

16    UKACHUKWU, OSMUND, NWANGWU, AJAH, EJIOFOR, UBASINEKE, IBETO,

17    NWANEGWO, E. DIKE, EKI, IWUGHA, C. DURU, IHEJIUREME, and MADEKWE,

18    together with other known and unknown to the Grand Jury, on or about

19    the dates set forth below, committed and caused to be committed

20    various overt acts, in the Central District of California and

21    elsewhere, including, but not limited to, the following:

22          Overt Act Nos. 1-447:      The Grand Jury re-alleges and

23    incorporates Overt Act Number 1 through Overt Act Number 447 of

24    Section C of Count One of this Indictment here.

25

26

27

28

                                             .,
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             95 ofPage
                                                                  145 95
                                                                       Page
                                                                         of 145
                                                                            ID #:295



 1                                       COUNT THREE

 2                                    [18 U.S.C. ~ 1349]

 3                       [DEFENDANTS IRO, ONWUASOANYA, AND IZUNWANNE]

              25.   The Grand Jury re-alleges and incorporates paragraphs 1 and

 5    8 of the Introductory Allegations of this Indictment here.

 6    A.      OBJECTS OF THE CONSPIRACY

 7            26.   Beginning on a date unknown to the Grand Jury, but no later

 8    than September 1, 2014, and continuing through an unknown date, but

 9    no earlier than on or about September 11, 2014, in Los Angeles

10    County, within the Central District of California, and elsewhere,

11    defendants IRO, ONWUASOANYA, and IZUNWANNE, together with others

12    known and unknown to the Grand Jury, knowingly conspired to commit

13    wire fraud, in violation of Title 18, United States Code, Section

14   E[CiK~

15   I B.     THE MANNER AND MEANS OF THE CONSPIRACY

16            27.   The object of the conspiracy was to be accomplished, in

17    substance, as follows:

18                  a.    Defendants ONWUASOANYA, IZUNWANNE, or their

19    coconspirators, would identify a potential victim of BEC fraud.              This

20    would be done in part by hacking into the email system of either the

21    potential BEC fraud victim or a party with whom the potential BEC

22    fraud victim was communicating, intercepting communications, and

23    directly communicating with the potential victims.

24                  b.    Defendants ONWUASOANYA, IZUNWANNE, or their

25    coconspirators, would through false and fraudulent pretenses,

26    representations, and promises, and concealment of material facts,

27    persuade a victim to wire funds into a bank account.

28

                                             95
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             96 ofPage
                                                                  145 96
                                                                       Page
                                                                         of 145
                                                                            ID #:296



 1                c.     Defendants ONWUASOANYA, IZUNWANNE, IRO, and their

 2    coconspirators, would also make false and fraudulent statements,

 3    representations, and promises, and conceal material facts, in order

 4    to avoid discovery of the fraudulent nature of the deposit, wire, or

 5 ( transfer.

 6                d.     Defendants ONWUASOANYA, IZUNWANNE, or their

 7    coconspirators would withdraw, and attempt to withdraw, the

 8    fraudulently-obtained funds from a bank account before the victim

 9    became aware of the fraudulent nature of the transactions, so as to

10    obtain the money and so as to conceal and disguise the nature,

11    location, source, ownership and control of the proceeds.

12    C.    OVERT ACTS

13          Overt Act No. l:       On or about September 3, 2014, an unknown

14    coconspirator fraudulently induced Victim Company 1 to send a wire

15    transfer of approximately $45,783.97 from its City National Bank

16    account in San Diego County, California, to a fraudulent bank account

17    at HSBC ending in 6100.

18          Overt Act No. 2:       On or about September 11, 2014, prior to

19    Victim Company 1 discovering that it had been defrauded, defendant

20    ONWUASOANYA arranged for defendant IRO to impersonate an employee of

21    Victim Company 1 when speaking to a Chinese representative of Victim

22    Company 1, in order to avoid having the fraudulent scheme be

23    detected.

24          Overt Act No. 3:       On or about September 11, 2014, prior to

25    Victim Company 1 discovering that it had been defrauded, defendant

26    IZUNWANNE provided information to IRO so that defendant IRO could

27    impersonate an employee of Victim Company 1 when speaking to a

28

                                             .,
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             97 ofPage
                                                                  145 97
                                                                       Page
                                                                         of 145
                                                                            ID #:297



 1    Chinese representative of Victim Company 1, in order to avoid having

 2    the fraudulent scheme be detected.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             L
                                             •y7
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             98 ofPage
                                                                  145 98
                                                                       Page
                                                                         of 145
                                                                            ID #:298



 1                            COUNTS FOUR THROUGH FORTY-NINE

 2                               [18 U.S.C. ~~ 1343, 2(a)]

 3            [DEFENDANTS IRO, IGBOKWE, IKOGHO, UMEJESI, OGUNGBE, CATHEY,

 4         MANSBANGURA, AJAEZE, EKECHUKWU, EROHA, OJIMBA, XPLORA G, OCHIAGHA,

 5      NNAMDI, CHILAKA, ODIONYENMA, OGBONNA, MACWILLIAM CHUKWUOCHA, UZOKA,

 6     AWAK, SAM MAL, AZUBUIKE, ANUNOBI, ONUWA, P. DURU, ANOZIE, AGUNWA, AND

 7                                         NWANGWU]

 8            28.   The Grand Jury re-alleges and incorporates paragraphs 1

 9    through 16 of the Introductory Allegations of this Indictment here.

10    A.      SCHEMES TO DEFRAUD

11            29.    Beginning on unknown dates no later than on or about

12    September 3, 2015 and continuing through unknown dates no earlier

13    than on or about May 2, 2018, in Los Angeles County, within the

14    Central District of California, and elsewhere, the defendant(s)

15    identified in each Count listed in paragraph 31, together with others

16    known and unknown to the Grand Jury, each aiding and abetting the

17    other, knowingly and with intent to defraud, devised, participated

18    in, and executed and attempted to execute a scheme to defraud a

19    victim as to material matters, and to obtain money and property from

20    such victim by means of material false and fraudulent pretenses,

21    representations, and promises, and the concealment of material facts.

22           30.    The fraudulent schemes were operated and were carried out,

23    in substance, as set forth in paragraph 23 of Count Two of this

24    Indictment.

25    B.     USE OF THE WIRES

26           31.    On or about the following dates, within the Central

27    District of California, and elsewhere, the following defendants, and

28    others known and unknown to the Grand Jury, for the purpose of

                                              98
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             99 ofPage
                                                                  145 99
                                                                       Page
                                                                         of 145
                                                                            ID #:299




 1    executing and attempting to execute the above-described schemes to

 2    defraud, transmitted and caused the transmission of the following

 3    items by means of wire communication in interstate and foreign

 4    commerce

 5
         COUNT   DEFENDANT S)        DATE                   ITEM WIRED
 6
                                 Scheme as to Victim M.S.
 7
           4        IRO and        9/3/2015    Wire transfer of approximately
 8                  OGBONNA                    $23,000 from the BOA account of
                                               M.S., held in Monterey Park,
 9                                             California, through interstate
                                               wires, to Chase checking account
10                                             ending in 9837 of defendant IRO,
                                               doing business as ("dba") "VOI
11                                             Enterprises," held in Carson,
                                               California (the "Chase 9837
12                                             Account")
          5         IRO and        9/8/2015    Wire transfer of approximately
13                  OGBONNA                    $46,500 from the BOA account of
                                               M.S., held in Monterey Park,
14                                             California, through interstate
                                               wires, to the Chase 9837 Account
15        6         IRO and       9/10/2015    Wire transfer of approximately
                    OGBONNA                    $4,700 from the BOA account of
16                                             M.S., held in Monterey Park,
                                               California, through interstate
17                                             wires, to the Chase 9837 Account
          7         IRO and       9/14/2015    Wire transfer of approximately
18                  OGBONNA                    $17,000 from the BOA account of
                                               M.S., held in Monterey Park,
19                                             California, through interstate
                                               wires, to the Chase 9837 Account
20
                              Scheme as to Victim Company 2
21
          8           IRO         2/12/2016    Wire transfer of approximately
22                                             $186,686 from the United Bank of
                                               Africa account of Victim Company
23                                             2, through interstate wires, to
                                               the Chase 9837 Account
24

25

26

27

28
                                              ..
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             100 of
                                                                  Page
                                                                    145 100
                                                                         Page
                                                                            of 145
                                                                               ID #:300



 1
                                  Scheme as to Victim R.B.
 2
           9          IRO,         3/31/2016     Wire transfer of approximately
 3                 ODIONYENMA,                   $18,000 from a Wells Fargo
                    and AWAK                     account of R.B., held in Panama
 4                                               City Beach, Florida, to a bank
                                                 account at Comerica ending in
 5                                               2663 of defendant IRO, dba "IRVA
                                                 Auto Sales & Equip Broker LLC,"
 6                                               held in Carson, California
                                                 ("Comerica 2663 Account")
 7         10         IRO,          4/4/2016     Wire transfer of approximately
                   ODIONYENMA,                   $39,000 from a Wells Fargo
 8                  and AWAK                     account of R.B., held in Panama
                                                 City Beach, Florida, to the
 9                                               Comerica 2663 Account
           11         IRO,          4/7/2016     Wire transfer of approximately
10                 ODIONYENMA,                   $30,000 from a Wells Fargo
                    and AWAK                     account of R.B., held in Panama
11                                               City Beach, Florida, to a Wells
                                                 Far o account endin in 7410
12                                Scheme as to Victim F.K.
13         12        IGBOKWE,      5/30/2016     Wire transfer of approximately
                  MANSBANGURA,                   $6,824 from a bank account in
14                 and ANUNOBI                   Japan to a Chase account ending
                                                 in 1577 of UICC 2, held in Los
15                                               An eles, California
           13        IGBOKWE,      7/13/2016     Wire transfer of approximately
16                MANSBANGURA,                   $33,128.26 from a bank account
                   and ANUNOBI                   in Japan to a Chase account
17                                               endin in 0655 of UICC 1

18                                Scheme as to Victim J.G.
           14     IGBOKWE and     10/26/2016     Wire transfer of approximately
19
                  MANSBANGURA                    $30,000 from a Heritage Bank of
                                                 Nevada account to a US Bank
20
                                                 account ending in 2669 of UICC
                                                 1, held in Los Angeles,
21
                                                 California
22                             Scheme as to Victim Company 3

23         15     IGBOKWE and     12/19/2016    Wire transfer of approximately
                  MANSBANGURA                   $18,457.13 from Chase account of
24                                              Victim Company 3, held in
                                                Oklahoma, to a US Bank account
25                                              ending in 2982 of UICC 2, held
                                                in Los An eles, California
26

27

28

                                               100
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             101 of
                                                                  Page
                                                                    145 101
                                                                         Page
                                                                            of 145
                                                                               ID #:301



 1
                                  Scheme as to Victim B.Z.
 2         16       IGBOKWE,       3/16/2017     Wire transfer of approximately
                  MANSBANGURA,                   $11,900 from a Chemical Bank
 3                  and ONUWA                    account of B.Z., held in
                                                 Michigan, to a Chase account
 4
                                                 ending in 7605 of UICC 1, in Los
                                                 Angeles, California (the "Chase
 5                                               7605 Account")
 6                              Scheme as to Victim Company 4

 7         17       IGBOKWE,       3/29/2017     Wire transfer of approximately
                  UMEJESI, and                   $29,679.17 from a Banco Bilbao
 8                   OJIMBA                      Vizcaya Argentaria, S.A. account
                                                 of Victim Company 4, held in
 9                                               Colombia, to a Wells Fargo
                                                 account ending in 7245 of UICC
10                                               9, held in Whittier, California
                                  Scheme as to Victim A.V.
11
           18       IGBOKWE,       4/11/2017     Wire transfer of approximately
12                CHILAKA, and                   $8,035 from a Capital One
                  MANSBANGURA                    account of A.V., held in
13                                               Maryland, to a Wells Fargo
                                                 account ending in 1147 of UICC
14                                               24, in Los An eles, California
           19       IGBOKWE,       4/27/2017     Wire transfer of approximately
15                CHILAKA, and                   $2,700 from a Capital One
                  MANSBANGURA                    account of A.V., held in
16                                               Maryland, to a Chase account
                                                 ending in 5027 of UICC 1, which
17                                               account was held in Los Angeles,
                                                 California (the "Chase 5027
18                                               Account")
           20       IGBOKWE,        5/1/2017     Wire transfer of approximately
19                CHILAKA, and                   $3,360 from a Capital One
                  MANSBANGURA                    account of A.V., held in
20                                               Maryland, to the Chase 5027
                                                 Account
21
                           Scheme as to Victims Je.F. and Jo.F.
22
           21         IRO,         4/17/2017    Wire transfer of approximately
23                 EKECHUKWU,                   $135,800 from a BMO Harris Bank
                   AZUBUIKE,                    account of Je.F. and Jo.F., held
24                 and ANOZIE                   in Illinois, to a Chase account
                                                ending in 6217 of UICC 24, held
25                                              in Hawthorne, California

26

27

28

                                               101
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             102 of
                                                                  Page
                                                                    145 102
                                                                         Page
                                                                            of 145
                                                                               ID #:302



 1
                               Scheme as to Victim Company 6
 2         22     IRO, CATHEY,     4/10/2017     Message from defendant NNAMDI
                   and NNAMDI                    requesting that defendant IRO
 3
                                                 open a bank account in the name
                                                 of a Chinese company ("Chinese
 4
                                                 Company 1"), related to an
                                                 approximately $900,000 wire
 5
                                                 transfer to be fraudulently-
                                                 obtained from Victim Com an 6
 6
                               Scheme as to Victim Company 7
 7
           23        IRO and       4/21/2017     Wire transfer of approximately
 8                   ANOZIE                      $23,789 from a BOA account of
                                                 Victim Company 7, held in North
 9                                               Carolina, to a Chase checking
                                                 account ending in 7866 of UICC
10                                               25, held in Carson, California

11                                Scheme as to Victim D.J.
           24        IGBOKWE,       5/5/2017     Photo of a deposit receipt sent
12                 ODIONYENMA,                   by defendant ODIONYENMA to
                  MANSBANGURA,                   defendant IGBOKWE, from the
13                 and P. DURU                   deposit of a money order of
                                                 approximately $25,600 from a
14                                               Wells Fargo branch in Minnesota,
                                                 b y D.J., into a Wells Fargo
15                                               account ending in 4899 of
                                                 defendant P. DURU
16
                                  Scheme as to Victim L.B.
17
           25      IRO, AWAK,       5/9/2017    Wire transfer of approximately
18                and IGBOKWE                   $3,000 from a Wells Fargo
                                                account of L.B., held in
19                                              Alabama, to a BOA account ending
                                                in 2660 of defendant IGBOKWE,
20                                              held in Los An eles, California
                               Scheme as to Victim Company 9
21
           26          IRO,        5/10/2017    Wire transfer of approximately
22                  IGBOKWE,                    $220,462.68 from a First
                     IKOGHO,                    Caribbean International Bank
23                  UMEJESI,                    account of Victim Company 9,
                  OGUNGBE, and                  held in St. Vincent, to a BOA
24                    UZOKA                     account ending in 1004 of UICC
                                                11, held in Northridge,
25                                              California

26

27

28

                                               102
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             103 of
                                                                  Page
                                                                    145 103
                                                                         Page
                                                                            of 145
                                                                               ID #:303



 1
                                 Scheme as to Victim Law Firm
 2         27          IRO,         5/11/2017     Wire transfer of approximately
                     IGBOKWE,                     $83,140.98 from a SunTrust
 3                 CATHEY, and                    account of the Victim Law Firm,
                     OCHIAGHA                     held in North Carolina, to a
 4
                                                  Chase account ending in 5899,
                                                  held in Los An eles, California
 5
                                   Scheme as to Victim D.V.
 6
           28      IGBOKWE and      5/13/2017    Payment of approximately $500 by
 7                 MANSBANGURA                   D.V. via Western Union to the
                                                 account of UICC 1, in Los
 8                                               An eles, California
           29      IGBOKWE and      5/15/2017    Payment of approximately $500 by
 9                 MANSBANGURA                   D.V. via Western Union to the
                                                 account of UICC 1, in Los
10                                               An eles, California

11                              Scheme as to Victim Company 10
           30         IRO,          5/17/2017    Wire transfer of approximately
12                  IGBOKWE,                     $301,201.20 from a China
                   CATHEY, and                   Merchants Bank account of Victim
13                   OCHIAGHA                    Company 10, held in China, to a
                                                 Chase account ending in 7262 of
14                                               UICC 12, held in Inglewood,
                                                 California
15
                                   Scheme as to Victim T.P.
16
           31     IRO, CATHEY,      6/5/2017     Wire transfer of approximately
17                 NNAMDI, and                   $64,554 from a HSBC bank account
                     OGUNGBE                     used by T.P., held in Hong Kong,
18                                               to a Chase account ending in
                                                 7522, held in Los Angeles,
19                                               California

                                Scheme as to Victim Company 11
20
           32     IRO, IKOGHO,     6/13/2017     Wire transfer of approximately
21                  UMEJESI,                     $297,617.11 from an Arab Bank
                     CATHEY,                     PLC account of Victim Company
22                 EROHA, and                    11, held in Lebanon, to a BOA
                    XPLORA G                     account ending in 4180, of UICC
23                                               12, held in Inglewood,
                                                 California
24         33     IRO, IKOGHO,     6/22/2017     Wire transfer of approximately
                    UMEJESI,                     $297,617.11 from an Arab Bank
25                   CATHEY,                     PLC account of Victim Company
                   EROHA, and                    11, held in Lebanon, to a Wells
26                  XPLORA G                     Fargo account ending in 7984 of
                                                 UICC 13, held in Inglewood,
27                                               California

28

                                                103
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             104 of
                                                                  Page
                                                                    145 104
                                                                         Page
                                                                            of 145
                                                                               ID #:304



 1
                                   Scheme as to Victim B.P.
 2                  IGBOKWE,
           34                       6/23/2017     Wire transfer of approximately
                  MANSBANGURA,                    $750 from a First Hawaiian Bank
 3                 and AGUNWA                     account of B.P., held in Hawaii,
                                                  to the Chase 7605 Account
 4
           35       IGBOKWE,       6/27/2017      Wire transfer of approximately
                  MANSBANGURA,                    $1,500 from a First Hawaiian
 5
                   and AGUNWA                     Bank account of B.P., held in
                                                  Hawaii, to the Chase 7605
 6
                                                  Account
           3G       IGBOKWE,       7/13/2017      Wire transfer of approximately
 7
                  MANSBANGURA,                    $2,550 from a First Hawaiian
                   and AGUNWA                     Bank account of B.P., held in
 8
                                                  Hawaii, to the Chase 7605
                                                  Account
 9
                            Scheme as to Victim Solicitor Firm
10
           37           IRO,       6/22/2017     Wire transfer of approximately
11                   IGBOKWE,                    $199,960 from a Lloyds Bank
                      IKOGHO,                    account of Victim Solicitor
12                 CATHEY, and                   Firm, held in the United
                     OCHIAGHA                    Kingdom, to a Chase account
13                                               ending in 7633 of UICC 14, held
                                                 in Culver Cit   California
14
                              Scheme as to Victim Company 12
15         3$     IRO, CATHEY,     5/30/2017     Account information, including
                       and                       the account number and routing
16                  XPLORA G                     number, for a Chase account
                                                 ending in 6679 sent by defendant
17                                               IRO to defendant XPLORA G
18                                Scheme as to Victim D.A.

19         39        IGBOKWE,      6/16/2017     Wire transfer of approximately
                  MANSBANGURA,                   $500 from a Capital City Bank
20                 and NWANGWU                   account of a Kansas company,
                                                 held in Kansas, to the Chase
21                                               5027 Account
                                  Scheme as to Victim M.G.
22
           40         IRO,          7/6/2017     Wire transfer of approximately
23                  IGBOKWE,                     $11,000 from an HSBC account of
                   EROHA, and                    M.G., held in Mexico, to a BOA
24                 MACWILLIAM                    account ending in 3563 of
                   CHUKWUOCHA                    defendant EROHA, held in
25                                               Inglewood, California (the "BOA
                                                 3563 Account")
26         41         IRO,         7/17/2017     Wire transfer of approximately
                    IGBOKWE,                     $5,000 from an HSBC account of
27                 EROHA, and                    M.G., held in Mexico, to the BOA
                   MACWILLIAM                    3563 Account
28                 CHUKWUOCHA

                                                104
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             105 of
                                                                  Page
                                                                    145 105
                                                                         Page
                                                                            of 145
                                                                               ID #:305




 1         42          IRO,        12/15/2017       Wire transfer of approximately
                    IGBOKWE,                        $5,500 from an HSBC account of
 2                 AJAEZE, and                      M.G., held in Mexico, to a BOA
                   MACWILLIAM                       account ending in 3349 of
 3                 CHUKWUOCHA                       defendant AJAEZE in Harbor City,
                                                    California (the "BOA 3349
 4                                                  Account")
           43          IRO,        12/22/2017       Wire transfer of approximately
 5                  IGBOKWE,                        $2,000 from an HSBC account of
                   AJAEZE, and                      M.G., held in Mexico, to the BOA
 6                 MACWILLIAM                       3349 Account
                   CHUKWUOCHA
 7         44         IRO,          5/2/2018        Wire transfer of approximately
                     IGBOKWE,                       $11,000 from an HSBC account of
 8                 AJAEZE, and                      M.G., held in Mexico, to a US
                   MACWILLIAM                       Bank account ending in 2910 of
 9                 CHUKWUOCHA                       defendant AJAEZE, held in
                                                    In lewood, California
10
                                Scheme as to Victim Company 13
11
           45         IRO,          8/3/2017       Wire transfer of approximately
12                  IGBOKWE,                       $382,295 from an Abu Dhabi
                     UMEJESI,                      Commercial Bank of Victim
                     OGUNGBE,                      Company 13, held in Dubai, to a
13
                     CATHEY,                       Chase account ending in 5092 of
                   EKECHUKWU,                      UICC 16, held in Hawthorne,
14
                   and SAM MAL                     California (the "Chase 5092
                                                   Account")
15
                                Scheme as to Victim Company 14
16
           46        IRO and        1/18/2018      Wire transfer of approximately
17                   AJAEZE                        $76,688.99 from Commerzbank AG
                                                   account of Victim Company 14,
18                                                 held in Germany, to a Chase
                                                   account ending in 0038 of
19                                                 defendant AJAEZE, held in
                                                   Carson, California (the ~~Chase
20                                                 0038 Account")
           47        IRO and       1/30/2018       Wire transfer of approximately
21                   AJAEZE                        $39,004.47 from Commerzbank AG
                                                   account of Victim Company 14,
22                                                 held in Germany, to the Chase
                                                   0038 Account
23
                                Scheme as to Victim Company 15
24         48     IRO, IKOGHO,     2/14/2018       Wire transfer of approximately
                   and AJAEZE                      $886,950 from a PT Bank Mandiri
25                                                 Tbk account, held in Indonesia,
                                                   to the Chase 0038 Account
26

27

28

                                                ~[II:~
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             106 of
                                                                  Page
                                                                    145 106
                                                                         Page
                                                                            of 145
                                                                               ID #:306



 1
                               Scheme as to Victim Company 16
 2
           49        IRO and       2/15/2018     Wire transfer of approximately
                     AJAEZE                      $1,750,000 from a National
 3
                                                 Westminster Bank PLC account,
                                                 held in the United Kingdom, to a
 4
                                                 Wells Fargo account ending in
                                                 1849 of defendant AJAEZE, held
 5
                                                 in Carson, California
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               106
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             107 of
                                                                  Page
                                                                    145 107
                                                                         Page
                                                                            of 145
                                                                               ID #:307



 1                               COUNTS FIFTY AND FIFTY-ONE

 2                              [18 U.S.C. ~~ 1344(2); 2(a)]

 3                      [DEFENDANTS IRO, IGBOKWE, AND MANSBANGURA]

 4           32.   The Grand Jury re-alleges and incorporates paragraphs 1, 2,

 5     and 13 of the Introductory Allegations of this Indictment here.

 6     A.    THE SCHEME TO DEFRAUD

 7           33.   Beginning on an unknown date, but no later than on or about

 8     February 17, 2017, and continuing through on or about June 21, 2017,

 9     in Los Angeles County, within the Central District of California, and

10     elsewhere, defendants IRO, IGBOKWE, and MANSBANGURA, together with

11     others known and unknown to the Grand Jury, each aiding and abetting

12     the other, knowingly and with intent to defraud, executed, and

13     attempted to execute a scheme to obtain moneys, funds, credits,

14    l assets, and other property owned by and under the custody and control

15     of Wells Fargo by means of material false and fraudulent pretenses,

16     representations, and promises, and the concealment of material facts.

17           34.   The fraudulent scheme operated, in substance, in the

18    following manner:

19                 a.    Defendant IRO would instruct defendant IGBOKWE to have

20     defendant MANSBANGURA and UICC 1 open a bank account in the name of

21     Victim Company 5.

22                 b.    Defendant IGBOKWE would relay to defendant MANSBANGURA

23    defendant IRO's request to open a bank account in the name of Victim

24    Company 5.

25                 c.   Defendant MANSBANGURA would cause to be filed with the

26    Los Angeles County Registrar-Recorder/County Clerk's Office a

27    Fictitious Business Name Statement similar to the name of Victim

28    Company 5.

                                              107
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             108 of
                                                                  Page
                                                                    145 108
                                                                         Page
                                                                            of 145
                                                                               ID #:308



 1                      d.     Defendant MANSBANGURA would cause to be opened a bank

 2     account in the name of UICC 1, with the business name of the bank

 3     account similar to that of Victim Company 5.

 4                      e.     Defendant MANSBANGURA would provide the bank account

 5     information, including the name of UICC 1, the account number, and

 6     the routing number, to defendant IGBOKWE who, in turn, would provide

 7     it to defendant IRO.

 8                      f.     Unknown coconspirators would send or cause to be sent

 9     to Wells Fargo a forged and fraudulent request purporting to be from

10     Victim Company 5, requesting that Wells Fargo close the bank account

11     of Victim Company 5 held at Wells Fargo and transfer the balance of

12     the account to the bank account opened in the name of UICC 1.

13     B.        EXECUTION OF THE FRAUDULENT SCHEME

14               35.    On or about the following dates, in Los Angeles County,

15     within the Central District of California, and elsewhere, defendants

16     IRO, IGBOKWE, and MANSBANGURA, together with others known and unknown

17     to the Grand Jury, each aiding and abetting the other, committed the

18     following acts, each of which constituted an execution of the

19     fraudulent scheme:

20
        COUNT           DATE                             ACT
21
            50         3/29/17   An unknown coconspirator caused to be sent to
22                               Wells Fargo a forged and fraudulent request
                                 purporting to be from Victim Company 5, requesting
23                               that Victim Company 5's account at Wells Fargo be
                                 closed and that the balance, which was
24                               approximately $17,300,844.58 at the time, be
                                 transferred to a Chase account ending in 5027 of
25                               UICC 1, which defendants IRO, IGBOKWE, and
                                 MANSBANGURA caused to be opened and which account
26                               was held in Los Angeles, California (the `Chase
                                 5027 Account")
27

28

                                                  1•
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             109 of
                                                                  Page
                                                                    145 109
                                                                         Page
                                                                            of 145
                                                                               ID #:309




 1        51     6/3/2017   An unknown coconspirator caused to be sent to
                            Wells Fargo a forged and fraudulent request
 2                          purporting to be from Victim Company 5, requesting
                            that Victim Company 5's account at Wells Fargo be
 3                          closed and that the balance, which was
                            approximately $12,760,922.93 at the time, be
 4                          transferred to the Chase 5027 Account, which
                            defendants IRO, IGBOKWE, and MANSBANGURA caused to
 5                          be o ened

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              109
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             110 of
                                                                  Page
                                                                    145 110
                                                                         Page
                                                                            of 145
                                                                               ID #:310



 1                  COUNTS FIFTY-TWO THROUGH ONE HUNDRED TWENTY-THREE

 2                         [18 U.S.C. ~~ 1956(a) (1) (B) (i); 2(a)]

 3            [DEFENDANTS IRO, IGBOKWE, IKOGHO, UMEJESI, OGUNGBE, CATHEY,

 4        MANSBANGURA, AJAEZE, EKECHUKWU, EROHA, OJIMBA, OCHIAGHA, OGBONNA,

 5         MACWILLIAM CHUKWUOCHA, UZOKA, AWAK, SAM MAL, ONUWA, AND ANOZIE]

 6            36.   The Grand Jury re-alleges and incorporates paragraphs 1

 7     through 16 of the Introductory Allegations of this Indictment here.

 8            37.   On or about the following dates, in Los Angeles County,

 9     within the Central District of California, and elsewhere, the

10     following defendants and others known and unknown to the Grand Jury,

11     each aiding and abetting the other, conducted and attempted to

12     conduct the financial transactions described below affecting

13     interstate and foreign commerce, knowing that the property involved

14     represented the proceeds of some form of unlawful activity, and which

15     transactions, in fact, involved the proceeds of specified unlawful

16     activity, namely, wire fraud, in violation of Title 18, United States

17     Code, Section 1343; and mail fraud, in violation of Title 18, United

18    ( States Code, Section 1341; and bank fraud, in violation of Title 18,

19     United States Code, Section 1344(2), and knowing that each of the

20    transactions was designed in whole and in part to conceal and

21    disguise the nature, location, source, ownership, and control of such

22    proceeds:

23
       COUNT    DEFENDANT S)        DATE                     TRANSACTION
24
         52         IRO and       9/4/2015    Withdrawal of approximately $14,000
25                  OGBONNA                   from the Chase checking account
                                              ending in 9837 of defendant IRO,
26                                            doing business as ("dba") "VOI
                                              Enterprises," held in Carson,
27                                            California (the `Chase 9837
                                              Account")
28       53         IRO and      9/8/2015     Withdrawal of approximately $8,000
                    OGBONNA                   from the Chase 9837 Account
                                              ~~[I]
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             111 of
                                                                  Page
                                                                    145 111
                                                                         Page
                                                                            of 145
                                                                               ID #:311




 1        54       IRO and        9/10/2015    Withdrawal of approximately $30,000
                   OGBONNA                     from the Chase 9837 Account
 2        55       IRO and        9/10/2015    Withdrawal of approximately $9,000
                   OGBONNA                     from the Chase 9837 Account
 3        56       IRO and        9/17/2015    Withdrawal of approximately $10,000
                   OGBONNA                     from the Chase 9837 Account
!
~ 57               IRO and        9/17/2015    Withdrawal of approximately $20,000
                   OGBONNA                     from the Chase 9837 Account
 5       58        IRO and        9/17/2015    Withdrawal of approximately $5,000
                   OGBONNA                     from the Chase 9837 Account
 6        59         IRO          2/12/2016    Transfer of approximately $188,600
                                              from the Chase 9837 Account to a
 7                                             Chase savings account ending in
                                               0820 of defendant IRO, dba VOI
 8                                             Enterprises, held in Carson,
                                               California ("Chase 0820 Account")
 9       6Q           IRO         2/12/2016    Transfer of approximately $161,700
                                              from the Chase 0820 Account to the
10                                             Chase 9837 Account
         61           IRO        2/16/2016     Wire transfer of approximately
11                                            $132,950 from the Chase 9837
                                              Account to a Wells Fargo account
12                                            ending in 6061 of defendant IRO,
                                              dba "Irva Auto Sales & Equip Broker
13                                            LLC," held in Carson, California
                                              ("Wells Far o 6061 Account")
14       62           IRO        2/16/2016    Wire transfer of approximately
                                              $28,670 from the Chase 9837 Account
15                                            to the bank account ending in 3107
                                              of UICC 7 at CalCom FCU, held in
S7                                            Torrance, California ("CalCom 3107
                                              Account")
17                   IRO         2/16/2016
         63                                   Wire transfer of approximately
                                              $27,500 from the CalCom 3107
18
                                              Account to the Wells Fargo 6061
                                              Account
19
         64          IRO         2/16/2016    Wire transfer of approximately
                                              $50,000 from the Wells Fargo 6061
20
                                              Account to a BOA account ending in
                                              1824
21
         65          IRO         2/16/2016    Withdrawal of approximately $50,000
                                              from the Wells Far o 6061 Account
22
         66          IRO         2/18/2016    Wire transfer of approximately
23                                            $30,500 from the Wells Fargo 6061
                                              Account to a Chase account ending
24                                            in 1279 of UICC 8
         67     IGBOKWE and      10/28/2016   Withdrawal of approximately $5,500
25              MANSBANGURA                   from a US Bank account ending in
                                              2669 of UICC 1, held in Los
26                                            Angeles, California (the `SUS Bank
                                              2669 Account"), through check
27                                            addressed to defendant MANSBANGURA
         6$     IGBOKWE and     10/28/2016    Withdrawal of approximately $8,845
28              MANSBANGURA                   from the US Bank 2669 Account,
                                              throw h check addressed to UICC 2
                                              111
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             112 of
                                                                  Page
                                                                    145 112
                                                                         Page
                                                                            of 145
                                                                               ID #:312




 1        69     IGBOKWE and     10/31/2016  Withdrawal of approximately $7,580
                 MANSBANGURA                from the US Bank 2669 Account,
 2                                          throu h check addressed to UICC 2
         7Q      IGBOKWE and      11/1/2016  Withdrawal of approximately $7,500
 3               MANSBANGURA                from the US Bank 2669 Account,
                                            through check addressed to
 4                                           defendant MANSBANGURA
         71      IGBOKWE and     12/20/2016 Withdrawal of approximately $8,500
 5               MANSBANGURA                from a US Bank account ending in
                                            2982 of UICC 2, held in Los
 6                                          Angeles, California ("US Bank 2982
                                            Account")
 7       72        IGBOKWE,      3/16/2017  Withdrawal of approximately $4,000
                MANSBANGURA,                from a Chase account ending in 7605
 8                and ONUWA                 of UICC 1, in Los Angeles,
                                            California (the `Chase 7605
 9                                          Account"), through a check for
                                            ~~Rent"
10       73       IGBOKWE,       3/31/2017  Withdrawal of approximately $11,160
                UMEJESI, and                from a Wells Fargo account ending
11                 OJIMBA                   in 7245 of UICC 9, held in
                                            Whittier, California (the "Wells
12                                          Fargo 7245 Account"), through a
                                            check addressed to defendant
13                                          UMEJESI
         ~4       IGBOKWE,       3/31/2017  Withdrawal of approximately $16,520
14              UMEJESI, and                from the Wells Fargo 7245 Account,
                   OJIMBA                   through a check addressed to
15                                          defendant OJIMBA
         75        IRO and       4/21/2017  Transfer of approximately $2,700
16                 ANOZIE                   from a Chase checking account
                                            ending in 7866 of UICC 25, held in
17                                          Carson, California (the "Chase 7866
                                            Account") to a Chase savings
18                                          account ending in 9927 of UICC 25,
                                            held in Carson, California (the
19                                          "Chase 9927 Account")
         7F        IRO and       4/24/2017  Wire transfer of approximately
20                 ANOZIE                   $18,598 from the Chase 7866 Account
                                            to a SunTrust account of "B&B
21                                          Motors of Tam a Ba Inc."
         77        IRO and       4/24/2017  Withdrawal of approximately $500
22                  ANOZIE                  from the Chase 7866 Account
         78        IRO and       4/25/2017  Wire transfer of approximately
23                 ANOZIE                   $1,450 from the Chase 7866 Account
                                            to a U.S. Bank account ending in
24                                          0953
         79     IRO, IGBOKWE      6/7/2017  Payment of approximately $1,225
25
                  and AWAK                  from a BOA account ending in 2660
                                            of defendant IGBOKWE, held in Los
26
                                            Angeles, California (the "BOA 2660
                                            Account") to U.S. Citizenship and
27
                                            Immigration services for defendant
                                            IGBOKWE's application for lawful
28
                                              ermanent residence
                                              112
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             113 of
                                                                  Page
                                                                    145 113
                                                                         Page
                                                                            of 145
                                                                               ID #:313




 1        8Q         IRO,         5/11/2017    Wire transfer of approximately
                  IGBOKWE,                     $60,000 from a BOA account ending
 2                 IKOGHO,                     in 1004 of UICC 11, held in
                  UMEJESI,                     Northridge, California (the ~~BOA
 3              OGUNGBE, and                   1004 Account") to a BOA account
                    UZOKA                      ending in 5283, held in Paramount,
 4                                             California (the "BOA 5283 Account")
          81          IRO,        5/12/2017    Wire transfer of approximately
 5                 IGBOKWE,                    $75,500 from the BOA 1004 Account
                    IKOGHO,                    to a BOA account ending in 9405,
 6                 UMEJESI,                    held in Bellingham, Massachusetts
                OGUNGBE, and                   (the "BOA 9405 Account")
 7                   UZOKA
         82           IRO,       5/15/2017     Withdrawal of a cashier's check of
 8                 IGBOKWE,                    approximately $21,000, addressed to
                    IKOGHO,                    defendant UMEJESI, from the BOA
 9                 UMEJESI,                    1004 Account
                OGUNGBE, and
10                   UZOKA
         83           IRO,       5/15/2017     Purchase of a cashier's check of
11                 IGBOKWE,                    approximately $9,500, addressed to
                    IKOGHO,                    defendant IGBOKWE, from the BOA
12                 UMEJESI,                    1004 Account
                OGUNGBE, and
13                   UZOKA
         84           IRO,       5/15/2017     Wire transfer of approximately
14                 IGBOKWE,                    $30,000 from the BOA 1004 Account
                   IKOGHO,                     to the BOA 9405 Account
15                 UMEJESI,
                OGUNGBE, and
16                   UZOKA
         85     IGBOKWE and      5/15/2017     Withdrawal of approximately $500
17               MANSBANGURA                   from the Western Union account of
                                               UICC 1, in Los An eles, California
18       8F      IGBOKWE and     5/15/2017     Withdrawal of approximately $500
                 MANSBANGURA                   from the Western Union account of
19                                             UICC 1, in Los An eles, California
         87           IRO,        6/6/2017     Withdrawal of approximately $8,500
20                 OGUNGBE,                    from a Chase account ending in
                 CATHEY, and                   7522, held in Los Angeles,
21                  N NAMDI                    California (the ~~Chase 7522
                                               Account")
22       88         IRO,          6/7/2017     Withdrawal of approximately $7,100
                  OGUNGBE,                     from the Chase 7522 Account
23              CATHEY, and
                   NNAMDI
24                  IRO,          6/7/2017
         $9                                    Wire transfer of approximately
                  OGUNGBE,                     $47,000 from the Chase 7522 Account
25              CATHEY, and                    to a Citibank account of a Hong
                   NNAMDI                      Kon com an
26

27

28

                                               113
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             114 of
                                                                  Page
                                                                    145 114
                                                                         Page
                                                                            of 145
                                                                               ID #:314




 1       90          IRO,         6/23/2017    Withdrawal of approximately $43,750
                   IGBOKWE,                    from a Chase account ending in 7633
 2                  IKOGHO,                    of UICC 14, held in Culver City,
                 CATHEY, and                   California ("Chase 7633 Account"),
 3                 OCHIAGHA                    through check deposited to a Chase
                                               account ending in 6781 of UICC 15
 4                                             in Los Angeles, California ("Chase
                                               6781 Account")
 5       91           IRO,       6/26/2017     Withdrawal of approximately $9,150
                   IGBOKWE,                    from the Chase 7633 Account through
 6                  IKOGHO,                    a cashier's check
                 CATHEY, and
 7                 OCHIAGHA
         92          IRO,        7/10/2017     Wire transfer of approximately
 8                 IGBOKWE,                    $6,000 from a BOA account ending in
                   AJAEZE,                     3563 of defendant EROHA, held in
 9               EROHA, and                    Inglewood, California (the "BOA
                 MACWILLIAM                    3563 Account") to a Wells Fargo
10               CHUKWUOCHA                    account ending in 5736 of defendant
                                               MACWILLIAM CHUKWUOCHA, held in
11                                             Orlando, Florida (the "Wells Fargo
                                               5736 Account")
12       93          IRO,        7/11/2017     Wire transfer of approximately
                  IGBOKWE,                     $2,800 from the BOA 3563 Account to
13                 AJAEZE,                     the Wells Fargo 5736 Account
                 EROHA, and
14               MACWILLIAM
                 CHUKWUOCHA
15       94          IRO,        7/17/2017     Withdrawal of approximately $5,000
                  IGBOKWE,                     from the BOA 3563 Account
16                 AJAEZE,
                 EROHA, and
17               MACWILLIAM
                 CHUKWUOCHA
18       95          IRO,        7/17/2017     Deposit of approximately $4,150 to
                  IGBOKWE,                     the Wells Fargo 5736 Account
19                 AJAEZE,
                 EROHA, and
20               MACWILLIAM
                 CHUKWUOCHA
21       96          IRO,         8/5/2017     Withdrawal of approximately
                  IGBOKWE,                     $47,606.40 from a Chase account
22                UMEJESI,                     ending in 5092 of UICC 16, held in
                  OGUNGBE,                     Hawthorne, California (the ~~Chase
23                 CATHEY,                     5092 Account") through a cashier's
                 EKECHUKWU,                    check
24              and SAM MAL
         97          IRO,         8/5/2017     Withdrawal of approximately $52,602
25                IGBOKWE,                     from the Chase 5092 Account through
                  UMEJESI,                     a cashier's check
26                OGUNGBE,
                   CATHEY,
27              EKECHUKWU,
                and SAM MAL
28

                                              114
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             115 of
                                                                  Page
                                                                    145 115
                                                                         Page
                                                                            of 145
                                                                               ID #:315




 1        98         IRO,         8/7/2017     Withdrawal of approximately $65,965
                  IGBOKWE,                     from the Chase 5092 Account through
 2                UMEJESI,                     a cashier's check
                  OGUNGBE,
 3                 CATHEY,
                 EKECHUKWU,
 4              and SAM MAL
         99          IRO,         8/8/2017     Withdrawal of approximately $35,000
 5                IGBOKWE,                     from the Chase 5092 Account through
                  UMEJESI,                     a cashier's check
 6                OGUNGBE,
                   CATHEY,
 7               EKECHUKWU,
                and SAM MAL
 8       100         IRO,         8/9/2017     Withdrawal of approximately $35,000
                  IGBOKWE,                     from the Chase 5092 Account through
 9                UMEJESI,                     a cashier's check
                  OGUNGBE,
10                 CATHEY,
                 EKECHUKWU,
11              and SAM MAL
         ldl         IRO,        8/10/2017     Withdrawal of approximately $35,000
12                IGBOKWE,                     from the Chase 5092 Account through
                  UMEJESI,                     a cashier's check
13                OGUNGBE,
                   CATHEY,
14               EKECHUKWU,
                and SAM MAL
15      102          IRO,        8/10/2017     Wire transfer of approximately
                  IGBOKWE,                     $60,000 from the Chase 5092 Account
16                UMEJESI,                     to the BOA 2660 Account
                  OGUNGBE,
17                 CATHEY,
                 EKECHUKWU,
18              and SAM MAL
        103          IRO,        8/15/2017     Wire transfer of approximately
19                IGBOKWE,                     $54,600 from the BOA 2660 Account
                  UMEJESI,                     to a Chase account ending in 9931
20                OGUNGBE,                     of OGUNGBE, dba ~~P and P Motors
                   CATHEY,                     LLC," held in Santa Fe Springs,
21               EKECHUKWU,                    California.
                and SAM MAL
22      104          IRO,        8/15/2017     Deposit of a cashier's check of
                  IGBOKWE,                     approximately $35,000, issued from
23                UMEJESI,                     Chase 5092 Account, into a Chase
                  OGUNGBE,                     account ending in 5812 of UICC 16,
24                 CATHEY,                     held in Inglewood, California
                EKECHUKWU,                     (~~Chase 5812 Account")
25              and SAM MAL
26

27



                                              115
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             116 of
                                                                  Page
                                                                    145 116
                                                                         Page
                                                                            of 145
                                                                               ID #:316




 1       1p5         IRO,         8/22/2017    Deposit of a cashier's check of
                   IGBOKWE,                    approximately $35,000, issued from
 2                 UMEJESI,                    the Chase 5092 Account, into the
                   OGUNGBE,                    Chase 5812 Account
 3                 CATHEY,
                  EKECHUKWU,
 4               and SAM MAL
         106       IRO and        1/19/2018     Wire transfer of approximately
 5                  AJAEZE                      $27,455 from a Chase account ending
                                                in 0038 of defendant AJAEZE, held
 6                                              in Carson, California (the "Chase
                                                0038 Account"), to a Wells Fargo
 7                                              account in the name "Cadon Auto
                                                Cor oration"
 8       107       IRO and        1/19/2018     Wire transfer of approximately
                   AJAEZE                       $51,865 from the Chase 0038 Account
 9                                              to a Mashregbank PSC account, held
                                                in the United Arab Emirates, in the
10                                              name ~~Elite Auto Fze"
         108       IRO and        1/22/2018     Withdrawal of approximately $500
11                 AJAEZE                       from the Chase 0038 Account from an
                                               ATM in Los An eles, California
12       109       IRO and       1/23/2018      Withdrawal of approximately $500
                   AJAEZE                      from the Chase 0038 Account from an
13                                             ATM in Carson, California
         110       IRO and       1/30/2018      Withdrawal of approximately $500
14                 AJAEZE                      from the Chase 0038 Account from an
                                               ATM in Los An eles, California
15       117.      IRO and       1/31/2018      Wire transfer of approximately
                   AJAEZE                      $19,000 from the Chase 0038 Account
16                                             to a PNC Bank account of The George
                                               Washington University to pay the
17                                             S rin 2018 tuition of a student
         112       IRO and        2/1/2018     Purchase of a cashier's check of
18                 AJAEZE                      approximately $12,793 from the
                                               Chase 0038 Account
19      113        IRO and        2/5/2018     Withdrawal of approximately $2,000
                   AJAEZE                      from the Chase 0038 Account from a
20                                             Chase bank branch in Carson,
                                               California
21       114       IRO and        2/5/2018     Withdrawal of approximately $500
                   AJAEZE                      from the Chase 0038 Account from an
22                                             ATM in Carson, California
        115     IRO, IKOGHO,     2/15/2018     Wire transfer of approximately
23               and AJAEZE                    $84,985 from the Chase 0038 Account
                                               to a BOA account endin in 5903
24
        116     IRO, IKOGHO,     2/16/2018     Wire transfer of approximately
                 and AJAEZE                    $189,000 from the Chase 0038
25
                                               Account to a Compass Bank account
                                               ending in 3681 of defendant IKOGHO,
26
                                               held in Lynwood, California (the
                                               ~~Com ass Bank 3681 Account")
27
        117     IRO, IKOGHO,     2/16/2018     Check of approximately $8,000
                 and AJAEZE                    negotiated from the Compass Bank
28
                                               3681 Account
                                               116
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             117 of
                                                                  Page
                                                                    145 117
                                                                         Page
                                                                            of 145
                                                                               ID #:317




 1       118    IRO, IKOGHO,      2/16/2018    Purchase of cashier's check of
                 and AJAEZE                    approximately $35,000 from the
 2                                             Com ass Bank 3681 Account
         119    IRO, IKOGHO,      2/16/2018    Withdrawal of approximately $8,000
 3               and AJAEZE                    from the Chase 0038 Account from a
                                               Chase bank branch in Carson,
 4                                             California
         120    IRO, IKOGHO,      2/17/2018    Withdrawal of approximately $500
 5               and AJAEZE                    from the Chase 0038 Account from an
                                               ATM in Los An eles, California
 6       121       IRO and        2/16/2018    Wire transfer of approximately
                   AJAEZE                      $200,000 from a Wells Fargo account
 7                                             ending in 1849 of defendant AJAEZE,
                                               held in Carson, California (the
 8                                             "Wells Fargo 1849 Account") to a
                                               Wells Fargo account ending in 7748
 9                                             of defendant AJAEZE, held in
                                               Westchester, California (the "Wells
10                                             Far o 7748 Account")
         122       IRO and       2/16/2018     Wire transfer of approximately
11                 AJAEZE                      $500,000 from the Wells Fargo 1849
                                               Account to the Wells Fargo 7748
12                                             Account
         123       IRO and       2/16/2018     Wire transfer of approximately
13                 AJAEZE                      $500,000 from the Wells Fargo 1849
                                               Account to the Wells Fargo 7748
14                                             Account
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              117
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             118 of
                                                                  Page
                                                                    145 118
                                                                         Page
                                                                            of 145
                                                                               ID #:318




 1              COUNTS ONE HUNDRED TWENTY-FOUR THROUGH ONE HUNDRED SIXTY

 2                                  [18 U.S.C. §~ 1957; 2(a)]

 3       [DEFENDANTS IRO, IGBOKWE, IKOGHO, UMEJESI, OGUNGBE, CATHEY, AJAEZE,

 4              EKECHUKWU, OCHIAGHA, OGBONNA, UZOKA, SAM MAL, AND ANOZIE]

 5             38.     The Grand Jury re-alleges and incorporates paragraphs 1

 6     through 16 of the Introductory Allegations of this Indictment here.

 7             39.    On or about the following dates, in Los Angeles County,

 8     within the Central District of California, and elsewhere, the

 9     following defendants and others known and unknown to the Grand Jury,

10     each aiding and abetting the other, knowingly engaged in, attempted

11     to engage in, and caused others to engage in and attempt to engage in

12     the following monetary transactions, in and affecting interstate and

13     foreign commerce, in criminally derived property of a value greater

14     than $10,000, by making the following transfers, such property having

15     been derived from specified unlawful activity, namely, wire fraud, in

16     violation of Title 18, United States Code, Section 1343, and bank

17     fraud, in violation of Title 18, United States Code, Section 1344(2),

18     knowing that the funds involved represented the proceeds of some form

19     of unlawful activity:

20
        COUNT        DEFENDANT S)     DATE                   TRANSACTION
21
         124           IRO and      9/4/2015    Withdrawal of approximately $14,000
22                     OGBONNA                  from the Chase checking account
                                                ending in 9837 of defendant IRO,
23                                              doing business as ("dba") "VOI
                                                Enterprises," held in Carson,
24                                              California (the "Chase 9837
                                                Account")
25       125           IRO and      9/10/2015   Withdrawal of approximately $30,000
                       OGBONNA                  from the Chase 9837 Account
26

27

28

                                                E~~:~
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             119 of
                                                                  Page
                                                                    145 119
                                                                         Page
                                                                            of 145
                                                                               ID #:319




 1       126           IRO        2/12/2016 Transfer of approximately $188,600
                                           from the Chase 9837 Account to a
 2                                          Chase savings account ending in
                                           0820 of defendant IRO, dba VOI
 3                                         Enterprises, held in Carson,
                                            California (`Chase 0820 Account")
 4       127          IRO        2/12/2016 Transfer of approximately $161,700
                                           from the Chase 0820 Account to the
 5                                         Chase 9837 Account
         128          IRO        2/16/2016 Wire transfer of approximately
 6                                         $132,950 from the Chase 9837
                                           Account to a Wells Fargo account
 7                                         ending in 6061 of defendant IRO,
                                           dba "Irva Auto Sales & Equip Broker
 8                                         LLC," held in Carson, California
                                           ("Wells Far o 6061 Account")
 9       129          IRO        2/16/2016 Wire transfer of approximately
                                           $28,670 from the Chase 9837 Account
10                                         to the bank account ending in 3107
                                           of UICC 7 at CalCom FCU, held in
11                                         Torrance, California ("CalCom 3107
                                           Account")
12       130          IRO        2/16/2016 Wire transfer of approximately
                                           $27,500 from the Ca1Com 3107
13                                         Account to the Wells Fargo 6061
                                           Account
14       131          IRO        2/16/2016 Wire transfer of approximately
                                           $50,000 from the We11s Fargo 6061
15                                         Account to a BOA account ending in
                                           1824
16       132          IRO        2/16/2016 Withdrawal of approximately $50,000
                                           from the Wells Far o 6061 Account
17       133          IRO        2/18/2016 Wire transfer of approximately
                                           $30,500 from the Wells Fargo 6061
18                                         Account to a Chase account ending
                                           in 1279 of UICC 8
19       134        IRO and      4/24/2017 Wire transfer of approximately
                    ANOZIE                 $18,598 from the Chase 7866 Account
20                                         to a SunTrust account of B&B Motors
                                           of Tam a Ba Inc.
21                    IRO,       5/11/2017 Wire transfer of approximately
         135
                   IGBOKWE,                $60,000 from a BOA account ending
22                  IKOGHO,                in 1004 of UICC 11, held in
                   UMEJESI,                Northridge, California (the ~~BOA
23               OGUNGBE, and              1004 Account") to a BOA account
                     UZOKA                 ending in 5283, held in Paramount,
24                                         California
         136         IRO,        5/12/2017 Wire transfer of approximately
25
                  IGBOKWE,                 $75,500 from the BOA 1004 Account
                   IKOGHO,                 to a BOA account ending in 9405,
26
                  UMEJESI,                 held in Bellingham, Massachusetts
                OGUNGBE, and               (the ~~BOA 9405 Account")
27
                    UZOKA
28

                                              119
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             120 of
                                                                  Page
                                                                    145 120
                                                                         Page
                                                                            of 145
                                                                               ID #:320




 1       137          IRO,        5/15/2017    Withdrawal of cashier's check of
                   IGBOKWE,                    approximately $21,000, addressed to
 2                  IKOGHO,                    defendant UMEJESI, from the BOA
                   UMEJESI,                    1004 Account
 3               OGUNGBE, and
                     UZOKA
 4       138          IRO,        5/15/2017    Wire transfer of approximately
                   IGBOKWE,                    $30,000 from the BOA 1004 Account
 5                  IKOGHO,                    to the BOA 9405 Account
                   UMEJESI,
 6               OGUNGBE, and
                     UZOKA
 7       139         IRO,         6/7/2017     Wire transfer of approximately
                   OGUNGBE,                    $47,000 from a Chase account ending
 8               CATHEY, and                   in 7522, held in Los Angeles,
                    NNAMDI                     California, to a Citibank account
 9                                             of a Hon Kon com an
         14d         IRO,         6/23/2017    Withdrawal of approximately $43,750
10                 IGBOKWE,                    from a Chase account ending in 7633
                    IKOGHO,                    of UICC 14, held in Culver City,
11               CATHEY, and                   California, through check deposited
                   OCHIAGHA                    to a Chase account ending in 6781
12                                             of UICC 15 in Los Angeles,
                                               California
13       141          IRO,        8/5/2017     Withdrawal of approximately
                   IGBOKWE,                    $47,606.40 from a Chase account
14                 UMEJESI,                    ending in 5092 of UICC 16, held in
                   OGUNGBE,                    Hawthorne, California (the `Chase
15                  CATHEY,                    5092 Account") through a cashier's
                  EKECHUKWU,                   check
16               and SAM MAL
         142          IRO,        8/5/2017     Withdrawal of approximately $52,602
17                 IGBOKWE,                    from the Chase 5092 Account through
                   UMEJESI,                    a cashier's check
18                 OGUNGBE,
                    CATHEY,
19                EKECHUKWU,
                 and SAM MAL
20       143          IRO,        8/7/2017     Withdrawal of approximately $65,965
                   IGBOKWE,                    from the Chase 5092 Account through
21                 UMEJESI,                    a cashier's check
                   OGUNGBE,
22                  CATHEY,
                  EKECHUKWU,
23               and SAM MAL
         144          IRO,        8/8/2017     Withdrawal of approximately $35,000
24                 IGBOKWE,                    from the Chase 5092 Account through
                   UMEJESI,                    a cashier's check
25                 OGUNGBE,
                    CATHEY,
26               EKECHUKWU,
                 and SAM MAL
27

28

                                               120
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             121 of
                                                                  Page
                                                                    145 121
                                                                         Page
                                                                            of 145
                                                                               ID #:321




 1       145          IRO,         8/9/2017    Withdrawal of approximately $35,000
                    IGBOKWE,                   from the Chase 5092 Account through
 2                  UMEJESI,                   a cashier's check
                    OGUNGBE,
 3                  CATHEY,
                  EKECHUKWU,
 4                and SAM MAL
         146          IRO,        8/10/2017    Withdrawal of approximately $35,000
 5                  IGBOKWE,                   from the Chase 5092 Account through
                    UMEJESI,                   a cashier's check
 6                  OGUNGBE,
                     CATHEY,
 7                 EKECHUKWU,
                  and SAM MAL
 8       197           IRO,       8/10/2017    Wire transfer of approximately
                    IGBOKWE,                   $60,000 from the Chase 5092 Account
 9                  UMEJESI,                   to the BOA 2660 Account
                    OGUNGBE,
10                  CATHEY,
                  EKECHUKWU,
11                and SAM MAL
         148          IRO,        8/15/2017    Wire transfer of approximately
12                 IGBOKWE,                    $54,600 from the BOA 2660 Account
                   UMEJESI,                    to a Chase account ending in 9931
13                 OGUNGBE,                    of OGUNGBE, dba ~~P and P Motors
                    CATHEY,                    LLC," held in Santa Fe Springs,
14                EKECHUKWU,                   California.
                 and SAM MAL
15       149          IRO,        8/15/2017    Deposit of a cashier's check of
                   IGBOKWE,                    approximately $35,000, issued from
16                 UMEJESI,                    Chase 5092 Account, into a Chase
                   OGUNGBE,                    account ending in 5812 of UICC 16,
17                 CATHEY,                     held in Inglewood, California
                 EKECHUKWU,                    (~~Chase 5812 Account")
18               and SAM MAL
         150         IRO,         8/22/2017    Deposit of a cashier's check of
19                 IGBOKWE,                    approximately $35,000, issued from
                   UMEJESI,                    the Chase 5092 Account, into the
20                 OGUNGBE,                    Chase 5812 Account
                   CATHEY,
21                EKECHUKWU,
                 and SAM MAL
22       151       IRO and        1/19/2018    Wire transfer of approximately
                    AJAEZE                     $27,455 from a Chase account ending
23                                             in 0038 of defendant AJAEZE, held
                                               in Carson, California (the "Chase
24                                             0038 Account"), to a Wells Fargo
                                               account in the name "Cadon Auto
25                                             Cor oration"
         1S2        IRO and       1/19/2018    Wire transfer of approximately
26                  AJAEZE                     $51,865 from the Chase 0038 Account
                                               to a Mashregbank PSC account, held
27                                             in the United Arab Emirates, in the
                                               name ~~Elite Auto Fze"
28

                                               121
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             122 of
                                                                  Page
                                                                    145 122
                                                                         Page
                                                                            of 145
                                                                               ID #:322




 1       153        IRO and       1/31/2018    Wire transfer of approximately
                    AJAEZE                     $19,000 from the Chase 0038 Account
 2                                             to a PNC Bank account of The George
                                               Washington University to pay the
 3                                             S rin 2018 tuition of a student
         154        IRO and        2/1/2018    Purchase of cashier's check of
 4                  AJAEZE                     approximately $12,793 from the
                                               Chase 0038 Account
 5       155     IRO, IKOGHO,     2/15/2018    Wire transfer of approximately
                  and AJAEZE                   $84,985 from the Chase 0038 Account
 6                                             to a BOA account endin in 5903
         156     IRO, IKOGHO,     2/16/2018    Wire transfer of approximately
 7                and AJAEZE                   $189,000 from the Chase 0038
                                               Account to a Compass Bank account
 8                                             ending in 3681 of defendant IKOGHO,
                                               held in Lynwood, California (the
 9                                             "Com ass Bank 3681 Account")
         157     IRO, IKOGHO,     2/16/2018    Purchase of a cashier's check of
10                and AJAEZE                   approximately $35,000 from the
                                               Com ass Bank 3681 Account
11       158        IRO and       2/16/2018    Wire transfer of approximately
                    AJAEZE                     $200,000 from a Wells Fargo account
12                                             ending in 1849 of defendant AJAEZE,
                                               held in Carson, California (the
13                                             ~~Wells Fargo 1849 Account") to a
                                               Wells Fargo account ending in 7748
14                                             of defendant AJAEZE, held in
                                               Westchester, California (the "Wells
15                                             Far o 7748 Account")
         159        IRO and       2/16/2018    Wire transfer of approximately
16                  AJAEZE                     $500,000 from the Wells Fargo 1849
                                               Account to the Wells Fargo 7748
17                                             Account
         160        IRO and       2/16/2018    Wire transfer of approximately
18                  AJAEZE                     $500,000 from the Wells Fargo 1849
                                               Account to the Wells Fargo 7748
19                                             Account
20

21

22

23

24

25

26

27

28

                                              122
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             123 of
                                                                  Page
                                                                    145 123
                                                                         Page
                                                                            of 145
                                                                               ID #:323




 1                               COUNT ONE HUNDRED SIXTY-ONE

 2          [18 U.S.C. ~~ 1960(a), (b) (1) (A), (b) (1)(B), (b)(1) (C); 2(a)]

 3                                      [DEFENDANT IRO]

 4           Beginning on a date unknown, and continuing at least until May

 5     2, 2018, in Los Angeles County, within the Central District of

 6     California, and elsewhere, defendant VALENTINE IRO, also known as

 7     (`aka") "Iro Enterprises," aka "Valentine Obinna Iro," aka "Obinna

 8     Iro," aka "Obinna Nassa," doing business as ("dba") V.O.I Enterprises

 9     LLC, dba IRVA Auto Sales and Equip Broker LLC (~~IRO"), knowingly

10     conducted, controlled, managed, supervised, directed, and owned an

11     unlicensed money transmitting business affecting interstate and

12     foreign commerce that (1) operated without an appropriate money

13     transmitting license in California where such operation is punishable

14     as a felony under state law; (2) failed to comply with the money

15     transmitting business registration requirements under Section 5330 of

16     Title 31, United States Code, and the regulations thereunder; and

17     (3) involved the transportation and transmission of funds that were

18     known to defendant IRO to have been derived from a criminal offense

19     and were intended to be used to promote and support unlawful

20     activity.

21

22

23

24

25

26

27

28

                                              123
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             124 of
                                                                  Page
                                                                    145 124
                                                                         Page
                                                                            of 145
                                                                               ID #:324




 1                               COUNT ONE HUNDRED SIXTY-TWO

 2          [18 U.S.C. ~~ 1960(a), (b) (1)(A), (b) (1) (B), (b) (1) (C); 2(a)]

 3                         [DEFENDANTS IGBOKWE AND MANSBANGURA]

 4           Beginning on a date unknown, and continuing at least until May

 5 1 2, 2018, in Los Angeles County, within the Central District of

 6     California, and elsewhere, defendants CHUKWUDI CHRISTOGUNUS IGBOKWE,

 7     also known as ("aka") "Christogunus C. Igbokwe," aka "Chris Kudon,"

 8     a ka ~~Atete," aka ~~Still Kudon" (~~IGBOKWE") and TITYAYE MARINA

 9     MANSBANGURA, aka ~~Tityaye Igbokwe," aka ~~Marina Mansour," aka ~~Marina

10     Mansaray," aka ~~Marina Tityaye Mans Bangura" (~~MANSBANGURA"), each

11     aiding and abetting the other, knowingly conducted, controlled,

12     managed, supervised, directed, and owned an unlicensed money

13     transmitting business affecting interstate and foreign commerce that

14     (1) operated without an appropriate money transmitting license in

15     California where such operation is punishable as a felony under state

16     law; (2) failed to comply with the money transmitting business

17     registration requirements under Section 5330 of Title 31, United

18     States Code, and the regulations thereunder; and (3) involved the

19     transportation and transmission of funds that were known to

20     defendants IGBOKWE and MANSBANGURA to have been derived from a

21     criminal offense and were intended to be used to promote and support

22     unlawful activity.

23

24

25

26

27

28

                                              124
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             125 of
                                                                  Page
                                                                    145 125
                                                                         Page
                                                                            of 145
                                                                               ID #:325




 1                              COUNT ONE HUNDRED SIXTY-THREE

 2          [18 U.S.C. ~~ 1960(a), (b) (1) (A), (b) (1) (B), (b) (1) (C); 2(a)]

 3                                    [DEFENDANT IKOGHO]

 4           Beginning on a date unknown, and continuing at least until

 5     February 17, 2018, in Los Angeles County, within the Central District

 6     of California, and elsewhere, defendant JERRY ELO IKOGHO, also known

 7     as "J Man" ("IKOGHO"), knowingly conducted, controlled, managed,

 8     supervised, directed, and owned an unlicensed money transmitting

 9     business affecting interstate and foreign commerce that (1) operated

10     without an appropriate money transmitting license in California where

11     such operation is punishable as a felony under state law; (2) failed

12     to comply with the money transmitting business registration

13     requirements under Section 5330 of Title 31, United States Code, and

14     the regulations thereunder; and (3) involved the transportation and

15     transmission of funds that were known to defendant IKOGHO to have

16     been derived from a criminal offense and were intended to be used to

17    , promote and support unlawful activity.

18

19

20

21

22

23

24

25

26

27

28

                                              125
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             126 of
                                                                  Page
                                                                    145 126
                                                                         Page
                                                                            of 145
                                                                               ID #:326




 1                              COUNT ONE HUNDRED SIXTY-FOUR

 2          [18 U.S.C. ~~ 1960(a), (b) (1)(A), (b)(1) (B), (b)(1) (C); 2(a)]

 3                                    [DEFENDANT UMEJESI]

 4           Beginning on a date unknown, and continuing at least until 2018,

 5     in Los Angeles County, within the Central District of California, and

 6     elsewhere, defendant IZUCHUKWU KINGSLEY UMEJESI, also known as

 7     ("aka") "Kingsley Umejesi," aka "Armenian Man," aka `Kingsley LA,"

 8     a ka "Izuking Aka Aku" ("UMEJESI"), knowingly conducted, controlled,

 9     managed, supervised, directed, and owned an unlicensed money

10     transmitting business affecting interstate and foreign commerce that

11     (1) operated without an appropriate money transmitting license in

12     California where such operation is punishable as a felony under state

13     law; (2) failed to comply with the money transmitting business

14     registration requirements under Section 5330 of Title 31, United

15     States Code, and the regulations thereunder; and (3) involved the

16     transportation and transmission of funds that were known to defendant

17     UMEJESI to have been derived from a criminal offense and were

18     intended to be used to promote and support unlawful activity.

19

20

21

22

23

24

25

26

27

28

                                               126
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             127 of
                                                                  Page
                                                                    145 127
                                                                         Page
                                                                            of 145
                                                                               ID #:327




 1                              COUNT ONE HUNDRED SIXTY-FIVE

 2          [18 U.S.C. ~~ 1960(a), (b) (1) (A), (b) (1)(B), (b)(1) (C); 2(a)]

 3                                   [DEFENDANT OGUNGBE]

 4           Beginning on a date unknown, and continuing at least until 2018,

 5     in Los Angeles County, within the Central District of California, and

 6     elsewhere, defendant ADEGOKE MOSES OGUNGBE, also known as (~~aka") ~~P

 7     & P Motors," aka ~~Pp," doing business as ~~P & P Motors LLC"

 8     (~~OGUNGBE"), knowingly conducted, controlled, managed, supervised,

 9     directed, and owned an unlicensed money transmitting business

10     affecting interstate and foreign commerce that (1) operated without

11     an appropriate money transmitting license in California where such

12     operation is punishable as a felony under state law; (2) failed to

13     comply with the money transmitting business registration requirements

14     under Section 5330 of Title 31, United States Code, and the

15    regulations thereunder; and (3) involved the transportation and

16    transmission of funds that were known to defendant OGUNGBE to have

17    been derived from a criminal offense and were intended to be used to

18    promote and support unlawful activity.

19

20

21

22

23

24

25

26

27



                                              127
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             128 of
                                                                  Page
                                                                    145 128
                                                                         Page
                                                                            of 145
                                                                               ID #:328




 1                               COUNT ONE HUNDRED SIXTY-SIX

 2          [18 U.S.C. ~~ 1960(a), (b)(1) (A), (b) (1) (B), (b)(1) (C); 2(a)]

 3                                   [DEFENDANT MADEKWE]

 4           Beginning on a date unknown, and continuing at least until

 5     January 18, 2017, in Los Angeles County, within the Central District

 6     of California, and elsewhere, defendant OBI ONYEDIKA MADEKWE, also

 7     known as "Odu Investment" (~~MADEKWE"), knowingly conducted,

 8     controlled, managed, supervised, directed, and owned an unlicensed

 9     money transmitting business affecting interstate and foreign commerce

10     that (1) operated without an appropriate money transmitting license

11     in California where such operation is punishable as a felony under

12     state law; (2) failed to comply with the money transmitting business

13     registration requirements under Section 5330 of Title 31, United

14     States Code, and the regulations thereunder; and (3) involved the

15     transportation and transmission of funds that were known to defendant

16     MADEKWE to have been derived from a criminal offense and were

17     intended to be used to promote and support unlawful activity.

18

19

20

21

22

23

24

25

26

27

28

                                               128
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             129 of
                                                                  Page
                                                                    145 129
                                                                         Page
                                                                            of 145
                                                                               ID #:329




 1                              COUNT ONE HUNDRED SIXTY-SEVEN

 2                                  [18 U.S.C. ~ 2232(a)]

 3                                      [DEFENDANT IRO]

 4           On or about July 19, 2017, in Los Angeles County, within the

 5     Central District of California, prior to and during execution of a

 6     federal search warrant by special agents of the Federal Bureau of

 7     Investigation, defendant VALENTINE IRO, also known as (~~aka") '~Iro

 8     Enterprises," aka `Valentine Obinna Iro," aka "Obinna Iro," aka

 9    "Obinna Nassa," knowingly destroyed, damaged, wasted, disposed of,

10     and transferred, and knowingly attempted to destroy, damage, waste,

11     dispose of, and transfer, a Samsung phone, Model Number SM-G925F,

12     with IMEI 359523064940172 and serial number R58G60161CA, for the

13     purpose of preventing and impairing the government's lawful authority

14     to take such property into its custody and control.

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              129
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             130 of
                                                                  Page
                                                                    145 130
                                                                         Page
                                                                            of 145
                                                                               ID #:330




 1                             COUNT ONE HUNDRED SIXTY-EIGHT

 2                                  [18 U.S.C. ~ 2232(a)]

 3                                   [DEFENDANT IGBOKWE]

 4           On or about July 19, 2017, in Los Angeles County, within the

 5     Central District of California, prior to and during execution of a

 6     federal search warrant by special agents of the Federal Bureau of

 7     Investigation, defendant CHUKWUDI CHRISTOGUNUS IGBOKWE, also known as

 8     ("aka") "Christogunus C. Igbokwe," aka "Chris Kudon," aka "Atete,"

 9     aka "Still Kudon," knowingly destroyed, damaged, wasted, disposed of,

10     and transferred, and knowingly attempted to destroy, damage, waste,

11     dispose of, and transfer, a gold Apple iPhone 7, Model A1784, FCC ID:

12     BCG-E3092A, with IMEI 359217079598600 and serial number F2LSMIHZHFYH,

13     and a silver Samsung Galaxy Note 5, with IMEI 356000070040951 and

14     serial number RF8GA2MXBZD, for the purpose of preventing and

15     impairing the government's lawful authority to take such property

16     into its custody and control.

17

18

19

20

21

22

23

24

25

26

27

28

                                              130
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             131 of
                                                                  Page
                                                                    145 131
                                                                         Page
                                                                            of 145
                                                                               ID #:331




 1                              COUNT ONE HUNDRED SIXTY-NINE

 2                                  [18 U.S.C. ~ 2232(a)]

 3                                     [DEFENDANT EROHA]

 4           On or about July 19, 2017, in Los Angeles County, within the

 5     Central District of California, prior to and during execution of a

 6     federal search warrant by special agents of the Federal Bureau of

 7     Investigation, defendant CHUKS EROHA, also known as (~~aka") ~~Chuks

 8     Nassa Iro," aka "Nassa," aka "Prince Chuddy," aka "Nurse Chuddy,"

 9     knowingly destroyed, damaged, wasted, disposed of, and transferred,

10     and knowingly attempted to destroy, damage, waste, dispose of, and

11     transfer, a black Apple iPhone 7 Plus, Model A1661, with IMEI

12     353818086081872 and serial number FCCSW9H3HFXW, for the purpose of

13     preventing and impairing the government's lawful authority to take

14     such property into its custody and control.

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              131
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             132 of
                                                                  Page
                                                                    145 132
                                                                         Page
                                                                            of 145
                                                                               ID #:332




 1                                COUNT ONE HUNDRED SEVENTY

 2                                [18 U.S.C. ~ 1001(a)(2)]

 3                                      [DEFENDANT IRO]

 4           On or about July 19, 2017, in Los Angeles County, within the

 5     Central District of California, in a matter within the jurisdiction

 6 ~ of the executive branch of the government of the United States of

 7     America, namely, an investigation by the Federal Bureau of

 8     Investigation ("FBI") into the receipt and laundering of proceeds of

 9     fraudulent schemes, defendant VALENTINE IRO, also known as ("aka")

10    "Iro Enterprises," aka "Valentine Obinna Iro," aka "Obinna Iro," aka

11     `~Obinna Nassa" ("IRO"), knowingly and willfully made materially

12     false, fictitious, and fraudulent statements and representations.

13           Specifically, defendant IRO stated:         (1) that he had broken his

14     Samsung phone, Model Number SM-G925F, with IMEI 359523064940172 (the

15    "Samsung phone") on the morning of July 18, 2017 following a fight

16     with his wife, a day prior to the execution of federal search

17     warrants by special agents of the FBI at his apartment in Carson,

18    California; and (2) that his breaking of the Samsung phone was

19    unconnected to the FBI's execution of search warrants.

20           The statements were materially false, fictitious, and fraudulent

21    because, as defendant IRO then knew:          (1) the Samsung phone was

22    functioning and unbroken at the time that the FBI knocked on the door

23    of defendant IRO's apartment in Carson, California at approximately

24    6:00 a.m. on July 19, 2017; and (2) defendant IRO broke his Samsung

25    phone at approximately 6:01 a.m. on or about July 19, 2017 after the

26    FBI knocked and announced its intention to execute search warrants.

27

28

                                              132
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             133 of
                                                                  Page
                                                                    145 133
                                                                         Page
                                                                            of 145
                                                                               ID #:333




 1          COUNTS ONE HUNDRED SEVENTY-ONE THROUGH TWO HUNDRED FORTY-NINE

 2                            [18 U.S.C. ~~ 1028A(a)(1), 2(a)]

 3           [DEFENDANTS IRO, IGBOKWE, IKOGHO, UMEJESI, OGUNGBE, CATHEY,

 4       MANSBANGURA, AJAEZE, EKECHUKWU, EROHA, OJIMBA, XPLORA G, OCHIAGHA,

 5      N. DURU, OFORKA, MARK CHUKWUOCHA, NNAMDI, CHILAKA, OHAJIMKPO, UCHE,

 6     ODIONYENMA, OGBONNA, ONWUASOANYA, MACWILLIAM CHUKWUOCHA, UZOKA, AWAK,

 7        EGWUMBA, EZIRIM, OKAFOR, SAM MAL, MBA, IKEWESI, OGANDU, ANYANWU,

 8     AZUBUIKE, NWACHUKWU, IZUNWANNE, OSUJI, ONYEKA, ANUNOBI, OKOLO, ONUWA,

 9        ISAMADE, MADUFOR, NNEBEDUM, OKEREKE, ODIMARA, ONUDOROGU, NZENWAH,

10      OBASI, AGUBE, OKORIE, OHIRI, UGWU, AGWUEGBO, CHUKWU, MEGWA, P. DURU,

11          IWU, CHIKA, MEZIENWA, AGUH, ESHIMBU, ANOZIE, AGUNWA, G. DIKE,

12           UKACHUKWU, OSMUND, NWANGWU, AJAH, EJIOFOR, UBASINEKE, IBETO,

13             NWANEGWO, E. DIKE, EKI, IWUGHA, C. DURU, AND IHEJIUREME]

14           The Grand Jury re-alleges and incorporates paragraphs 1 through

15     8 of the Introductory Allegations of this Indictment here.

16           Beginning on or before October 7, 2014, and continuing through

17     at least May 2, 2018, in Los Angeles County, within the Central

18     District of California, and elsewhere, the following defendants

19     knowingly transferred, possessed, and used, without lawful authority,

20     a means of identification of another person during and in relation to

21     a felony violation of Title 18, United States Code, Section 1349,

22     Conspiracy to Commit Wire Fraud, Bank Fraud, and Mail Fraud, as

23    charged in Count Two:

24
                              COUNT             DEFENDANT
25
                                171                 IRO
26                              172              IGBOKWE
                                173               IKOGHO
27                              174              UMEJESI
                                175              OGUNGBE
28                              176              CATHEY

                                              133
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             134 of
                                                                  Page
                                                                    145 134
                                                                         Page
                                                                            of 145
                                                                               ID #:334




 1                               177          MANSBANGURA
                                 178               AJAEZE
 2                               179            EKECHUKWU
                                180                 EROHA
 3                              181                OJIMBA
                                182              XPLORA G
 4                              183              OCHIAGHA
                                184              N. DURU
 5                              185               OFORKA
                                1 86        MARK CHUKWUOCHA
 6
                                187                NNAMDI
                                1$8              CHILAKA
 7
                                1 89            OHAJIMKPO
 8                              19Q                 UCHE
                                191            ODIONYENMA
 9                              192              OGBONNA
                                193           ONWUASOANYA
10                              1 94.    MACWILLIAM CHUKWUOCHA
                                195                UZOKA
11                              196                 AWAK
                                197              EGWUMBA
12                              198               EZIRIM
                                199               OKAFOR
13                              20Q              SAM MAL
                                201                  MBA
14                              202              IKEWESI
                                203               OGANDU
15                              204              ANYANWU
                                205             AZUBUIKE
16                              206            NWACHUKWU
                                207            IZUNWANNE
17                              208                OSUJI
                                209               ONYEKA
18
                                210              ANUNOBI
                                211                OKOLO
19
                                212                ONUWA
                                213              ISAMADE
20
                                214              MADUFOR
21                              215             NNEBEDUM
                                216              OKEREKE
22                              217              ODIMARA
                                218            ONUDOROGU
23                              219              NZENWAH
                                22a                OBASI
24                              221                AGUBE
                                222               OKORIE
25                              223                OHIRI
                                224                 UGWU
26                              225             AGWUEGBO
                                226               CHUKWU
27                              227               MEGWA
                                22$                 IWU
28                              229               CHIKA

                                               134
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             135 of
                                                                  Page
                                                                    145 135
                                                                         Page
                                                                            of 145
                                                                               ID #:335




 1                              230               MEZIENWA
                                231                  AGUH
 2                              232               ESHIMBU
                                233                ANOZIE
 3                              234                AGUNWA
                                235               G. DIKE
 4                              236              UKACHUKWU
                                237                OSMUND
 5
                                238               NWANGWU
                                239                 AJAH
 6
                                240               EJIOFOR
                                241              UBASINEKE
 7
                                242                 IBETO
 8                              243              NWANEGWO
                                244               E. DIKE
 9                              245                  EKI
                                246                IWUGHA
10                              247               C. DURU
                                248             IHEJIUREME
11                              249               MADEKWE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              135
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             136 of
                                                                  Page
                                                                    145 136
                                                                         Page
                                                                            of 145
                                                                               ID #:336




 1                                 COUNT TWO HUNDRED FIFTY

 2                            [18 U.S.C. ~~ 1028A(a)(1), 2(a)]

 3          [DEFENDANTS IRO, IGBOKWE, IKOGHO, UMEJESI, OGUNGBE, AND UZOKA]

 4           Beginning on or before April 24, 2017, and continuing through at

 5     least May 16, 2017, in Los Angeles County, within the Central

 6     District of California, and elsewhere, defendants VALENTINE IRO, also

 7     known as ("aka") `~Iro Enterprises," aka `Valentine Obinna Iro," aka

 8     ~~Obinna Iro," aka ~~Obinna Nassa," CHUKWUDI CHRISTOGUNUS IGBOKWE, aka

 9    "Christogunus C. Igbokwe," aka "Chris Kudon," aka "Atete," aka "Still

10     Kudon," JERRY ELO IKOGHO, aka ~~J Man," IZUCHUKWU KINGSLEY UMEJESI,

11     a ka "Kingsley Umejesi," aka "Armenian Man," aka "Kingsley LA," aka

12     ~~Izuking Aka Aku," ADEGOKE MOSES OGUNGBE, aka ~~P & P Motors," aka

13     ~~Pp," and EMMANUEL ONYEKA UZOKA, aka ~~Emmanuel Mansion," aka

14    "Mansion," aka "Son of God," aka "Ezirim Uzoma," each aiding and

15     abetting the other, knowingly transferred, possessed, and used,

16     without lawful authority, a means of identification of another person

17     during and in relation to a felony violation of Title 18, United

18     States Code, Section 1343, Wire Fraud, as charged in Count 26.

19

20

21

22

23

24

25

26

27



                                               136
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             137 of
                                                                  Page
                                                                    145 137
                                                                         Page
                                                                            of 145
                                                                               ID #:337




 1                               COUNT TWO HUNDRED FIFTY-ONE

 2                           [18 U.S.C. §~ 1028A(a)(1), 2(a)]

 3                         [DEFENDANTS IRO, CATHEY, AND NNAMDI]

 4           Beginning on or before April 12, 2017, and continuing through at

 5     least April 24, 2017, in Los Angeles County, within the Central

 6     District of California, and elsewhere, defendants VALENTINE IRO, also

 7     known as ("aka") "Iro Enterprises," aka ~~Valentine Obinna Iro," aka

 8     ~~Obinna Iro," aka ~~Obinna Nassa," ALBERT LEWIS CATHEY, aka ~~Alb," aka

 9     ~~Abert Jag," aka ~~Al," and AUGUSTINE NNAMDI, aka ~~Nnamdi Augustine,"

10     a ka "Jazz," each aiding and abetting the other, knowingly

11     transferred, possessed, and used, without lawful authority, a means

12     of identification of another person during and in relation to a

13 , felony violation of Title 18, United States Code, Section 1343, Wire

14     Fraud, as charged in Count 22.

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              137
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             138 of
                                                                  Page
                                                                    145 138
                                                                         Page
                                                                            of 145
                                                                               ID #:338




 1                               COUNT TWO HUNDRED FIFTY-TWO

 2                            [18 U.S.C. ~~ 1028A(a)(1), 2(a)]

 3            [DEFENDANTS IGBOKWE, MANSBANGURA, ODIONYENMA, and P. DURU]

 4           Beginning on or before January 19, 2017, and continuing through

 5     at least May 19, 2017, in Los Angeles County, within the Central

 6     District of California, and elsewhere, defendants CHUKWUDI

 7     CHRISTOGUNUS IGBOKWE, also known as (~~aka") ~~Christogunus C.

 8     Igbokwe," aka "Chris Kudon," aka ~~Atete," aka "Still Kudon," CHIKA

 9     AUGUSTINE ODIONYENMA, aka ~~Tony Augustin Odionyenma," aka "Chika

10     Tony," aka ~~CTA Finance Source Intl," and TITYAYE MARINA MANSBANGURA,

11     aka "Tityaye Igbokwe," aka "Marina Mansour," aka "Marina Mansaray,"

12     a ka `Marina Tityaye Mans Bangura," each aiding and abetting the

13     other, knowingly transferred, possessed, and used, without lawful

14     authority, a means of identification of another person during and in

15     relation to a felony violation of Title 18, United States Code,

16     Section 1343, Wire Fraud, as charged in Count 24.

17           On or about the above dates and place, defendant PRINCEWILL

18     ARINZE DURU, aka ~~Arnzi Prince Will," aka ~~Arinze," knowingly and

19     intentionally aided, abetted, counseled, commanded, induced, and

20     procured the commission of the offense alleged above.

21

22

23

24

25

26

27

28

                                              E~C~~
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             139 of
                                                                  Page
                                                                    145 139
                                                                         Page
                                                                            of 145
                                                                               ID #:339




 1                                FORFEITURE ALLEGATION ONE

 2                       [18 U.S.C. ~ 982 and 28 U.S.C. ~ 2461(c)]

 3           1. Pursuant to Rule 32.2(a) of the Federal Rules of Criminal

 4     Procedure, notice is hereby given that the United States will seek

 5     forfeiture as part of any sentence, pursuant to Title 18, United

 6     States Code, Section 982(a)(1) and Title 28, United States Code,

 7     Section 2461(c), in the event of any Defendant's conviction of the

 8     offenses set forth in any of Counts One and Fifty-Two through One

 9     Hundred Sixty-Six of this Indictment.

10           2.    Any defendant so convicted shall forfeit to the United

11     States of America the following:

12                 (a)   Any property, real or personal, involved in such

13     offense, and any property traceable to such property; and

14                 (b)   To the extent such property is not available for

15     forfeiture, a sum of money equal to the total value of the property

16     described in subparagraph (a).

17           3.   Pursuant to Title 21, United States Code, Section 853(p), as

18     incorporated by Title 18, United States Code, Section 982(b)(1), and

19     Title 18, United States Code, Section 982(b)(2), any defendant so

20     convicted shall forfeit substitute property, if, by any act or

21     omission of said defendant, the property described in the preceding

22     paragraph, or any portion thereof: (a) cannot be located upon the

23     exercise of due diligence; (b) has been transferred, sold to, or

24     deposited with a third party; (c) has been placed beyond the

25    jurisdiction of the court; (d) has been substantially diminished in

26    value; or (e) has been commingled with other property that cannot be

27    divided without difficulty. Substitution of assets shall not be

28    ordered, however, where the convicted defendant acted merely as an

                                              139
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             140 of
                                                                  Page
                                                                    145 140
                                                                         Page
                                                                            of 145
                                                                               ID #:340




 1     intermediary who handled but did not retain the property in the

 2     course of the money laundering offense unless the defendant, in

 3     committing the offense or offenses giving rise to the forfeiture,

 4     conducted three or more separate transactions involving a total of

 5     $100,000.00 or more in any twelve-month period.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              140
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             141 of
                                                                  Page
                                                                    145 141
                                                                         Page
                                                                            of 145
                                                                               ID #:341




 1                                FORFEITURE ALLEGATION TWO

 2                 [18 U.S.C. ~ 981(a)(1)(C) and 28 U.S.C. ~ 2461(c)]

 3           1.    Pursuant to Rule 32.2 of the Federal Rules of Criminal

 4     Procedure, notice is hereby given that the United States of America

 5     will seek forfeiture as part of any sentence, pursuant to Title 18,

 6     United States Code, Section 981(a)(1)(C) and Title 28, United States

 7     Code, Section 2461(c), in the event of any Defendant's conviction of

 8     the offenses set forth in any of Counts Two through Forty-Nine of

 9     this Indictment.

10           2.    Any defendant so convicted shall forfeit to the United

11     States of America the following:

12                 (a)   All right, title, and interest in any and all

13     property, real or personal, constituting, or derived from, any

14     proceeds traceable to the offense; and

15                 (b)   To the extent such property is not available for

16     forfeiture, a sum of money equal to the total value of the property

17     described in subparagraph (a).

18           3.    Pursuant to Title 21, United States Code, Section 853(p),

19     as incorporated by Title 28, United States Code, Section 2461(c), the

20     defendant, if so convicted, shall forfeit substitute property, up to

21    the value of the property described in the preceding paragraph if, as

22    the result of any act or omission of said defendant, the property

23    described in the preceding paragraph or any portion thereof (a)

24    cannot be located upon the exercise of due diligence; (b) has been

25    transferred, sold to, or deposited with a third party; (c) has been

26    placed beyond the jurisdiction of the court; (d) has been

27    substantially diminished in value; or (e) has been commingled with

28    other property that cannot be divided without difficulty.

                                              141
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             142 of
                                                                  Page
                                                                    145 142
                                                                         Page
                                                                            of 145
                                                                               ID #:342




 1                               FORFEITURE ALLEGATION THREE

 2                                     [18 U.S.C. ~ 982]

 3           1.    Pursuant to Rule 32.2(a) of the Federal Rules of Criminal

 4     Procedure, notice is hereby given that the United States of America

 5     will seek forfeiture as part of any sentence, pursuant to Title 18,

 6     United States Code, Section 982(a)(2), and Title 28, United States

 7     Code, Section 2461(c), in the event of any defendant's conviction of

 8     the offenses set forth in any of Counts Fifty and Fifty-One of this

 9     Indictment.

10           2.    Any defendant so convicted shall forfeit to the United

11     States of America the following:

12                 (a) All right, title and interest in any and all property,

13     real or personal, constituting, or derived from, any proceeds

14     obtained, directly or indirectly, as a result of the offense; and

15                 (b) To the extent such property is not available for

16    . forfeiture, a sum of money equal to the total value of the property

17     described in subparagraph (a).

18           3. Pursuant to Title 21, United States Code, Section 853(p), as

19     incorporated by Title 18, United States Code, Section 982(b) and

20     Title 28, United States Code, Section 2461(c), any defendant so

21     convicted shall forfeit substitute property, up to the total value of

22    the property described in the preceding paragraph if, as the result

23     of any act or omission of said defendant, the property described in

24    the preceding paragraph, or any portion thereof: (a) cannot be

25    located upon the exercise of due diligence; (b) has been transferred,

26    sold to or deposited with a third party; (c) has been placed beyond

27    the jurisdiction of the court; (d) has been substantially diminished

28

                                              ~~
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             143 of
                                                                  Page
                                                                    145 143
                                                                         Page
                                                                            of 145
                                                                               ID #:343




 1     in value; or (e) has been commingled with other property that cannot

 2     be divided without difficulty.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              143
     CaseCase
         2:19-cr-00380-FMO
              4:19-mj-01565 Document 30
                                     1 Filed
                                        Filedon
                                              06/27/19
                                                08/22/19Page
                                                        in TXSD
                                                             144 of
                                                                  Page
                                                                    145 144
                                                                         Page
                                                                            of 145
                                                                               ID #:344




 1                               FORFEITURE ALLEGATION FOUR

 2                 [18 U.S.C. ~~ 982 and 1028 and 28 U.S.C. ~2461(c)]

 3           1.    Pursuant to Rule 32.2 of the Federal Rules of Criminal

 4     Procedure, notice is hereby given that the United States of America

 5     will seek forfeiture as part of any sentence, pursuant to Title 18,

 6     United States Code, Sections 982 and 1028 and Title 28, United States

 7     Code, Section 2461 (c) in the event of any defendant's conviction of

 8     the offenses set forth in any of Counts One Hundred Seventy-One

 9     through Two Hundred Fifty-Two of this Indictment.

10           2.    Any defendant so convicted shall forfeit to the United

11     States of America the following:

12                 (a) All right, title and interest in any and all property,

13     real or personal, constituting, or derived from, any proceeds

14     obtained, directly or indirectly, as a result of the offense;

15                 (b)   Any personal property used or intended to be used to

16 ~ commit the offense; and

17                 (c)   To the extent such property is not available for

18     forfeiture, a sum of money equal to the total value of the property

19     described in subparagraphs (a) and (b).

20           3. Pursuant to Title 21, United States Code, Section 853(p), as

21    incorporated by Title 18, United States Code, Sections 982(b) and

22     1028(g), any defendant so convicted shall forfeit substitute

23     property, up to the total value of the property described in the

24     preceding paragraph if, as the result of any act or omission of said

25    defendant, the property described in the preceding paragraph, or any

26    portion thereof: (a) cannot be located upon the exercise of due

27    diligence; (b) has been transferred, sold to or deposited with a

28    third party; (c) has been placed beyond the jurisdiction of the

                                              144
CaseCase
    2:19-cr-00380-FMO
         4:19-mj-01565 Document 30
                                1 Filed
                                   Filedon
                                         06/27/19
                                           08/22/19Page
                                                   in TXSD
                                                        145 of
                                                             Page
                                                               145 145
                                                                    Page
                                                                       of 145
                                                                          ID #:345
